Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 1 of 142

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
   

    

  

 

 

 

 

 

 

 

core x
MARK 8S. BRANTLEY _ | \ _ Case No: 1:19-cv-10994
Plaintiff, a chee
: OO . \ AMENDED
3 COMPLAINT
-against- af { A 4. .
: 7 () ° ~ JURY DEMANDED
\\ “SAG
MUNICIPAL CREDIT UNIO THE NATIONAL
CREDIT UNION ADMINI TRATION as Conservator pyeCEl C le [Wie W [E
of the Municipal Credit Union, THE NEW YORK
DEPARTMENT OF FINANCIAL SERVICES,
AND EISNERAMPER LLP, HED 17 Oe
Defendants.
PRO SE OFFICE
Jurisdiction

1. This court has jurisdiction under 28 U.S.C. § 1331 because of the federal questions
regarding violations of 26 U.S.C. § 7434 and 42 U.S.C. § 1983; under 28 U.S.C. § 1346
(Tucker Act); also under 28 U.S.C. § 1332 because of diversity of citizenship and an
amount in controversy greater than $75,000; and finally under 28 U.S.C. § 1367 for
supplemental jurisdiction regarding state claims that are related and form part of the same
case or controversy.

Venue

2. Venue is proper pursuant to 28 U.S.C.§ 1391.
Parties
3. Plaintiff Mark S. Brantley (“Plaintiff”) resides in Chandler, Arizona, County of
Maricopa, and is a member and shareholder of MCU in good standing. He served as a

duly elected MCU Director from 2005 until his removal on or about June 22, 2018,

 
Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 2 of 142

having been re-elected to a three (3) year term at the 2017 Annual Shareholders Meeting
on May 10, 2017. Plaintiff held the office of acting Chair and Chair of the Board from
2009 to 2015 and built years of trust on behalf of the credit union through community
public relations, written articles, and leadership.

_ Plaintiff is also a career public sector servant who served for thirty years as an employee
of the New York State Unified Court System from 1985 to 2015. He is currently
employed with the State of Arizona in a position of trust.

_ Defendant Municipal Credit Union (“MCU”) is a not-for-profit, member owned, state-
chartered credit union with its principal place of business located at 22 Cortlandt Street,
New York, New York. 10007. MCU is the oldest and one of the largest credit unions in
New York State.

_ Defendant The National Credit Union Administration (“NCUA”) is an authority of the
United States government and constitutes an agency of the United States that is
responsible for administering the Federal Credit Union Act as well as regulating and
supervising federal credit unions and insuring the deposits of all insured credit unions,
both state and federal. NCUA is the appointed conservator of Defendant MCU and was
appointed by The New York Department of Financial Services on or about May 17, 2019.
As conservator, NCUA is in control of the business and assets of MCU. 12 U.S.C. § 1786
et seq. NCUA maintains its principal office at 1775 Duke Street, Alexandria, Virginia,
22314.

_ Defendant New York State Department of Financial Services (“DFS”) is a state agency
that regulates and supervises a variety of financial services institutions, including all New

York state-chartered banking organizations—such as banks, trust companies, savings
10.

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 3 of 142

banks, and credit unions and has its principal place of business located at One State
Street, New York, New York 10004.

Defendant EisnerAmper LLP (“Eisner”) is one of the largest accounting firms in the U.S
that provides comprehensive audit, accounting, advisory, consulting, and tax services.
Eisner’s “clients are enterprises as diverse as sophisticated financial institutions and start-
ups, global public firms and middle-market companies; as well as high net worth
individuals, family offices, not-for-profit organizations, and entrepreneurial ventures
across a variety of industries” (www.eisneramper.com/about-us). EisnerAmper LLP
maintains its principal place of business at 750 Third Avenue, New York, New York
10017.

INTRODUCTION

Prior to removal without notice or a hearing, Defendant MCU had a volunteer Board of
Directors (“Board”) elected by the shareholders. The Board was responsible for the
general management of the affairs, funds and records of the institution, and established
policies for the financial institution. Generally, the Board was composed of twelve (12)
directors and each director was elected for a three (3) year term that were staggered such
that four director vacancies were filled by election in any given year. The then volunteer
Board consisted of retired and/or current, civil servants and labor union employees, four
of which were senior citizens.

Defendant MCU also had a Supervisory Committee (“SC”), an independent body that
functioned separately from the Board, with its members elected directly by MCU
membership. While the Board was charged with the general management of the affairs,
funds and records of the corporation, the SC had the auditing and internal control

responsibilities for the institution.
11.

12.

13.

14.

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 4 of 142

Both the Banking Law and MCU By-Laws mandated that one of the duties of the SC was
to conduct audits of the credit union, and prepare and submit reports on such audits to the
Board. Defendant MCU had five (5) members who served on its SC and these individuals
also had three (3) year staggered terms of office. The SC had additional authority under
Banking Law § 475 including the power to suspend directors.

Unlike for-profit corporate boards, Defendant MCU, a state-chartered cooperative
financial institution did not have an audit committee comprised of directors. Rather, the
SC served as the audit committee supervising a team of internal auditors and engaging
the external auditor, Defendant Eisner for independent audits. NY Banking Law § 475.
(EXHIBIT A, pgs. A4-A6).

Defendant MCU via its SC engaged Defendant Eisner as its outside accounting auditor to
perform the independent audits of the credit union’s financial statements and operations
and Eisner provided services to MCU for more than a decade. Defendant Eisner also
prepared the institution’s federal Form 990s that contained the compensation for all
Defendant MCU’s officers. Defendant Eisner failed to report in its audits, statements, or
other documents or bring to Plaintiff's attention any wrongdoing by Wong or by any
other MCU official.

Defendant MCU employed in relevant part, the following paid professional employees: a
Chief Executive Officer (“CEO”), Executive Vice-President/Chief of Member Services
Officer (“EVP”), Chief Financial Officer (“CFO”), Chief Human Resources Labor
Relations Officer (“CHRLRO”), Chief Credit Officer (“CCO”), Internal Auditors (with

certified fraud examiner certifications), Bank Secrecy Act (“BSA”) Officer, Compliance
“15,

16.

17.

18.

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 5 of 142

Officer, Vice-President of Security and Fraud (“VP of Security and Fraud”), and General
Counsel.

Pursuant to NY Banking Law § 471(1), Plaintiff in good faith relied on the reports of the
SC, the internal auditors, Defendant Eisner, and the financial statements including
expense reports presented by the aforementioned paid professional employees.
Moreover, the same statutory provision stated, “Nothing in this section shall be deemed
to require the directors to perform functions vested in any committee, officer or other
person pursuant to the provisions of any other section of this chapter.” Id.

Defendant DFS in its regulatory role conducts annual examinations of state-chartered
credit unions. Defendant NCUA as the federal regulator counterpart also conducts yearly
examinations. Each year during Plaintiff’s tenure as a member of the then Board (2005-
2017), both Defendants DFS and NCUA in their oversight roles performed joint
examinations of Defendant MCU.

During Plaintiffs tenure on the then Board of Defendant MCU and prior to the Wong
embezzlement, none of the aforementioned officers, auditors (internal or external), or
federal and state regulators reported any financial wrongdoing of any kind. On the

contrary, they issued clean audits and satisfactory examiner ratings.

STATEMENT OF FACTS
On or about May 8, 2018, Kam Wong (“Wong”), the CEO and President of Defendant
MCU, was arrested and charged by the U.S. Attorney’s Office for the Southern District
of New York (“USAO-SDNY”) with fraud, embezzlement, and aggravated identity theft
offenses related to defrauding the credit union in a multi-million dollar fraud scheme.

Wong later pleaded guilty and was sentenced to five and a half years in prison.
19.

20.

21.

22.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 6 of 142

Prior to Wong’s arrest, Defendant MCU received a Grand Jury Subpoena dated January
23, 2018, from the USAO-SDNY. Ata special meeting of the then Board, directors took
immediate actions that included but were not limited to the following: 1) engaged outside
counsel to assist in an internal investigation and advise on subpoenas), 3) formed special
board committee to investigate any and all fraud (i.e., Oversight and Action Committee),
4) hired reputable accounting firm KPMG to conduct a forensic audit of the credit union,
5) engaged a private investigator for criminal matters, 6) placed CEO, CFO, and
CHRLRO on administrative leave that led to terminations, and 7) provided corrective
plan of action to NCUA and Respondent DFS.

Based on the Board’s said internal investigation, Wong was placed on leave on or about
February 22, 2018 upon the findings and recommendation of the Oversight and Action
Committee. Ultimately, in or about June 2018, Wong was terminated from his position as
CEO, preceded by terminations of the CFO and CHRLRO who were alleged co-
conspirators in the fraud scheme. Wong’s termination would have occurred sooner ,
however on the advice of General Counsel it was delayed because Wong’s contract
contained a notice and hearing type provision we were advised to follow.

After complying with both federal and state authorities and making significant progress
to unearth the multi-million dollar fraud scheme, Defendant DFS by Order of the
Superintendent (“Order”) dated June 22, 2018, summarily removed the Board including
Plaintiff without due process and cited violations of NY Banking Law 470 and 471 (i.e.,
No Director Compensation and Breach of Fiduciary Duty, respectively).

In so doing, Defendants DFS and MCU cut off Plaintiffs access to any and all credit

union emails, written correspondence, board minutes, reports, D&O coverage, and legal

see
23.

24.

25.

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 7 of 142

representation. Without a discovery process in a later filed CPLR Art. 78 proceeding,
Defendants DFS and MCU constructively forced Plaintiff and fellow petitioners to rely
on memory. Notwithstanding, on or about August 16, 2018, Plaintiff and six (6) other
directors filed a CPLR Article 78 (“Art. 78”) proceeding at the Supreme Court, New
York County, Civil Division seeking to: vacate and annul the Order of Defendant DES,
reinstate Plaintiff and fellow petitioners-directors as board members, and enjoin
Defendant MCU from taking any action to conduct or hold an election.

The Art. 78 petition was dismissed on a rational basis determination in favor of DFS’
motion, the court not reaching the merits of the other due process arguments in the case.
As such, Plaintiff and fellow petitioners filed an appeal at the Appellate Division, First
Department on or about March 19, 2019 raising the issue that a full mandamus review
should have been given but wasn’t by the lower court, namely that: the Order was a
violation of lawful procedure, was affected by errors of law, and an abuse of discretion.
On appeal, argument was noticed for the June term on May 14, 2019, however Defendant
DFS requested and was granted by the court permission to move argument to the
September term thereby extending its reply brief filing date of April 17, 2019 to August
7, 2019.

Interestingly, on or about May 17, 2019 before its reply brief was filed, Defendant DFS
took possession of Defendant MCU, appointing Defendant NCUA as conservator. In
June 2019, the propriety of this takeover was questioned in an article entitled, “Zhe
Hamilton Question and New York’s Municipal Credit Union’s conservatorship by
NCUA” (EXHIBIT B, pgs. B1-B4). The article’s author is Chip Filson, a credit union

expert, former regulator, and a founding principal of Callahan and Associates whose
26.

27.

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 8 of 142

career included eight (8) years as a state regulatory supervisor, followed by a federal
oversight role as Defendant NCUA’s former Director of the Office of Programs that
included exam policy as one of his responsibilities (EXHIBIT B, pgs. BS) .

The article pointed out that the March 2019 (i.e., about 2 months before the takeover) call
report data of Defendant MCU had a “net worth ratio of 7.6% , delinquency of .77%, and
an allowance account funded at 150% of total delinquencies. No taxi medallion loans.”
He further stated, “there appear[ed] to be no immediate financial safety and soundness
issues...” “The credit union ha{d] received a bond settlement for loss as well.” Finally,
he profoundly stated, “Moreover as in this case, the NCUA and the state had examined
the credit union annually from 2013 to 2018 while the misappropriations occurred, and
apparently found no wrongdoing. So the tendency is to shift the responsibility for the
situation to the bad actor and the lack of board oversight, not the possible shortcomings in
the exam process.” (EXHIBIT B, pgs. B1-B3).

At the time of said state takeover, on or about May 17, 2019, Defendants DFS and MCU,
under Defendant NCUA’s conservatorship posted on their respective websites press
releases entitled, Department of Financial Services Takes Possession of Municipal Credit
Union and Names NCUA as Conservator.”
(www.dfs.ny.gov/reports_and_publications/press releases/pr1905171, May 17, 2019)
and (www.nymcu.org/dept-of-financial-services-takes-possession-of-municipal-credit-
union-names-ncua-conservator.aspx, May 17, 2019). Contained in those releases were
the following defamatory statements: “In 2017 DFS had uncovered deficiencies in board
oversight that had facilitated the multi-million-dollar embezzlement by the former CEO,

Kam Wong.” Id.
28.

29.

30.

31.

32.

33,

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 9 of 142

Moreover, Defendant DFS asserted in its appellate court reply brief filed after the state
takeover, that Plaintiff and other board members engaged in substantial wrongdoing of its
own by diverting MCU’s assets from its members to the directors’ pockets. (Note: lower
state court and appellate proceedings are under court seal.)

After the takeover, Defendant DFS conveniently moved on mootness grounds as the
primary basis for the appeal’s dismissal and contended since there was no board for
Plaintiff and fellow petitioners to return to, no relief could be granted. (Also note:
Defendant MCU submitted no papers after its answer in the lower court proceeding and
did not file any papers in the appeal despite knowing the facts regarding Plaintiff.
Subsequently, the appellate court entered its decision on or about September 24, 2019
and dismissed the appeal on mootness grounds only.

At the time of the aforementioned press release, the then Board had only ten (10)
members including Plaintiff, who was the longest serving and most visible director since
2005 and was Chair for about six (6) years.

On or about September 24, 2019, the same day of the appellate decision, Plaintiff
received by certified mail a 2017 corrected Form 1099-Misc (“1099”) with no
explanation, cover letter or anything enclosed or attached (EXHIBIT C, pg. C1).

In response, Plaintiff sent a letter to Defendant MCU requesting an itemized list
describing the charges totaling $12,028.55 - the amount in box 7 of the corrected 1099.
The corrected 1099 was $8,974.31 more than the original $3,053.74 previously filed by
Defendant MCU.

Melissa Jampol, Esq. (“Jampol Esq.”) of Epstein Becker Green on behalf of Defendant

MCU replied to Plaintiffs request by her letter dated October 8, 2019 with an attached
34.

35.

36.

37,

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 10 of 142

itemized list in Excel spreadsheet format. The expense descriptions were vague and/or
not recognizable as expenses Plaintiff incurred. On October 11, 2019, Plaintiff returned
via email said spreadsheet with justifications and/or explanations for each item and a
cover letter requesting the amounts of the 2017 corrected 1099 and the 1099s filed in
previous years be revised to reflect that Plaintiff received no compensation under the law,
rules, and board policy for those years (EXHIBIT C, pgs. C2-C12).

By email on October 21, 2019, Jampol Esq. informed me in relevant part that Defendant
”"MCU’s tax accountants re-reviewed [my] 1099-MISC.... As such, at this point, MCU
will be taking no further action” (EXHIBIT C, pg. C13).

On October 25, 2019 also via email, Jampol Esq. acknowledged the 2017 corrected 1099
was filed with the IRS (EXHIBIT C, pg. C15).

Despite Plaintiff’s attempt to provide justifications under the law, rules, and board policy
as well as explanations in some cases for items not incurred by Plaintiff, Defendant MCU
under the control of conservator NCUA and with wilful disregard filed the fraudulent
income returns with the IRS and refused to correct it. Notwithstanding the board’s
exercise of its business judgment in duly approving Plaintiff's expense reimbursements
pursuant to Banking Law 456, Defendant MCU refused to correct the amounts of the
1099s and the credit union’s Form 990s.

On November 29, 2019, the day after Thanksgiving Plaintiff received notice from the
US. Postal Service of a certified envelope. Said envelope contained a 2018 Form 1099-
MISC in the amount of $3,091.29 without a cover letter, itemization, or explanation sent

by Defendant MCU under the conservatorship of Defendant NCUA.

10
38.

39.

40.

4].

42.

43,

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 11 of 142

Plaintiff by this proceeding does not seek the reversal of his removal without a hearing,
reinstatement to the Board, an injunction enjoining Defendant MCU from holding
another election, nor the overturn of the lower state court and appellate court judgments.

CLAIM I

DEFENDANT MCU WILFULLY FILED FRAUDULENT
INFORMATION RETURNS IN VIOLATION OF 26 U.S.C. 7434

26 U.S.C.§ 7434 provides in pertinent part, “ If any person willfully files a fraudulent
information return with respect to payments purported to be made to any other person,
such other person may bring a civil action for damages against the person so filing such
return.”

The Plaintiff's 1099s for 2017, 2018 and previous years (2013 -2016) are information
returns as defined by 26 U.S.C.§ 6724(d)(1)(A).

Defendant MCU filed the fraudulent information return wilfully because after Plaintiff’ s
attempt to provide legal justifications and sound explanations why the amounts on the
1099s are incorrect, Defendant MCU refused to correct the erroneous amounts in Box #7
of the information return. (EXHIBIT C, pg. C13)

Defendant MCU under the possession of Defendant DFS and the conservatorship and
control of Defendant NCUA wilfully filed the fraudulent information return to further
drive and bolster their defamatory narrative that Plaintiff was motivated by “unlawful
compensation” thereby “facilitating the multi-million dollar embezzlement” committed
by Wong.

Plaintiff detailed in his letter of September 24, 2019, the applicable laws, rules and board
policy that excluded the items in question from compensation or provided explanations

that the expense was not incurred by Plaintiff. Specifically, Plaintiff referenced NY

11

ney
44,

45.

46.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 12 of 142

Banking Law 456(1), 12 CFR 703.33(b)(1), NCUA Letter to No. 05-FCU-02, NCUA
Letter 11-0152 (March 2011) and the Defendant MCU Board Policy (EXHIBIT C, pgs.
C16-C24).

For example, the thirty-four (34) Fed Ex charges totaling $2,957.88 on Defendant MCU’s
itemized list spreadsheet were never incurred by Plaintiff (EXHIBIT C, pgs. C9-C11).
Defendants MCU, DFS, and NCUA are well aware of the fact that Plaintiff's corporate
card was never used for FedEx purchases in 2017 or any other year, neither did Plaintiff
authorize those charges. The corporate card was the only means Plaintiff could charge
business expenses related to MCU. On the contrary, Defendant MCU’s office manager,
not Plaintiff, unilaterally utilized a FedEx account as a means to send mail to all
directors.

In another instance, the $678.79 Cox Communications charge represented the sum of
several monthly DSL reimbursements combined (EXHIBIT C, pg. C9). However, the
expenses were duly approved and the reimbursements excludable from compensation
pursuant to Defendant NCUA’s opinion letter 03-1053 dated December 3,2003
referencing 12 C.F.R. §701.33(b)(1). Said opinion letter provided the basis for credit
union “volunteer officials” to receive reimbursement for DSL Internet “high speed
transmission lines to board members for their homes” excludable as compensation. This
was an industry-wide accepted practice by the then Board and those directors that
preceded. (EXHIBIT D).

Both Defendants NCUA and MCU are well aware of this opinion letter and practice that
excludes DSL reimbursements as compensation. Defendant NCUA’s then Associate

General Counsel drafted the aforementioned letter.

12
47,

48.

49,

50.

51.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 13 of 142

Neither Defendants MCU, NCUA, or DFS ever deemed Plaintiff's expense
reimbursements and/or guest travel as compensation under the applicable law, rules, and
policy until now as they are attempting to drive the false narrative that Plaintiff and other
board members “facilitated a multi-million dollar embezzlement.”

Plaintiff followed the law regarding his expense reimbursements that were duly approved
by the board under its statute authorized business judgment. The statute in relevant part
provided, “reimbursement shall be determined by the board of directors to be appropriate
in carrying out the official business of the credit union and shall be in accordance with
written policies and procedures, including documentation requirements, established by
the board of directors” Banking Law 456 (1).

Despite Defendant DFS’ continued assertion in its appellate reply brief under seal that _

Plaintiff received “unlawful compensation,” Plaintiff presented an affidavit that he
received no compensation under the applicable laws, rules, and board policy that
excluded reimbursements as compensation.

Furthermore, Defendant MCU was not consistent in its determination of who received
compensation. Based on the credit union’s Form 990, Defendant MCU’s accounting
department did not issue 1099s, neither stated compensation in Box 7 for guest travel to
certain directors because they did not provide their social security numbers (EXHIBIT

E, pg. E2). Instead, those directors properly provided the social security numbers of their
guests who were the recipients of the benefit.

Defendant MCU’s accounting department and Defendant Eisner, the Form 990 preparer
had a duty to be consistent and apply the guest travel to all guests’ social security

numbers, who were the recipients of the travel benefit as it did for other directors.

13
52.

53.

54.

55.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 14 of 142

Defendant MCU under the control of Defendant NCUA as conservator, wilfully filed the
fraudulent information returns of 2017 and 2018 as well as 2013-2016 refusing to correct
them despite the information Plaintiff provided citing applicable laws, rules, and

regulations.

CLAIM I

DEFENDANTS DFS AND MCU COMMITTED LIBEL,
LIBEL PER SE AGAINST PLAINTIFF

Defendants DFS and MCU recklessly, wilfully, and without regard to the truth or facts
posted on their respective websites a press release entitled, Department of Financial
Services Takes Possession of Municipal Credit Union and Names NCUA as
Conservator.” (www.dfs.ny.gov/reports_and_publications/press_releases/pr1905171 May
17, 2019) that contained the following defamatory statement: “In 2017 DFS had
uncovered deficiencies in board oversight that had facilitated the multi-million-dollar
embezzlement by the former CEO, Kam Wong.”

Here, Defendants DFS and MCU in a conclusory, libelous manner wilfully published that
the then Board’s (including Plaintiff's) alleged oversight “deficiencies” facilitated a
crime (i.e., the multi-million-dollar embezzlement). Facilitation of a crime or Criminal
Facilitation is either a misdemeanor or felony under NY law both defined as crimes. NY
Penal Law 115, NY Penal Law 10.

Defendants MCU’s and DFS’ libelous statements were also referenced and published
verbatim by the Credit Union Times, a national trade publication on or about May 17,
2019 in the article entitled, “New York Regulator Conserves Municipal Credit Union.”
(www.cutimes.com/2019/05/1 7/new-vork-regulator-conserves-municipal-credit-union/,

May 17, 2019).

14
56.

57.

58.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 15 of 142

Defendants DFS and MCU published the defamatory statements despite the fact they
were aware of the individuals who truly were facilitating Wong’s embezzlement,
therefore rendering their libelous statements as false. Defendants DFS and MCU had
previous knowledge of those who were truly involved because of the internal
investigation findings of the then Board, the findings of the USAO-SDNY, and the
assertions that were made in the Art. 78 proceeding and subsequent appeal.

In a recently filed criminal complaint by the USAO-SDNY, a then SC member was
arrested and charged among other things for conspiracy to embezzle from a credit union

(ie. Defendant MCU) and embezzlement from a credit union. (EXHIBIT F - pgs. F1-
F2). Moreover, the USAO-SDNY referenced in one of its press releases dated November
10, 2018 in relevant part, “In addition, WONG obtained controlled substances, for
personal use, from a former Credit Union Supervisory Committee member”
(www.justice.gov/usao-sdny/pr/ former-chief-executive-officer-new-york-credit-union-
pleads-guilty-manhattan-federal). This press release occurred months before the libelous
statements of Defendants DFS and MCU and provided information and context
contradicting their false narrative. According to the criminal complaint filed, the SC
member is just one of many parties alleged to have participated in the “multi-million
dollar embezzlement.”

The USAO-SDNY also arrested and filed a criminal complaint for conspiracy to obstruct
justice and obstruction of justice against a former board member who resigned about two
years prior to the then Board’s removal. Notwithstanding, said criminal complaint
referenced a text message between Wong and a SC member known as “Member-1” that

quoted the SC member saying, “[The Credit Union outside auditors] is also in a good

15

eng
59.

60.

61.

62.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 16 of 142

place with this” pertaining to fraudulent insurance payments that were part of the multi-
million dollar embezzlement (EXHIBIT G, pg. G3).

Furthermore, the then Board’s internal investigation uncovered that the CFO and
CHRLRO were also part of the embezzlement scheme that included Wong’s fraudulent
reimbursements and were both terminated by the then Board. Additionally, it was the
CFO who intentionally misled Plaintiff to rely on and approve fraudulent expense reports
submitted by Wong after she certified the expenses were reviewed, receipted, researched,
and ready to pay (EXHIBIT H). Defendants DFS and MCU possessed first hand
knowledge of this fact.

Moreover, in direct contradiction to Defendants DFS’ and MCU’s defamatory statements,
Plaintiff as former Chair was proactive and deliberate when he drafted and adopted a
Human Resources Policy on or about November 20, 2014 barring the arrested SC
member from assuming the title of VP of Security and Fraud after discovering the SC
terminated the previous VP and he attempted to assume the title and position (EXHIBIT
I, pgs. 11-14).

On September 27, 2015, in a memo (Re: Board’s Role and Fraud Risk) sent to the
succeeding board chair, the board, Wong, and General Counsel, Plaintiff raised his deep
concerns that the SC refused to fill the vacant position for more than one year after the
SC member was barred from the position. Plaintiff also attached to said memo an excerpt
of the credit union’s Security Policy and an article entitled, The Board’s Critical Role in
Preventing Internal Fraud” (EXHIBIT I, pgs. IS-19).

Said memo also contained Plaintiffs demand that his concerns be noted in the board’s

meeting minutes (EXHIBIT 110-112). Defendant MCU had this information on its email

16
63.

64.

65.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 17 of 142

server, in the board meeting recordings, and the electronic or hard copy board minutes.
Defendants DFS and NCUA also had unfettered access to this information prior to the
defamatory statements when they conducted their annual examinations. In fact,
Plaintiffs concerns should have prompted an investigation by both Defendants NCUA’s
and DFS’ regulatory examiners. Unfortunately, Plaintiff's proactive and deliberate
actions were ignored.

Defendants DFS and MCU wilfully conflated the compensation narrative and Wong’s
multi-party fraud scheme as the motive that Plaintiff was part of facilitating a “multi-
million dollar embezzlement.” Defendants MCU, NCUA, or DFS never deemed
Plaintiffs expense reimbursements and/or guest travel as compensation under the
applicable law, rules, and board policy until now as they are attempting to drive the false
narrative that Plaintiff breached his fiduciary duty and accepted compensation in
violation of law.

Plaintiff submitted expense reimbursements in compliance with law, regulations and
board policy. The same governing rules provided “Such reimbursement shall be
determined by the board of directors to be appropriate in carrying out the official business
of the credit union and shall be in accordance with written policies and procedures,
including documentation requirements, established by the board of directors.” Banking
Law 456(1). Plaintiff did not need nor had any motivation to facilitate an embezzlement
when the law granted the then Board the authority to deem expenses as appropriate.

At the time the defamatory statements were published, Plaintiff was the longest tenured
and most visible member of the Board, serving as its acting Chair and Chair from 2009-

2015. Although, Defendants DFS’ and MCU’s libelous statement did not name Plaintiff,

17
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 18 of 142

the reader of the defamatory statements would and could easily infer that it involved,
included, and was against Plaintiff.

66. Defendants DFS and MCU intentionally, recklessly and maliciously published the false
statements against Plaintiff without any credible or substantiated evidence that they were
true and having knowledge of the then board’s internal investigation findings and the
evidence that was provided in the Art. 78 proceedings. The defamatory statements
currently appear on Defendants DFS and MCU respective websites and continue to
commit libel and/or libel per se, and should be removed.

67. As a proximate result and by reason of Defendants DFS’ and MCU’s libelous statements
that Plaintiffs alleged oversight deficiencies facilitated a crime (i.e. embezzlement),
Plaintiff's reputation has been damaged causing him great emotional distress, loss of
future credit union speaking engagements, and loss of future board service. Plaintiffs
present employment in finance could also potentially be in jeopardy. Prior to the events
above, Plaintiff was well-known nationally in the credit union industry. Plaintiff served
on two national trade organization boards, wrote articles and white papers, and was
invited to speak at various conferences.

CLAIM I
DEFENDANT EISNER COMMITTED PROFESSIONAL MALPRACTICE AND WAS

NEGLIGENT AND/OR GROSSLY NEGLIGENT AS PLAINTIFF RELIED UPON
THEIR AUDITING AND REPORTING.
68. According to AICPA’s Generally Accepted Auditing Standards (“GAAS), “The auditor
must exercise due professional care in the performance of the audit and the preparation of
the report.” AU §150.02(3)

69. Defendant Eisner breached the duty of professional care owed to Defendant MCU and

Plaintiff who relied on Defendant Eisner’s auditing and financial reporting.

18
70.

71.

72.

73.

74,

75.

76.

Case 1:19-cv-10994-KPF: Document 6 Filed 12/11/19 Page 19 of 142

Defendant Eisner owed a duty of care to Plaintiff because pursuant to NY Banking Law
471(1), Plaintiff relied on Defendant Eisner’s auditing and financial reporting. The
reporting included but was not limited to: Defendant MCU’s annual financial statements,
operational audits, Form 990 preparation, etc.

Defendant Eisner failed to detect inconsistencies in several Form 990s it prepared that
incorrectly listed Plaintiffs excludable reimbursements including guest travel as
compensation but did so correctly for other directors. (EXHIBIT J)

Defendant Eisner failed to affirmatively notify Plaintiff and the then Board of Wong’s
embezzlement including the substantially inflated bonuses of Defendant MCU’s
executive officers including Wong.

According to AICPA’s GAAS,"The auditor has a responsibility to plan and perform the
audit to obtain reasonable assurance about whether the financial statements are free of
material misstatement, whether caused by error or fraud..” AU §110.02

Defendant Eisner failed to detect the fraudulent activity of Wong including the multiple
large sum, handwritten checks and the alleged activities of the aforementioned arrested
SC member who was charged with embezzlement.

Defendant Eisner failed to report to Plaintiff, then board members, and shareholders the
millions in losses arising out of the Wong embezzlement in Defendant MCU’s Annual
Report 2017 and at the Annual Meeting that occurred on or about May 2018 (EXHIBIT
K).

According to AICPA’s GAAS, “The auditor must maintain independence in mental

attitude in all matters relating to the audit.” AU §150.02(2).

19
77.

' 98,

79.

80.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 20 of 142

Upon information and belief, Defendant Eisner was grossly negligent, intentionally and
/or recklessly failed to conduct its audits of Defendant MCU and failed to report to
Plaintiff with the required independence.

A USAO-SDNY criminal complaint, also referenced a text message between Wong and a
SC member known as “Member-1” that quoted the SC member saying, “[The Credit
Union outside auditors] is also in a good place with this,” pertaining to the fraudulent
Wong insurance payments (EXHIBIT G, pg. G3).

As a proximate cause and by reason of Defendant Eisner’s breach of the duty of care
required in the accounting and auditing profession, malpractice, carelessness,
recklessness, negligence, gross negligence, and its failure to report to Plaintiff any
wrongdoing or irregularities and failure to detect Wong’s embezzlement, the SC
member’s alleged embezzlement, and other bad actors malfeasance, Plaintiff suffered
damages resulting in his board removal, defamation, emotional distress, litigation costs
and attorney fees in this action, the state proceedings, as well as other losses.

CLAIM IV

DEFENDANT DFS DENIED PLAINTIFF DUE PROCESS UNDER 42 U.S.C. §
1983 BY CHARGING AND CONCLUDING HE VIOLATED NY BANKING
LAWS 470 AND 471 AND ACCUSING PLAINTIFF OF CRIMINAL
FACILITATION BY THE AGENCY’S DEFAMATORY STATEMENT
WITHOUT PROPER NOTICE, A PRE-DEPRIVATION HEARING, AND AN
OPPORTUNITY TO BE HEARD
Defendant DFS’ Order of the Superintendent (“Order”) dated June 22, 2018 charged and
determined in conclusory fashion, Plaintiff violated NY Banking Laws 470 and 471 and

summarily removed him and others as board directors (EXHIBIT L) without due

process. Plaintiff was also accused of facilitating a crime as a result of said violations.

20
81.

82.

83.

84.

85.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 21 of 142

Defendant DFS, an agency of the State of New York and under the color of state law
violated 42 U.S.C. § 1983 and Plaintiff's constitutional due process rights under the
Fourteenth Amendment of the U.S. Constitution because he was not provided proper
notice, a pre-deprivation hearing and an opportunity to address the aforementioned
charges of misconduct before his removal from the board of directors.

Defendant DFS also violated procedural due process under the Constitution of the State
of New York, Article I, Section 6, the NY State Administrative Procedure Act § 301 et
seq., NY Banking Law § 41, NY Financial Services Law § 304 et seq. and 305, and its
own procedure proscribed by the Superintendent’s Regulations, 3 N.Y.C.R.R. 2.1.
Plaintiff was also entitled to a pre-deprivation hearing because the Order was not
“random and unauthorized,” but was issued by the then Superintendent of Defendant
DFS the highest "official with final authority over significant matters, which
contravene[d] the requirements of a written municipal code, [and] can constitute
established state procedure," Xu v. City of New York, 16-4079 (2d Cir. 2017).

NY State law and the credit union’s bylaws created a “legitimate claim of entitlement” to
Plaintiffs property interest in his position as director because he was duly elected by the
membership in 2017 and had a three year statutory expectation to complete his term to
2020. NY NPC§ 703 et seq., NY BSC 703 et seq., Board of Regents v Roth, 408 U.S.
377 (1972), and MCU bylaws.

Defendant DFS knew Plaintiff did not receive compensation in violation of NY Banking
Law 470 because the expense reimbursements were excluded from compensation under
Banking Law 456(1), 12 CFR 703.33(b)(1), NCUA Letter No. 05-FCU-02, NCUA Letter

11-0152, and Defendant MCU’s Board Policy (EXHIBIT C).

21
86.

87.

88.

89.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 22 of 142

Additionally, Defendant MCU under the possession of Defendant DFS and under the
control of Defendant NCUA as conservator, filed and sent Plaintiff a fraudulent
information return (i.e., 2017 corrected 1099-MISC) to bolster the narrative he received
compensation in violation of law. Defendant MCU also filed fraudulent information
returns in previous years for expenses that were not compensation under the applicable
laws, rules, and board policy.

Defendant DFS also knew Plaintiff did not breach his fiduciary duty in violation of NY
Banking Law 471. On the contrary, Plaintiff in good faith and pursuant to NY Banking
Law 471 relied on the financial statements and reporting of Defendant MCU’s
professional officers, internal auditors, the SC, Defendant Eisner, and the regulatory
examiners. Plaintiff also took proactive policy-based steps to prevent the self-
appointment of the arrested and charged SC member as the VP of Security and Fraud
(EXHIBIT I, pgs., 11-114).

Defendant DFS also knew that the charged SC member and Defendant MCU’s executive
officers were allegedly part of a greater fraud scheme that was disclosed in the then
Board’s internal investigation and the eventual criminal complaint filed by USAO-
SDNY.

Defendant DFS falsely claimed in the state court proceeding that the then Board took no
action after the Wong embezzlement was discovered and withheld this pertinent and
material information from the state court. On the contrary, Plaintiff and the then directors
took immediate action that included but was not limited to the following: 1) engaged
outside counsel to assist in an internal investigation and subpoenas), 3) formed special

board committee to investigate fraud (i.e., Oversight and Action Committee), 4) hired

22
90.

91.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 23 of 142

reputable accounting firm KPMG to conduct a forensic audit of the credit union, 5)
engaged a private investigator for criminal matters, 6) placed CEO, CFO, and CHRLRO
on administrative leave that eventually led to their terminations, and 7) provided
corrective plan of action to NCUA and Respondent DFS. The USAO-SDNY Ash
criminal complaint confirmed the Board’s internal investigation did take place by its
mention in its official document. (EXHIBIT G, pgs. G4-G6).

Moreover, Defendant DFS in conclusory fashion accused the then Board of nepotism as
an instance of wrongdoing in the state court proceeding. However, Plaintiff never
employed a relative at anytime at the credit union. For arguendo, even if Plaintiff did
have a relative employed, Defendant MCU’s board policy permitted the employment of
relatives in non-officer positions as long as the relative was qualified for the position and
the relationship was disclosed (EXHIBIT M).

Defendant DFS also accused Plaintiff and the then Board of lavish trips for bona fide
educational training conferences abroad and the Board’s strategic planning conferences
that were held in Las Vegas for several years. On the contrary, Plaintiff did not attend
conferences abroad with the exception of a speaking engagement in which the credit
union was reimbursed by the conference host. However, for arguendo, even if Plaintiff
had attended conferences, usually they were held annually by the World Council of
Credit Unions, an internationally recognized trade organization that annually selects
venues abroad because the credit union industry is a global movement. Notwithstanding,
the expense still had to be charged against the director’s educational allocation in

accordance with board policy.

23
92.

93.

94.

95.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 24 of 142

Additionally, Defendants DFS and NCUA knew for several years that Las Vegas was the
site for the board’s annual strategic planning retreat and never objected to the location
until after Wong’s embezzlement. A great number of credit union conferences and
retreats are held in Las Vegas. Even Defendant NCUA’s past board chairs from time to
time were invited to speak at credit union related Las Vegas venues (EXHIBIT N).

To Plaintiff's understanding, the board chose Las Vegas for two reasons: 1) at the time
the venue was chosen, the state of Nevada was very distressed economically during the
2008 Great Recession and better hotel rates were negotiated by locking in for more than
one year and the business would assist in the state’s economic recovery, and 2) the site
was an incentive for volunteer board members to attend who were working full-time and
had to charge their personal vacation time. Defendant NCUA recognized this concept of
“incentive to volunteerism” in its OGC Opinion Letter - No. 11-0805 (EXHIBIT O ).
Plaintiff also points to Defendant NCUA’s own board expenses that were subject to its
Office of the Inspector General’s scrutiny. According to an article in the Washington
Post (“WP”). a member of its board purchased two airline tickets for $11,000 to Vienna,
likely the same WOCCU conference the then MCU board members were accused of
attending and receiving compensation (EXHIBIT P - pgs. 3-4). Defendant NCUA
responded to the WP strongly defending the officials by saying, “[They] did nothing
wrong.... The claims for reimbursement were within the parameters of agency policy...
There being no violation of the law, rule or regulation, no disciplinary action was
warranted.”

There, Defendant NCUA board officials’ expenses were not conflated with the

facilitation of Wong’s embezzlement simply because the regulator was ultimately

| 24
96.

97.

98.

99.

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 25 of 142

charged with the regulatory oversight and examination of Defendant MCU. Neither were
those expenditures characterized as compensation and the motivation for Defendant
NCUA’s “turning a blind eye” to Defendant MCU’s malfeasance or the NYC credit
union taxi medallion crisis as Defendant DFS accused Plaintiff and others of doing at
Defendant MCU. Moreover, the NCUA officials were not removed without notice, a
hearing or an opportunity to be heard. On the contrary, the agency was afforded an
opportunity to respond to the Inspector General and to the WP with the assertion there
was no violation of the law, rule, or regulation.

Plaintiff also asserted there was no violation of law, rule, regulation, or policy in the state
court proceedings and asserts the same in this proceeding. However, Defendant DFS
decided Plaintiffs removal was warranted without notice and a hearing.

Finally, Plaintiff is not seeking to overturn the lower state court decision that dismissed
the Art. 78 proceeding despite it not reaching whether Plaintiff violated laws or the due
process claim on the merits. Plaintiff does not seek the relief that was requested in that
proceeding, namely: the reversal of Plaintiff's removal, the reinstatement of Plaintiff on
the board, nor injunctive relief against Defendant MCU holding or conducting an
election. Abdelal v. Kelly, No. 17-1166-cv (2nd Circuit 2018).

Plaintiff is not seeking the reversal of the state appellate court’s dismissal on mootness
grounds despite the fact it also did not address whether Plaintiff violated the law neither
reached the due process claim on the merits.

Rather, Plaintiff seeks by this claim declaratory relief that he did not violate NY Banking
Law 470 and 471, and that he did not facilitate a multi-million dollar embezzlement.

Plaintiff also seeks damages for the deprivation of his constitutional rights in this

25
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 26 of 142

proceeding because the prior state court Art. 78 action was not the appropriate proceeding
for an award of damages. Davidson v Capuano, 792 F.2d 275 (2nd Circuit 1986).

100. As a proximate cause of Defendants MCU’s and DFS’ constitutional due process
violations, Plaintiff incurred damages that included damage to his property interest, his

name and reputation, emotional pain and suffering, and costs including attorney’s fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully demands judgment against Defendants MCU, NCUA as
conservator of MCU, DFS, and Eisner as follows:

1. Judgment against Defendant MCU under the control and conservatorship
of Defendant NCUA, for compensatory damages of $5,000 or greater for
damages sustained as a proximate result including the cost of this action
for the fraudulent information returns, namely the 2017 corrected 1099
and the1099s for previous years as far back as 2013 and such other and
further relief as the Court may deem just and proper. .

2. Judgment against Defendants MCU and DFS awarding compensatory and
punitive damages for libel per se or libel the amount to be determined at
trial but in excess of the $75,000 jurisdictional requirement, costs and such
other and further relief as the Court may deem just and proper.

3. Judgment against Defendants MCU and DFS awarding compensatory and
punitive damages for depriving Plaintiff of his constitutional due process
rights under 42 U.S.C. § 1983, costs and such other and further relief as

the Court may deem just and proper. .

26
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 27 of 142

4. Declaratory relief against Defendants MCU and DFS that Plaintiff did not
violate NY Banking Laws 470 and 471, nor facilitated a multi-million
dollar embezzlement.

5. Judgment against Defendant Eisner awarding Plaintiff compensatory and
punitive damages for its breach of duty of professional care owed to
Plaintiff, its recklessness, negligence, and gross negligence, the amount to
be determined at trial but in excess of the $75,000 jurisdictional
requirement, costs and such other and further relief as the Court may deem
just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury on all causes of action asserted within this

pleading.

 

 

Dated: December 6, 2019

 

Mark ¢ Brantley C\
Plaintiff - Pro Se

4880 S Robins Way

Chandler, AZ 85249

Phone: (480) 869-4914

Email: Brantleyesq@gmail.com

27
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 28 of 142

EXHIBITS
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 29 of 142

EXHIBIT A
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 30 of 142

BY-LAWS

Rev. 6-19-17
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 31 of 142

Article I

Article I

Article II

Article IV

Article V

Article VI

Article VII

Article VII

Article IX

Article X

Article XI

Article XII -

Article XTI

Article XIV

Rev. 6-19-17

TABLE OF CONTENTS

NAME and PURPOSES @...sssssststseseestsnseseenni 2
MEMBERSHIP ...ssesssssseessessssesseeeseceeenvesssesees veveesneseenes 2
MEETINGS of MEMBERS o.esessssssssssssssesssessessseeesseee 7
ELECTIONS ccscccccssssssssscssssssssssevesssrssessesssssssueseeeees 11
DIRECTORS vesecccsssssssssssssssssssssevssssssteserscssssssieesesee 22
OFFICERS and THEIR DUTIES ...sseessscccssssssssseneeee 27
LOAN OFFICERS vccccccessssssssssssssseseessccsssssssntsneeseeee 31
SUPERVISORY COMMITTEE w.vseccsslessssssssssssnteees 33
SHARES. ccscsssssssssssssessseseeseeseees sasnusuueevececteceecnsnnesesssste 36
DIVIDENDS cssesscccccssssccssssssssssvessessessssstesceccesssnnaneeees 37
INVESTMENT OF FUNDS.....vsssssssssesssscccessssssssstenen 38
LOANS cocsssssssssessessssssssesessssssssesesususesssessessssssssnnnsnseesee 38
ACCOUNTS cceccccsssssssssetsssssssssssssssvesssseessssssssannsteneese 39
LIABILITY cccsscccccoccsssssceceesessssssvssssnneessecssecsssnssnsnnnnne 40

A-2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 32 of 142

ARTICLE VI

Supervisory Committee

Section 1.

A. The Supervisory Committee shall consist of five (5) members.

B.  Ateach annual meeting the members shall elect one or two
members, as the case may be, of the Supervisory Committee to
serve for a term of three (3) years and until his or her successor is
elected and has qualified.

C. The Supervisory Committee shall meet at least once every three (3)
months to audit the books of this Credit Union and shall make
reports of the same to the members at least once each year at the
annual meeting.

Section 2.

A. The Supervisory Committee members shall choose among their
number a Chairperson and a Secretary.

B. The Secretary of the Supervisory Committee shall prepare,

K

maintain, and have custody of full and correct records of all actions

taken by it.

33

A>
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 33 of 142

C. The offices of Chairperson and Secretary may be held by the same |
person.

Section 3.

A. The Supervisory Committee shall make, or cause to be made, such
audits, and to prepare and submit such written reports, as are
required by the law and applicable regulations.

B. The Committee may employ and use such clerical and auditing
assistance as may be required to carry out its responsibilities as
prescribed by this article, and may request the Board to provide
compensation for such assistance.

C. The Committee shall prepare and forward to New York State
Regulators, Federal Regulators, and the Board of Directors such
reports as may be required.

Section 4. The Supervisory Committee shall, from time to time and not

less frequently than required by the law and applicable regulations,

cause the accounts of all members to be verified with the records of the

Treasurer. The Committee shall maintain a record of such verification.

it
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 34 of 142

Section 5.

A. By unanimous vote the Supervisory Committee may suspend for
cause until the next meeting of the members any Director or
Executive Officer.

B. _ Inthe event of any such suspension, the Supervisory Committee
shall call a special meeting of the members to act on said
suspension which meeting shall be held not fewer than seven (7)
nor more than fourteen (14) days after such suspension.

D. The Chair of the Committee shall act as Chair of the meeting

unless the members select another person to act as Chair.

Section 6. By the affirmative vote of a majority of its members, the
Supervisory Committee may call a special meeting of the members to _
consider any violation of the provisions of the law and applicable
regulations, or of the charter or the By-Laws of this Credit Union, or to
consider any practice of this Credit Union which the Committee deems
to be unsafe or unauthorized.

Section 7. The Supervisory Committee shall have the power to perform

A-5
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 35 of 142

all other duties and functions which are allowable to such committee
under the Banking Law.
ARTICLE Ix
Shares
Section 1. The number of shares which may be issued by this Credit

Union shall be unlimited.
Section 2. The par value of each share shall be $5.

Section 3. Shares shall be paid for in full at the time of subscription.
Section 4. An entrance fee to be fixed by the Board of Directors may be

charged.

Section 5. Shares may be transferred to any person eligible for
membership, subj ect to approval by the Board of Directors. A transfer
fee may be charged by the Board of Directors in payment of such
transfer. No transfer shall be permitted if the transferor is indebted to

this Credit Union.

36

Act
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 36 of 142

EXHIBIT B~
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 37 of 142

10/28/2019 The Hamilton Question and New York’s Municipal Credit Union's Conservatorship by NCUA — Just a Member
Chip Filson

JUNE 12, 2019 BY CHIP FILSON

The Hamilton Question and New York's
Municipal Credit Union's Conservatorship by
NCUA |

The last song in the runaway hit musical Hamilton ends with a question:

Let me tell you what | wish I'd known
When | was young and dreamed of glory .
You have no control

Who lives, who dies, who tells your story?

‘On May 17, 2019 NCUA was appointed conservator of the $3.03 billion state-charted
Municipal Credit Union. The March 2019 call report data shows 588,000 members, a net
worth ratio of 7.6%, delinquency of .77%, and an allowance account funded at 150% of
total delinquencies. No taxi medallion loans.

Be MUNICIPAL CREDIT UNION

 

The New York regulator had previously removed MCU’s supervisory committee in May
2018 and the full board in June 2018. It designated an “on premises administrator”, Mark
Ricca, to oversee the general management. Mark had no credit union background.

When appointing NCUA conservator, the state also removed its chosen administrator.
NCUA provided no information about who will be running the credit union and under what
hitps://chipfilson.com/204 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncua/ E 1/4 }
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 38 of 142

40/28/2019 The Hamilton Question and New York's Municipal Credit Union’s Conservatorship by NCUA — Just a Member

L

https://chipfiison.com/201 9/06/the-hamilton-question-and-new-yorks-munici pal-credit-unions-conservatorship-by-ncu al

guidance since there appears to be no immediate financial safety and soundness issues, |
but a leadership transition event. v

The impetus for state action was the arrest in May 2018 of the former CEO Kam Wong. He
pleaded guilty in November 2018 and in June 2019 was sentenced to five years in prison

and ordered to forfeit $9.9 million to pay restitution to the credit union for the amount he
had defrauded. The misuse of credit union funds extended from 2013 through 2018. The |

credit union has received a bond settlement for loss as well.

What’s next for the members?

On January 10" the Brookings Institution hosted a conference entitled Ten Years Later:
Lessons from the 2008-09 Financial Crisis. One speaker was Lawrence Summers who
was Treasury Secretary from 2009-2011, a PhD economist and former president of
Harvard University, -

During the Q&A he was asked why the government did not take over the direction of the
troubled banks and insurance companies instead of TARP funding, much like the
conservatorships of Freddie and Fannie. His answer was succinct: “it is my experience that
government intervention in banks is a major destroyer of asset value.” He further
commented who wants to run or do business with a conserved government-directed
institution?

NCUA’s track record as a conservator is extremely mixed but on balance proves out
Summer's conclusion. NCUA’s conservatorship of the two largest corporates and then
takeover of three more in a mass liquidation process destroyed solvent institutions that
according to NCUA’s own numbers today have estate surpluses of over $5.6 billion, of
which $3.1 has been transferred into the NCUSIF.

By setting itself up to runa credit union as a conservator, NCUA has a conflict of interest.
Does it act in the members’ best interests or does it act in its own self-interest? As in all
conservatorships, the members have no voice. The board is gone, and often the person
appointed to lead has little or no background in the credit union, and is little more than a
hired gun until some external resolution can be reached. Restoring the credit union to self-
sufficiency rarely occurs, because in so doing it contradicts the logic that government

214
B-2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 39 of 142

40/28/2019 The Hamilton Question and New York’s Municipal Credit Union’s Conservatorship by NCUA — Just a Member wees
~ takeover was necessary in the first place. Moreover as in this case, the NCUA and the
state had examined the credit union annually from 2013 to 2018 while the
misappropriations occurred, and apparently found no wrong doing. So the tendency is to
shift the responsibility for the situation to the bad actor and the lack of board oversight,
not the possible shortcomings in the exam process.

The Key to Success

Conservatorship or even replacing a CEO while leaving the board in place to ensure
members’ interests are represented, can be done successfully. During the financial crisis
several noteworthy turnarounds were engineered by John Tippets at North island Credit
Union and Bill Connors and Andy Hunter at Silver State Credit Union in Nevada.

The key success factor is finding and supporting the right turnaround leader. The
challenge is simple: Any jackass can kick down a barn, but it takes a carpenter to build one.

Will NCUA appoint a jackass or a carpenter? Someone to play caretaker until the agency
elects a merger partner to resolve a leadership transition? Certainly there will be vultures
a plenty looking to take the “oroblem” off NCUA’s hands.

Or will the NCUA find someone with the experience, political skills and leadership to
restore the credit union to its pivotal role in the New York and broader credit union
community? The possibilities are out there. These could include proven, retired leaders
such as Rudy Hanley, Gordan Dames, Gary Oakland, Jeff Farver, Steve Winninger or other
equally capable and astute individuals whose reputation and knowledge of credit unions
‘and the system would give them a running start. They would not be seeking another job,
but have the energy and foresight to bring the credit union members confidence that their

future was in good hands.

\

NCUA has provided no updates on this unprecedented conservatorship of a solvent credit |

union. But one will know the future when the next acting CEO is named. Will it be a a

caretaker following direction from examiners who are anxious to get rid of a problem, or

will it be a proven credit union leader who can restore the credit union for its members?

Chartered in 1916, Municipal is the oldest state charter in New York. Can NCUA make
decisions that will sustain this cooperative now serving its fifth generation of members, or

httos://chipfilson.com/201 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservata rship-by-neua/ 3/4

BS
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 40 of 142

40/28/2019 : The Hamilton Question and New York’s Municipal Credit Union's Conservatorship by NCUA ~ Just a Member
will it just fulfill Summers’ bleak assessment of what happens when government takes
over a financial institution?

Municipal Credit Union faces Hamilton’s challenge: You have no control, who lives, who
dies, who tells your story? Every credit union today should care about this situation.

If a sound, long-established, and well-capitalized credit union can be dissolved without
any role for members, what prevents the regulator/insurer from doing the same when
your credit union faces a transition?

@ NCUA

https://chipfiison.comm/2019/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncual 4/4
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 41 of 142

40/28/2019 About — Just a Member

About Chip Filson

 

A nationally recognized leader in the credit union industry, Filson is an
astute author, frequent speaker, and consultant for the credit union movement. He has

~ more than 40 years of experience in government, financial institutions, and business.
Filson’s breadth of experience makes him an authority on a range of topics, including
analysis of credit union trends, credit union public and market-facing opportunities, and
strategies for enhancing member value. His contributions to the cooperative movement
have been demonstrated with his analysis and advocacy for the corporate credit union
system, NCUA's Corporate Stabilization role, and the need for regulatory reform.

Chip co-founded Callahan & Associates. Filson has held concurrent positions at the
National Credit Union Administration (NCUA) as president of the Central Liquidity Facility
(CLF) and Director of the Office of Programs, which includes the NCUSIF and the
examination process. He holds a magna cum laude undergraduate degree in government
from Harvard University. After being awarded a Rhodes Scholarship, he earned a master’s
- degree in politics, philosophy, and economics from Oxford University in England. He also
holds an MBA in management from Northwestern University’s Kellogg School in Chicago.

https://chipfilson.com/about/ , 212 s
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 42 of 142

EXHIBIT C_
-

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 43 of 142

CORRECTED (if checked)

 

 

 

 

PAYER'S name, street address, city or town, state or province, country, ZIP | 1 Rents OMB No, 1545-0115
or foraign postal cade, and telephone no.
MUNICIPAL CREDIT UNION $ D017 Miscellaneous
22 CORTLANDT STREET 2 Royalties Income
NEW YORK, NY 10007 $ Form 1099-MISC

3 Other income 4 Federal income tax withheld
212-238-3330 $ $ Copy 2

 

PAYER’S federal identification number] RECIPIENT'S identification number

 

XX-XXXXXXX XXX-XX-XXXX

§ Fishing boat proceeds

$

6 Medical and health care payments

$

To be filed with
recipient's state
ncome tax return,
when required.

 

RECIPIENT'S name
MARK BRANTLEY

Street address (including apt. no.)

4880 8S. ROBINS WAY
City or town, state or province, country, and ZIP or foreign postal code

CHANDLER, AZ 85249

7 Nonemployee compensation

$ 12028.05

8 Substitute payments in lieu of;
dividends or interest

$

 

9 Payer made direct sales of
$5,000 or more of consumer
products to a buyer
(recipient) for resale > J

10 Crop insurance proceeds

$

 

"1

12

 

 

 

 

 

 

 

 

 

 

 

 

 

Account number (see instructions) FATCA filing 43 Excess golden parachute | 14 Gross proceeds paid to an
requirement payments attorney
Ls $ $
48a Section 409A deferrals 15b Section 409A income 46 State tax withheld 17 State/Payer's state no. 18 State income
$ $
$ $ 3 3
Form 1099-MISC www.irs.gowform1099mise Department of the Treasury - Internal Revenue Service

["] CORRECTED (if checked)

 

 

 

 

PAYER'S name, street address, city or town, state or province, country, ZIP | 1 Rents OMB No. 1545-0115

or foreign postal code, and telephone no.
$ DO 4 7 Miscellaneous
2 Royalties Income
$ Form 1089-MISC
3 Other income 4 Federal income tax withheld
$ $ Copy 2

 

PAYER'S federal identification number] RECIPIENT'S identification number

 

§ Fishing boat proceeds

8

 

$

§ Medical and health care payments

$

To be filed with
recipient's state
income tax return,
when required.

 

RECIPIENT'S name

Street address (including apt. no.)

7 Nonempioyee compensation

$

8 Substitute payments in lieu of
dividends or interest

$

 

9 Payer made direct sales of
$5,000 or more of consumer
products to a buyer

10 Crop insurance proceeds

 

 

 

 

 

 

 

 

 

 

 

 

City or town, state or province, country, and ZIP or foreign postal code (recipient) for resale > CT] $
11 12
Account number (see instructions) FATCA filing 43 Excess golden parachute {14 Gross proceeds paid to an
requirement payments attorney
45a Section 409A deferrals 46b Section 409A income 46 State tax withheld 17 State/Payer's state no. 18 State income
$ $
$ $ §

 

 

$
Form 1099-MISC

www.irs.gov/form1099misc

Department of the Treasury - Internal Revenue Service

eo
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 44 of 142

[_] corRECTED (it checked)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYER'S name, street address, city or town, state or province, country, ZIP 1 Rents 2 Royalties OMB No. 1545-0175
or foreign postal cade, and telephone no. $ $
MUNICIPAL CREDIT UNION = 20 4 8
3 Other income 4 Federal income tax withheld
22 CORTLANDT STREET
NEW YORK, NY 10007 $ $ Form 1089-MISC
§ Fishing boat proceeds 6 Medical and health care payments +
Miscellaneous
(212) 238-3330 $ Income
PAYER’S TIN RECIPIENT'S TIN 7 Nonemployee compensation 8 Substitute payments in lieu of
dividends or interest Copy B ~For Recipient
XX-XXXXXXX XXX-XX-XXXX $ 3091.29 |§ inom tus.s important tax
2 9 Payer made diract sales of $5,000 01 40 Crop ij . s being
RECIPIENT'S name more of consumer products to Top insurance proceeds fumished to the IRS. If you
a buyer (recipient) for resalep» [I $ are required to fie a retum, a
eae ~ . = negligence penaity or other
MARK BRANTLEY a4] ne TES [12] sanction may be imposed on
4880 S. ROBINS WAY Fe pie) = / 2 as yau if this income is taxable
en and the IRS determines that
CHANDLER, AZ 85249 13 Excess golden parachute payments| 14 Gross proceeds paid to an atiomey it has not been reported,
$ $
15a Section 409A deferrals 15b Section 409A income
$ $
Account number (see instructions) rau ling 16 State tax withheld 17 State/Payer's state no. 18 State income
Cl] $

 

 

Form 1099-MISC (keep for your records)

Instructions for Recipient - 1099-MISC (2018)

Recipient's taxpayer identification number (TIN). For your protection, this form may
show only the last four digits of your sociat security number (SSN), individual taxpayer
identification number (ITIN), adoption taxpayer identification number (ATIN), or
employer identification number (EIN). However, the issuer has reported your complete
TIN to the IRS.

Account number. May show an account or other unique number the payer assigned
to distinguish your account.

FATCA filing requirement. If the FATCA filing requirement box is checked, the payer
is reporting on this Form 1099 to satisfy its chapter 4 account reporting requirement.
You also may have a filing requirement See the Instructions for Form 8938,

Amounts shown may be subject to self-employment {SE) tax. If your net incame
from self-employmentis $400 or more, you must file a return and compute your SE tax
on Schedule SE (Form 1040). See Pub. 334 for more information. ff no income or
social security and Medicare taxes were withheld and you are still receiving these
payments, see Form 1040-ES (or Form 1040-ES(NR)). Individuals must report these
amounts as explained in the box 7 instructions on this page. Corporations, fiduciaries,
of partnerships must report the amounts an the proper line of their tax returns.

Form 1099-MISC incorrect? ff this form is incorrect or has been issued in error,
contact the payer, If you cannot get this form corrected, attach an explanation to your
tax retum and repart your income correctly.

Box 1, Report rents from real estate on Schedule & (Form 1040). However, report rents
on Schedule C (Form 1040) if you provided significant services to the tenant, sold reat
estate as a business, or rented personal property as a business, See Pub. 527,

Box 2, Repart royalties from oil, gas, or mineral properties, copyrights, and patents on
Schedule (fom 1040}. However, report payments for a working interest as explained
in the box 7 instructions. For royalties on timber, coal, and iron ore, see Pub, 644.

Box 3. Generally, report this amount on the “Other income’ line of Form 1040 (or Form
4040NR) and identify the payment. The amount shown may be payments received as
the beneficiary of a deceased employee, prizes, awards, taxable damages, Indian
gaming profits, or other taxable Income. See Pub, 525. If itis trade or business

income, report this amount on Schedule C or F (Form 1040).

Box 4, Shows backup withholding or withholding on Indian gaming profits, Generally,
a payer must backup withhold if you did not furnish your taxpayer identification

number, See Form W-9 and Pub. 505 far more information, Report this amount on

your income tax return as tax withheld.

Box §, An amount in this box means the fishing boat operator considers you self-
employed. Report this amount on Schedule C {Form 1040). See Pub, 334,

Box 6, For individuals, report on Schedule C (Farm 1040).

www.irs.gov/Form1089MISC

Department of the Treasury - Intemal Revenue Service

Box 7. Shows nonemployee compensation. if yau are in the trade or business of
Catching fish, box 7 may show cash you received for the sale of fish, If the amount in
this box is SE income, report it on Schedule C or F (Form 1040), and complete
Schedule SE (Form 1040), You received this form Instead of Form W-2 because the
payer did not consider you an employee and did not withhold income tax or sacial

security and Medicare tax. if you

eliave you are an employee and cannat get the

payer to correct this form, report the amount from box 7 on Form 1040, line 7 (or Form
Ss

TO40NR, line 8), You must al

income from a sporadic activity
1040NR, line 24h,

‘0 complete Form 8919 and attach it to your return. If you

are not an employee but the amount in this box is not SE income (for example, itis

or a hobby), report it on Form Toa: line 21 (or Form

Box 8, Shows substitute payments in lieu of dividends or tax-exempt interest received
by your broker on your behalf as a result of a loan of your securities. Report on the
“Other income” line of Form 1040 (or Form 1040NR).

Box 9. If checked, $5,000 or more of sales of consumer products was paid to you ona
buy-sell, deposit-commission, or other basis. A dollar amount does not have to be
shown. Generally, report any income from your sale of these products on Schedule C

Farm 1040),
ox 10. Report this amount on

Schedule F (Form 1040).

Box 13. Shaws your total campensation of excess golden parachute payments
subject to a 20% excise tax. See the Farm 1040 (or Form 1040NR} instructions for

where to report,

Box 14, Shows gross proceeds paid to an attomey in connection with legal servicas,

Report only the taxable part as

income on your retum.

Box 15a, May show current year deferrals as a nonemployee under a nonqualified
deferred compensation (NQDC) plan that is subject to the requirements of section
409A, plus any eamings on current and prior year deferrals,

Box1

b, Shows income as a nonemployee under an NQDC plan that does not meet

the requirements of section 409A. This amount is also included in box 7 as
ronemployee compensation. Any amount included in box 1a that is currently taxable

is also inc

luded in this box. This income is also subject to a substantial additional tax

to be reported on Form 1040 (or Form 1040NR). See “Total Tax’ in the Form 1040 (or

Form 1040NR) instructions.

Boxes 16-18, Shows state or local income tax withheld from the payments.

Future developments. For the latest information about developments related to Form
1099-MISC and its instructions, such as legislation enacted after they were published,
go to www. irs.gowForm 1099MISC.

_] coRRECTED.lif checked)

 

 

 

 

 

 

 

4880 S. ROBINS WAY
CHANDLER, AZ 85249

 

ay

i)

 

13 Excess golden parachute payments

14 Gross proceeds paid to an attorney

PAYER'S name, street address, city or town, state or province, country, ZIP 1 Rents 2 Royalties OMB No. 1545-0115
or foreign postal cade, and telephone no. $ $
MUNICIPAL CREDIT UNION a 201 8
ome 4 Federal income tax withheld
22 CORTLANDT STREET
NEW YORK, NY 10007 $ $ Form 1099-MISC
§ Fishing boat proceeds § Medical and heaith care payments Miscellaneous
(212) 238-3330 $ $ Income
PAYER'S TIN RECIPIENT'S TIN 7 Nenemployee compensation 8 Substitute payments in lieu of c 2
dividends or interest opy
XX-XXXXXXX XXX-XX-XXXX $ 3091.29 $ To be filed with
z 9 Payer made direct sales of $5,000 o1 wey
RECIPIENT'S name move of consumer products to 10 Crop insurance proceeds recipient's state
a buyer (recipient) for resalep[ | $ income tax return,
MARK BRANTLEY —

when required.

 

 

 

 

 

 

 

 

 

$ $
15a Section 409A deferrals 18b Section 409A income
$ $
Account number (see instructions) FATCA fling 16 State tax withheld 17 State/Payer's state no. 18 State income
requirement
$ $
Form 1099-MiSC www.irs.gov/Form1 O9SMISC Depariment of the Treasury - Intarnal Revenue Service

C-la
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 45 of 142

EPSTEIN
BECKER
GREEN _

Attorneys at Law

Melissa L. Jampol

t 212.351.4760

f 212.878.8600
MJampol@ebglaw.com

October 8, 2019
VIA EMAIL AND FED EX

Mark S. Brantley, Esq.
4880 S. Robins Way
Chandler, AZ 85249

Re: Corrected 2017 Form 1099-MISC., Supporting Detail

Dear Mr. Brantley:

We are in receipt of your letter, dated September 24, 2019, in which you requested an
itemized list of expenses and/or reimbursements determined to be additional nonemployee
compensation in the 2017 tax year as related to your reissued 2017 Form 1099-MISC.

Attached to this letter, please find an Excel spreadsheet titled, “2017 Detail of Mark
Brantley Reportable Expenses,” which provides the detail supporting your reissued 2017 Form
1099-MISC. We expect that this spreadsheet is responsive to your request.

Should you have any additional questions related to this request please contact me at

MJampol@ebglaw.com or 212-351-4760.

Very truly yours,

Melissa L. Jampol

cc: Jane Dobbs, EVP, MCU

Epstein Becker & Green, P.C. | 250 Park Avenue | New York, NY 10177 | t 212.351.4500 | f 212.878.8600 | ebgiaw.com

Firm:49273603v2

c-2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 46 of 142

DRAFT FOR DISCUSSION PURPOSES ONLY

MCU
2017 Detail of Mark Brantley Reportable Expenses

42,028.05

 
Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 47 of 142

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 48 of 142

 

 

 

 

 

 

 

Mark Brantley 12/9/2017 iTunes 0.99
Mark Brantley 8/3/2017 Apple iTunes.com (27.21)
Mark Brantley 41/16/2017 Office Depot (77.58)

 

 

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 49 of 142
11/7/2019 Gmail - Request to Correct 2017 Mark Brantley 1099-MiSC

m Gmail M B <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

 

M B <brantleyesq@gmail.com> Fri, Oct 11, 2019 at 12:04 PM
To: MJampol@ebglaw.com

Hi Melissa:

Please find attached a cover letter and Excel spreadsheet requesting the correction of my Form 1099s. Please
acknowledge receipt of this email and the attached documents. Thank you..

Best regards,
Mark S. Brantley

 

2 attachments

i MCU Letter to Correct 1099.pdf
106K

i} 2017 Mark Brantley 1099 Exempt Business Justifications.xlsx
16K ,

c-4

https://mail.google. com/mail/u/0?ik=71a216537f&view=pt&search= =all&permmsgid=msg-a%3Ar579845293908227 6058&simpl= msg-a%3Ar579845293... 1/1

#
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 50 of 142

MARK S. BRANTLEY
4880 S Robins Way
Chandler, AZ 85249

October 11, 2019

Municipal Credit Union
22 Cortlandt Street
New York, NY 10007
Attn: Melissa L. Jampol

Dear Ms. Jampol:

Ina follow up to my letter dated September 24 and in response to your letter dated October 8,
2019, please find attached an Excel spreadsheet that contains the “2017 Detail of Mark Brantley
Reportable Expenses” and the justifications that support this formal request for a corrected 2017
Form 1099-MISC (“1099”). The corrected 1099 previously received by certified mail and issued
by MCU on September 25, 2019 erroneously reported compensation of $12,028.05.
Additionally, MCU incorrectly reported compensation for me in years preceding 2017 and
corrections are needed for those 1099s as well.

Please know that for the 2017 tax year and prior that I received no compensation from the
Municipal Credit Union and that the expenses listed on the above referenced spreadsheet should
not be reported under my social security number as compensation for the following reasons:

1) NY Banking Law 456(1) provides in relevant part that “....directors and committee
members may be reimbursed for reasonable and proper costs incurred while carrying
out the responsibilities of their positions. Such reimbursement shall be determined by
the board of directors to be appropriate in carrying out the official business of the
credit union and shall be in accordance with written policies and procedures,

including documentation requirements, established by the board of directors.”

2) 12 CFR 703.33(b)(1) provides also in relevant part, “the term compensation
specifically excludes: (i) Payment (by reimbursement to an official or direct credit
union payment to a third party) for reasonable and proper costs incurred by an official
in carrying out the responsibilities of the position to which that person has been

- elected or appointed, if the payment is determined by the board of directors to be
necessary or appropriate in order to carry out the official business of the credit union,
and is in accordance with written policies and procedures, including documentation
requirements, established by the board of directors. Such payments may include the
payment of travel costs for officials and one guest per official.”

3) The original 1099 and the corrected 1099 previously sent by MCU included duly
authorized and board approved expenses deemed appropriate to carry out the official .

oT
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 51 of 142

business of MCU, presented with receipts as documentation and were in accordance
with written policies and procedures (i.e., the MCU Board Policy). Also note: Some
of the expenses listed were not incurred at all by me (e.g, Fed Ex charges).

4) Payment of guest travel permitted by 12 CFR 703.33 and NCUA Letter No. 05-FCU-
02 excluded it as compensation though it “may be taxable income to. the recipient.” __
In this context, the recipient is the guest, not the director and the 1099 should have
issued to my guest. Consequently, MCU erroneously reported these non-
compensatory payments to me and not to my guest (ie., my wife under her social
security number) for 2017 and prior years.

Therefore, I respectfully request that my 1099s for 2017 and each prior year be corrected as I
have not received compensation under the law and rules. Please acknowledge receipt of this
letter. Thank you.

Sincerely,

   

 

C-%
19-cv-10994-KPF Document6 Filed 12/11/19 Page 52 of 142

Case 1

Jo.19 ue Ajay] ‘a]qezluBoIe JOU PUe ou ‘Aq pauunoul jou sem asuedxg

Joa Ue Ajay] ‘@[qezlusoIe2 Jou puke ou Aq paainoul jou sem asuedx

jousa ue Ayany ‘ajqeziu3ooas Jou pue aw Ag pa.undul Jou sem asuadxy

JO.L9 Ue AJayl ‘ojqeziuUsodas JOU pue aw Aq paLiNdu! you sem asuadx3

JO Ue Ajaxy] ‘@}qeztUOI—a, JOU pue aw Aq pasNou! you sem asuadx3

Joua ue Ajayy ‘ajqezius0294 Jou pue aut Aq paiinoul you sem asuadxy

4019 ue Ajary ‘a}qeziusOIa Jou pue aw Aq pauindul ou sem asuadxy

JO113 Ue Ajay}} ‘a;qeztusoIaJ JOU pue aww Aq pawundul ou sem asuadxy

JOJs9 ue Ajayy ‘ajqezlUBoIas Jou pue aw Aq pasNoul JOU sem asuadxg

JOi9 Ue Ajayi] ‘a}qezlUBoIas ou pue aus Aq pazandut Jou sem asuadxy

Jo ue Ajayi] ‘ajqeziuoIa2 yOu puke aus Ag pasanout jou sea asuadx3

JOU Ue Ajayy ‘ayqeziuBosaJ Jou pue au Aq pa.Ndu! OU SEM asuadx3

Jo.49 ue Afayy ‘a}qezuZoIa1 JOU pue aw Aq pe.sNsu! JOU SEM asuadx

Jo. ue Ajayy ‘afqeziudovas Jou pue aw Aq pazindul jou sem asuadxg

Joie ue Ajayi] ‘efqeziudoseJ JOU pue aus Aq pasindul JOU sem asuedxy

Jou ue Ajayty ‘ajqeziusoIa/ Jou pue aw Aq painsul jou sem asuadxy

“paaoidde pizog asam sasuadxe Janamoy ‘gn3ea 00} SI snoueA,

20419 ue Apart] ‘2}qez1UdOIaI you pue aw Aq pasunoul jou sem asuadxy

Joa ue Ajayt] ‘ajqeziusoIa2 Jou pue sw Aq patinsul JOU SEM asusdxy

-gsuadxa panoidde pueog ‘saiynp 1039auIp JO} pasn [eo|poLed

4018 Ue Ajayi ajqeziugo2a, Jou pue aur Aq paiinoul you sem asuadxy

‘paaoidde pueog aiam sasuadxa Janemoy ‘angen 00} SI snoueA

asuadxy SUPJOMION 410A

10.9 Ue Ajay] ‘ajqeziusooes Jou pue aw Aq paiindul JOU SEM asuadxy

Jou43 Ue Ajayq] ‘ajqeziusoIes Jou pue aw Aq paliNdu! you SEM asuadxy
alqeziuso3aJ jou si asuadxg

BSTWWO} uy} JO SaiNp ay} 0} parejasajo

“$891 ‘SANe] SROLPA YIIeeSeJ OF + paeu 2 SEM Jay} ‘BaWIWWO} AyssaAiq BY} JO UBWUIEYD SY
BITUWWOD 94} JO SAlNP BU} 0} Pe}ejes'oze

“Jai SME] SROULA YoJeasal 0} paou & SEM asauR ‘“BBRIUWUWOD AYSUBAIG BUY JO UBLUT2YD SY
BaTPWWOD oy] JO SaigNp 94} 0} payejesIj39

“5892 ‘sMe] SNOLeA Ypseasas 0] paau 2 SEM asaly ‘Baw Ayssenig ay} jo URWUIeEYD sy
SPUD oY} JO SNP oy} 0} poqejssO}9

Bal ‘SMe| SNOUEA YoseaSJ 0} PAu & SEM asau} “BdNIWWO AqIsJaaiq ayy JO URWLIeLD SY
‘aotaap ajddy ue paseyoind JaAau “10149 SNOIAgO
“panoudde pieog aiam sasuedxa JaAaMmoy ‘an3ea 00} SI SNOLeA

yeanay Buluueid 21Ba}eI3 101g JO} asuEdxs ssauisng [BIO

*WIWUOD XO} WOU} asuadxe ue se payIwigns saAau sem JUNOWE S14} ‘10113 SNOIAGO
jeanay Supyinquieas 1019aJ1G 40} esuadxa ssauisng jeIINO
yeanay Suipyinquieas s0yaJIq 410} asuadxa ssauisng [eDiHO
(uonesuadwio)-uo0N) suoneoynsne qydwiexg

L3°68$
99°06$
BL°E6S
BL°E6$
8L°€6S
8L°66$
BLE6$
SLE6S
BLe6S
SLE6S
BL°E6S
8L°E6S
SLE6S
SLE6S
BL'E6S
OT L6S
00°0£$
ST'STIS
63° 77T$
00°62T$
£EOvTS
Tr vets
09'SLTS
TOTES
TITLES
ELTSCS$
L'997$

¥l'99¢S
¥L'997S
vi99%$

97'67ES
oo-ssvs
¥6'Z6S$
6L°8L9$
Ov'o0z'TS
ov'coz‘T$

xg4pa4 £1/TT/60

xgpe4 21/21/90

xgpe4 £1/0T/Ot

xqpea4 LT/OT/OT

xgpad ZT/OT/OT

xqpe4 £T/OT/0T

xapa4 £T/0T/OT

xqpaj L£1/0T/OT

xgpe4 £T/OT/0T

xgped ZT/0T/0T

xqpe4 ZT/OT/0T

xape4 LT/OT/OT

xgape4 £T/OT/0T

x4pe4 £T/OT/OT

x4pa4 £T/01/0T

xape4 £T/T0/€0

snouen LT/0¢/v0

xapad £T/TL/80

xgpe4 £T/LZ/€0
TI eipawaoinos £T/S7Z/80
Xxgp24 £T/OT/OT

snowen 1/10/60

syurq xiuaoyd LT/CT/ZT
xgped ZT/OT/OT

x4pa4 £1/O0T/0T

euozuy Jajpueyp Ang 3s9g £T/€0/80
SIXONSIXS] £T/€0/ZT

SIXBNSIXS] LT/€0/TT
SIXONSIXOT £1/S0/0T
SIXONSIXS? £T/70/60

addy 21/10/60
snouen £T/9T/TT

saulty aMyInNos 1/61/60 -

ZV sajpueyd ‘suoHeUNWWOD XOD LT/9T/TT
sauipty eyed £1/70/40
sauljity eueaGg £1/Z0/S0

Aapuesg 42IN
Aapueig Ue
Aapuesg eI
Agpueig 42
Aapueig se
Aapueig 21
Aapuesg Ye
Aapuesg Ye
Aapuesg 421A)
Aapuesg We
Aapuesg 4221
Aopuesg levy
Aapueig ew
Aapueig 2)
Aapuelg el
Aapueig 22)
Aapjueig Je 1A)
Aapuesg yey]
Aapueig 221
Aagpueig 2A
Aajuesg Ye,
Aapueig 44eW
Aapueig 421)
Aapjueig eI
Aapuesg 412
Aapuesg 12)
Aapueig eI

Aapuesg WeW.

Aapueig ye
Aapueig Je

Aanueig 221
Aapguesg Je
Aapuesg 421)
Aapuesg 4421
Aapuesg eI
Aapuesg 421)

suoneosynsne asuedxy ajqexe |-UON

-4
19-cv-10994-KPF Document6 Filed 12/11/19 Page 53 of 142

Case 1

JO3 Ue Ajay!] ‘ajqezilusoIaJ JOU pue alu Aq pa.ndul Jou sem asuadxy

"-yeaujay Suruuejg WeazeMNS JOPaIG 10} asusdxa SsauIsng jeoujo

“paeog Aq panoidde ‘asuadxa ssauisng |eDiHO

Jo12 ue Ajaxt] ‘ajqeziusooe. Jou pue au Aq pauinoul jou sem asuiadxy

“Wpouaq s,NDAi OF suoHejai ayqnd pue sasodind SupLOMyeU

JO} UONdOsgns Surpueys e ‘spieog jeuoeu uo SuUIAIas pue UBWUTEYD NDIA JaWWLO} sy
“jyauag $,ADIW 0} suoHejal aIqnd pue sasodnd Supyomyeu

JO} UON.dUosqns Zuipuels 2 ‘spieog jeUoIzeu UO BUIATES PUB URWLYRYD NDI JOO} SY
“Wyauaq s,NOW 0} suonejas JyQnd pue sasodind SU_YOMISU

JO} uoRdLOsqns Suipuejs e ‘spieog jeuoyeu UO SuUIAJas pul URLUIIEYD ADIN 4auWoy Sy
“yyauagq $,QDIAI 0} suorejaa 2yqnd pue sasodind Supomjau

, JO} uondUosgns Bulpueys 2 ‘spieog jeuoReUu uO SUIAJaS PUR URW PDIAI JaWUO} SY

“[ysuaq SNOW 0} suoneas sYqnd pue sesodind 3upjomyou
40} uoNdosqns Burpueys e ‘spueog jeUONeU UO BuUIAJeS PUR URWIEYD |DIA| JOUIO} SV
“jYauag s,NOW 0} suoHefas d11qGNd pue sasodind Suppomyeu
JO} uonduosqns Sulpupys e ‘spre jeuoNeu UO SUIAJes pue URLULeYD ADIA| Joti} Sy
"[yaUsq S,ADIN 0} SuONeyas JIQnd pue sasodind Supomzeau
40} uonduasqns Sulpueys e ‘spseog jeuoneu UO BUIAJaS pue URWUEYD F)DIA| JaUUOY Sy
"Wyauaq s,NOW 0} suonejes ayqnd pue sasodund suppomyeu
JO} UoHdLasqns Surpuels e ‘spieog |eUOZeU UO BUIAJes pue URULIEYD NDIA) JOUlLO} SV
“jyauaq $,ADIN 0} suorefaa and pue sasodind supyomyau
JO uodLosqns Zulpueys e ‘spseog jeuolyeu UO BulAlas pue UBWEYI ADIA| JOWOS sy
“Jyauag S.A 0} suorje}au Jqnd pue sasodind duppyomyau
Joj UodLosqns Buipuels e ‘spyeog jeuoljeu UO SulAjes pue UeULEYS DIA] JOWUO; Sv
“yyauUag S,NDIA| 0} suOHeJa4 Dyqnd pue sasodind Supyomyeu
40} UoRdyosqns Suipuels.e ‘spseog jeuoLeu Lo SulAJes pue URLUTEYI NDIAI JOUO} SV
“jyauag S,ADIN| 0} Suone|ad a1QNd pue sasodund supyomjeu

30} uo duosans Bulpueys e ‘spieog jeuoneu Uo SuIAuas pue URWUAEYD FDA] JALWOY SY

Joa ue Afayy] ‘ajqezlusoIeJ JOU pue aw Aq pasinoul you sem asuadxy
‘paaoidde pueog ‘sasodind ssauisng 40} sajiossaa2e auoyd!/Ped! NOW
“panoidde pigog iam sasuadxe Jeaamoy “angen 00} Sf SNOLEA
“panoidde pieog aam sasuadxa Jaaamoy ‘ander 00} SI SNOHeA

Joiza ue Agays] ‘ajqeziusoo—s ou pue aw Aq paundul jou sem esuadx3
“panoidde pieog ‘sasodund ssauisng Jo} saijossaoce auoyd!/ped! NOW
JOI ue Ajayty ‘B1qezlUZoI0I JOU st asUadxy

“SalINp pazejas pueog 40) asuadxa 7$q pazuouIne pieog

“salnp payejas pueog Jo) asuadxa 7Sq pazuouyne pieog

“salinp pajejas pseog Joy asuadxa 4Sq pazloyyne pieog

“salinp pelejas pseog Jo; asuadxa 1$q pazuoy§ne pueog

“salinp parejas pueaq Jo; asuadxe 7$q pazuoyine pieog

“youu ue Ajay] ‘ajqezjusoIe, you pue atu Aq pasinoul you sem asuddxg
“panoidde pueog “1039a.1p Jo sainp Aused 03 sayddns ad1O

JOU Ue Ajax] ‘a}qezlusoIaJ JOU pue sui Aq pewunoul jou sem asuadxy

76°6S$
00°09$
§¢'09$
ZS°09$
Te's9$
Te"S9s
TEs9$
Tes9$
TE'S9$
TE'S9$
TES9s
TE'S9$
TE'S9S
TES9S
TeSs9$
TE'S9$
besos
00°69$
00'Ses

o0'ses
Oz'2Z$

eesls

y9'SLS
EDLLS
86'V8$
8608S
86°P8$
86° 78S
EO'L8S
85°88S
S3'68$

x9pa4 £T/0€/80

SoUlply aMyINOS £1/61/60

Z¥ Jodaq ar1YO/XeEW BHO LT/0T/90
xgpe4 £T/6T/0T

ulpayun £T/72/ZT

ulpayxury Lt/eceit.
ujpaxutT £T/72/0T
ulpayur 21/72/60
uppayury £1/Z7/80
uypayury £1/22/20
ujpayury 2/22/90
ujpayun £1/27/s0
ujpeyun £1/2z/v0
uipayun £1/0z/€0
ulpaxury £1/22/Z0
ujpayuly 21/22/10

xgpe4 £1/60/1T

Zy “ajpueyo a035 ayddy 21/01/80

SnoHeA 1/87/20

snoueA LT/0€/T0

xgpe4 £T/TT/60

Zv¥ ‘“ajpueyo ssojaum uozuan £T/S7/TT
xaped LT/61/S0

Zv yoda Sr1JO/XeW 294JO £T/€T/80

7¥ Ja]pueyD ‘suonerunuiOD x0D £1/40/v0
Zy¥ Jajpueyo ‘suonesjunwWo0D xO £T/80/E0
Ty 4a|pueyD ‘suonediunustuo0D x09 /T/80/Z0
ZW Jaypueyp ‘suonediunwwoD x0 /7/80/T0
x4pe4 LT/ET/TO

Zv ‘Jajpueyp soyuaoiadns WM LT/P7Z/20
eouawy jo Auedwo puemy £1/90/60

Aapquesg >28\\)
Aapwuesg yey
Aapuesg ey
Aapuesg ey
Aajueig ei

Aapuesg yey
Aapueig 481
Aapjueig x21
Aapuesg 28
Aapuesg 2
Aapuesg en
Agnuesg 421A)
Aapuesg ey
Aapuesg pew
Aapueig 181A)
Aapueig el

Aayueig eV
Aapuesg 21)
Aajjueig ye
Aapueig ye
Aapueig ew
Aapueig ey
Aapuesg 12
Aapuelg yen
Aapueig yey
Aapueig eI)
Adueig pe
Aapuesg 112A
Aapuesg ey
Aapueig 2
Aapjueig pel

c-10
19-cv-10994-KPF Document6 Filed 12/11/19 Page 54 of 142

Case 1

-asuadxa peaoidde pueog ‘saignp 10aJIp 10} pasn jer1polied

‘asuadxa paao.sdde pieog ‘saiqnp JOJauIp 404 pasn [2sIPOLad

“gsuadxa panoidde pieog ‘saynp 10y9aulp 40) pasn jealporiad

*pueog Aq paaoudde ‘asuadxa ssauisng [BDO

“paeog Aq paaoidde ‘asuadxa ssauisng [2180

yeaujay Buipynquies 10}2a11G JO} asuadxe ssaulsng JENYO

‘asuadxa panoidde pueog ‘selinp Joya 40} pasn |ed1pousd
“panoidde pieog pue salinp Joep 10} pepseu Ayqedeo 4d 2|qeH1p3
“‘paaoidde pueog pue salinp iopesip 40} popesu Ayiqedes 4d a1qeuIpa
“‘paaoidde pieog pue saljnp Jopauip JO} papaeu Aqyiqedea 4qd ajqeupg
“paaoudde pizoq pue ssinp sopaiip Joy papaau Ayiqedea 4Gd B1qep3
“panoidde pieog pue sennp sopauip Jo; papaou Apyiqeded 4dd ajqeupa
“panoidde peo pue selnp 10peuIp 104 papasu Ayeqeded dd a{qeHps
“paaoidde pieod pue sannp soap JO} papasu Aqyyiqedes 4dd ajgeupa
‘paacidde pieoq pue selnp JoyaJIp JO} papaeu Aypqedes 4ad afqeupy
*paaoidde paeog pue seinp 10paulp 10) papsou Ayyiqedes 4ad a1qeups
“paaoidde pieog pue seynp 4030a21p 40} papaau Appgedes 4dd a|qeHpa
“paaoidde pieog pue saiinp Jopauip 10} papesu Aypqedes 3dqd ajqeups
“paaosdde paeoq pure sarnp soap JO papaeu Aupqedes 4ad ejqeupa
‘panoidde pseog aiem sasuadxa saAamoy ‘andeA 00} St SNOLeA

“pueog Aq peaosdde ‘asuadxa ssauisng jRIIHO

‘panoudde pieog ‘ssauisng MDI UO JeAes] SULINp ad1AUas HIM 10} asuadxe ssauisng
-gsuadxa paaoidde peog ‘auoud ssauisng NOW! 10} Axcsseaze auoyd Aan
Jou Ue Ajayl] ‘ajqeziUSoIa1 JOU pue But Aq paundul OU Sem asuadxy
yeasjoy Suruue}d WSayL.11S 10WeIIG 404 asuadxa ssauisng [BIO

Joa ue Ajayi] ‘2|qezZ!UZO9eu Jou pue aw Ag PasuNsul jou sem asuadx3
Jo.u8 ue Ajayl] ‘ejqeztuSoo92 Jou pue au Aq pa.inoul jou sem asuadyy
Jose ue Ajayi ‘a}qeziusoed Jou pue aw Aq pasinau! jou sem asuadxy
JOia ue Ajayty ‘ajqezlUZoIeJ JOU pue stu Aq pelunoul jou sem asuadxy
“panoidde paeog ‘ssauisng (OI) UO faved} BULNp BIASES 1M 10} asuadxa ssauisng
yeaiay Suruuejg 1Bayess 10;991q 10} asuadxe ssauisnq 1e!1O

Joa ue Ajay ‘ajqeziusooes ou pue sw Aq pewinaul jou sem asuadxg

“panoidde pueog ‘uoneonpea Jo;auip Jo} diysuaquiay| SuUIpUueys JO1IIIIG
‘asuadxa panoidde preog ‘sainp 10}I9JIp JO} pasn je01poliad

Jowa Ue Ajay ‘ajqeziudoo9. Jou pue atu Aq paunoul you sem asuadxg

“paeog Aq paaosdde ‘asuadxe ssauisng |ejO

-pueog Ag peaoidde ‘esuadxe sseuisng Jeo

“sSul]aaw ADIN 10} DAN 02 ZV WO Buljanezy ajlyM jeyUaploul JO} BUeApY YyseD
“sSurjaauu Suipuaye JAN Ul ayyM esuadxa ssauisng jepio

JO119 Ue Ajay ‘ajgeziuSoI—a1 ou pue aur Aq pawinouy zou sem asuadxy
“panoidde pieog ‘sasodind ssauisng 40} saliossa2oe auoyd!/Ped! NOW

40149 ue Ajayy ‘ajqeziusoses Jou pue aw Ag pauinsui you sem asuadxy

oO'sTS
oO'SsTs$
00°STS
6e'STS
Ov'STS
OS'STS
6L°STS
ZE9TS
ZEOTS
ZEOTS
ZeOT$
ZE9TS
ze9ts

CE9TS

Ze-9T$
Ze9T$
ZE'9T$
ZE9TS
ZEOT$
Br OTS
Sests
00°0z$
ve 7s
v8'bzs
¥8'97S$
TZLe$
6S-LES
ZELES
8762S
S6°67$
00°0ES
vLOES

o0'SEs
oo'ses
€6°9E$
80'S
88°Sr$
00°0S$
06°ZS$
Sees
88'ES$
1¢°85$

jens sow, AN ZT/07Z/E0
jensiq sauil) AN ZT/0¢/Z0
jeusig SOUL AN £T/€z/TO
440A MAN Bpesy aueng /T/OT/TO
Z¥ JOdaq SI1YO/XEW B24O 21/20/70
AyD onuepy suoDa]/05 ZOE LT/EZ/90
aulzesew syqnday euozuy £T/0Z/TT
uondasqns o1g aqopy £T/Z0/2T
uonduosqns old eqopy £1/Z0/TT
uoRdasqns Old aqopy £T/€0/0T
uonduasqns o1g aqopy 21/20/60
uonduosqns o1d aqopy 41/20/80
uoyduosqns org agopy £T/Z0/Z0
vondiuasqns Old aqopy 21/20/90
uonduasqns oid aqopy £1/20/S0
uoldussqns o1d aqopy £1/Z0/v0
uo;duasqns o4q aqopy £T/20/€0
uonduasqns old aqopy 21/70/20
uonduosqns o1g eqopy £1/Z0/TO
JO, MAN apeay aueng £T/6T/90
Z¥ ‘Ja|PUeYD SdSN LT/v7O/€0
iyoso9 £1/$z/90
ZW GaypueuD SSO}IIIM UOZL3A, LU/SZ/L0
, xgpad £T/€0/0T
AN ‘Se3aq Se] suaauajeny LT /Pt/Ot
saunLt £1/ST/L0
xgpe4 L1/8T/et
xgpe4 £1/TZ/60
xgpa4 /T/OT/TT
4nyod09 £1/01/40
soulpy aMyMOS {1/61/60
xg9peq £T/TE/OT

daydeyp euoziy siopeiq
ayesodicg jo uoHepossy |euoneN £T/0Z/TO
syoday ypas9 JeunsuoD £T/¥0/80
xqpa4 LT/€T/e0
euoziy ‘odwal, sajdeys 4/80/60
Z¥ ‘“JajpueyD Jajusoiadns WMA £T/80/0T
JOPUDA ON - YS ZT/ST/ZT
40, MON Bpeay sueng ZT /ET/2T
sauntt! £T/ST/90
euozuy Jajpuey> Ang yseq ZT/6T/TO
xqpaq £T/LT/TT

aa
eae
Aapuesg 22 J

Aapueig pew
Aapuesg ye
Aapueig eI
Aapueig 221
Aayuelg Ye
Aajquesg Ye
Aapuesg 42M
Aajquesg 221
Aapueig 142)
Aayjueig yey
Aapueig el
Aapuesg pel
Aapueig eI)
Aapuetg ell
Aapyuesg ey
Aapuesg ey
Aapuesg ey
Aapuesg 121A]
Aapueig 42
Aapuesg ye)
Aajueig yey
Aaquesg Ye
Aapueig ey}
Aapquesg eyj
Aanuerg eM
Aapuesg eI
Aajquerg eI
Aapuesg 121A)
Aayueig Je
Aayqueig ew
Aapueig ie

Aapuesg 121A,
Aapueig ew
Aapueig eI
Aapuesg ye
Aajjueig pe
Aopuesg 21]
Aapueig 12
Aapuesg ey
Aapuesg 4121
Aanueig pei
19-cv-10994-KPF Document6 Filed 12/11/19 Page 55 of 142

Case 1

-asodind payeja. ssauisng 40} pues 2yes0ds09 0} pas
aaoge aseyound UMOUYUN JO} pred ayesodio 0} pes
-sasodind pue salinp JoyauIp 404 a8es0}s pnojo jeuontippe (auoYd! ‘Ped!) sadtaap ssauisng NOW
-sasodind pue sarnp 10}auIp 40} e035 pnopp jeuonippe (euoyd! ‘Ped}) Sed!Aap ssauisng NIN
‘sasodund pue salinp Joep 40) ade10}s pnoj jeuoHppe {auoud! ped!) saaiaap. ssauisng NOW
‘sasodind pue sarnp. Joy2a1ip 40} aBes03s pnojo jeuonuppe (eudyd! ‘Ped!) sadtaep-ssauisng NOW

“sasodund pue salinp 40;aJ1p 104 aesojs pnoj jeuonippe (auoud! “pedl) s2diaap ssaulsng DIN

‘sasodund pue satnp 40}9a11p 10} adesojs pnops jeuoluppe (auoyd! ‘pedi} Sed!Aep sseuisng NDA
“sasodind pue sannp J0}2aIp 104 ades0}s pnojd |euoHppe (auoyd! ‘ped!) seotAep ssauisng NOW
-sasodund pue sainp 10}0a.1p 410} adesO}s pnojd |euOHIppe (auoyd! ‘ped!) sediAep sseuisng NDI
“sasodund pue sannp JOyauIp 404 aFe10}s pnojps jeuorppe (aucud! ‘Ped!} saoinap, ssauisng NDI
‘sasodind pue Safnp s0;aJIp 40} aGesdjs pnop jeuonippe (auoud! ‘pedi) SadlAap ssouisng NSW
‘sasodind pue seynp 1o}auIp JO} adesoys pnop jeuonippe (auoud! ‘pedi) sadlAep ssouisng NIW
S[eUapIoUl jOAes] Pazejas SSeuisnq JO BUeApe Ysed parejas ssauisng

sjequapioul jaAes} payejas ssauisnq 40} s9ueApe yseo pajejas ssouisng

Joa ue Ajay ‘ajqeztuso2a2 yOu pue ew Ag paunouy you sem asuadxy

10419 Ue Apaylj ‘2]q2Z1USOI32 JOU pue aw Aq paiindul jou sem asuadxy

“sSuijaau SuIpUaye DAN Ul PYM asuadxa ssauisng jeDIBO

-asuadxa panoidde pieog ‘salinp Jopadip 10} pasn [esipoiad

~penoidde pieog ‘sseuisng MDW UO jaAesy SULINP SHAS IM 104 asuadxa ssauisng

“asuadxa panoidde peog ‘salinp 4oPauIp 10} pasn |e) pouad

‘gsuadxa paaoidde pieog ‘sainp 40}IauIp 10} pasn JeoIpoled

yeasjay sujuUeld Bsa}e4¢ 10Pa.1Iq 10} gsuadxe ssauisng Jeo

jeasjoy Suipynquiea! Jo}IauIq JO} asuadxa sseuisng eIIWO

‘paeog Aq panosdde ‘asuadxe ssauisng jeiHvO-

yeanoy SuIppNquies 10{9a1q 10 asuadxa ssauisng [DINO
“paeog Aq panoidde ‘asuadxe ssauisng f2OW4O

‘asuadxa panosdde pueog ‘saignp 40}JauIp 40} pasn jealpoled
-asuadxa ponosdde pieog ‘saiynp J0}auIp JO} pasn [eI1|polied
-gsuadxa panoidde pieog ‘sannp 403931Ip 404 pasn jen1poLied
-gsuadxa paaoidde pieog ‘sannp 10}DaN1p 40} pasn jealponed
‘asuadxa paaoidde pseog ‘salinp 10} aUIp JOJ pasn jedIpoled
-asuadxa poaoidde pueog ‘sannp 403399UIp Jo} pasn jeopoliad
-asuadxa parosdde pieog ‘salinp J0}~auip 40} pasn jeolpCled
‘asuadxe paaoidde pieog ‘Solnp JO}IauIp 40} pasn [eoIpolied
sasuadxa poaoidde pieog ‘saiynp 40}93J1p 404 pasn yeorpouiad
-gsuadxa paaoudde pieog ‘sannp Jopadp JO} pasn [es1polied

EG LLS-
TLS"
66°0$
66'0$
66'0$
66°0$
66°0$
66°0$
66 0S
66°0$
66°0$
66°0$
66'0$
SETS
BETS
LU@S
Scrs
00's$
v7'8S
0$°8$
65°85
ZE'6S
9¢°6S
T9°6S
SLUTS
9E°€TS
66°ETS
o0°sTts
00'STS
00°ST$
00°STS
00'ST$
o0’SsTs$
00°sT$
Q0'SsTS
00'SsTs
OO'STS

jodag aso LT/9T/TT
woo'saun! ajddy £1/¢£0/80
saunil £1/60/2T

saunlt ££/60/TT

saun}! £1/60/0T

saunlt £1/60/60

saun! £¢/60/80

saunit £1/60/L0

sounlt 21/60/90

saunl) £1/60/S0

saunl £T/0T/v0

saun|! 2/60/20

saunL £1/60/T0

saseyoing Ud pasiey 1saseq] 21/20/80

_ saoueApy ysed uO adseyD Yessy] £T/TO/ZT

saun}! £T/7T/TO

asey £1/Z0/TT

JOA MAN apeay aueng £T/yT/ZT
aulzesew oyqnday euozuy £1/0z/ZT
SyOBOD LT/TT/TO

auizesew ayqnday euozuy £T/TE/380
auizesew syqnday euozuy: £T/0Z/OT
AN ‘seSaq se] suaauzjem £T/9T/0T
AyD ouepy syenuessy 90€ £T/7Z/90
7¥ ‘sa]pUeYD SSN ZT/TO/ZO

IN ‘aewujag doys YD ZT/S7/90

woos NeweM £T/7Z/60

feusiq sawWIL AN £T/92/2T

Jeusiq SOWELL AN ZT/8Z/TT

feusiG SOWLL AN £T/TE/OT

jendiq soul AN £T/ZO/OT

jeusig sawitL AN 21/70/60

jevdiq sawiL AN 21/20/80

jeusid saw AN ZT/OT/LO0

jevdig sawiL AN £1/ZT/90

jeudig SowLL AN £T/ST/SO

jeydiq saul AN LT/ZT/70

Aanueig el
Aspuesg uej
Aapuesg 442)
Aapueig ew
Aapueig (ei,
Aapuesg 22)
Aapuesg eI
Aauesg Je
Aagpuesg el
Aapueig eA)
Aapueig 42 1y
Aayquesg Je
Agpjuesg 221)
Aapquesg 4221
Aapjueig ew
Aapueig eA
Aapueig eI
Aapueig ye
Aayjueig eI
Aapuesg 412
Aapueig el
Aapueig 221
Aapuesg RIN
Agpueig 22
Aaueig 221]
Aaqueig 21
Aapueig ew
Aapuesg 12
Aapuesg 442)
Aapueig Wei
Aapuesg Ye}
Aapuesg eI
Aaqueig 221A)
Aapueig x1e
Aapuesg Ue
Aapueig eV
Aayyueig 44eV/i

C-Id-
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 56 of 142
11/7/2019 Gmail - Request to Correct 2017 Mark Brantley 4099-MISC

m Gmail MB <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

 

Melissa L. Jampol <MJampol@ebglaw.com> Mon, Oct 21, 2079 at 12:25 PM
To: MB <brantleyesq@gmail.com>

Mr. Brantley:

| did receive your email, cover letter and Excel spreadsheet.
As | previously noted, MCU’s tax accountants re-reviewed your 1099-MISC from that originally issued.

As such, at this point, MCU will be taking no further action.

Best,

Melissa

EPSTEIN
BECKER
GREEN

Melissa L. Jampol | Bio
t 212.351.4760 | f 212.878.8600
MJampol@ebglaw.com

250 Park Avenue | New York, NY 10177
t 212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.

[Quoted text hidden]

 

CONFIDENTIALITY NOTE: This communication is intended only for the person or entity to which it is addressed and may contain information that is ©
privileged, confidential or otherwise protected frorn disclosure. Dissemination, distribution or copying of this communication or the information herein
by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is prohibited.
if you have received this communication in-error, please call the Help Desk of Epstein Becker & Green, P.C. at (212) 351-4701 and destroy the
original message and ail copies. Pursuant to the CAN-SPAM Act this communication may be considered an advertisement or solicitation. If you
would prefer not to receive future marketing and promotional mailings, please submit your request via email to ebgus@ebglaw.com or via postal mail
to Epstein Becker & Green, P.C. Atin: Marketing Department, 250 Park Avenue, New York, NY 10177. Be sure to include your email address if ,
submitting your request via postal mail. ,

c-|3

https://mail.google.com/mail/u/07ik=7 1a21 6537f&view=pt&search=all&permmsgid=msg-f%3A1 648032165741853680&simpl=msg-f%3A16480321657... 1/1
Case 1:19-cv-10994-KPF Document 6 Fi
11/7/2019 Gmail - Request to Correct 20 So Reatioy tp0-m1oe € 57 of 142

Mm Gm all MB <brantleyesq@gimail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC —

 

M B <brantleyesq@gmail.com> Mon, Oct 21, 2019 at 4:19 PM
To: "Melissa L.. Jampol" <MJampol@ebglaw.com>

_Hi Melissa:

That’s unfortunate their taking that position. Can you tell me if they already filed the 1099-Misc with the IRS? Thank you.

Sincerely,
Mark

On Monday, October 21, 2019, Melissa L. Jampol <MJampol@ebglaw.com> wrote:

_ Mr, Brantley:

| did receive your email, cover letter and Excel spreadsheet.
As | previously noted, MCU’s tax accountants re-reviewed your 1099-MISC from that originally issued,

As such, at this point, MCU will be taking no further action.

- Best,

Melissa

‘ Melissa L. Jampol | Bio
| (212.351.4760 | f 212.878.8600
| MJampol@ebglaw.com

250 Park Avenue | New York, NY 10177
t 212.351.4500 | www.ebglaw.com

‘ Think Green. Please consider the environment before you print this message. Thank you.

| From: MB <brantleyesq@gmail.com>

_ Sent: Friday, October 18, 2019 1:49 PM

| To: Melissa L. Jampol <MJampol@ebglaw.com>

| Subject: [EXT] Re: Request to Correct 2017 Mark Brantley 1099-MISC

Hi Ms. Jampot:

_ As | did not receive an acknowledgment that you received my email and attachments dated Oct. 11, 2019, | have

_ mailed the same to MCU to your attention with proof of delivery on Oct. 18, 2019 below. Thank you. c pe
hitps:/imail google.com/maillu/07ik=71a216837f&view=pt&search=all&permmsgid=msg-a%3AS%3A-62598 1219079 1684998simpI=msg-a%3ASHSA-.. 1/2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 58 of 142
_ 1117/2019 Gmail - Request to Correct 2017 Mark Brantley 1099- MISC

m Gmail M B <brantleyesq@gmaii.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

 

Melissa L. Jampol <MJampol@ebglaw.com> Fri, Oct 25, 2019 at 4:51 AM
To: MB <brantleyesg@gmail.com>

Mr, Brantley,
Yes, the corrected 1099 MISC was filed with the IRS.
Best,

Melissa L. Jampol
Epstein Becker Green
250 Park Ave. .
New York, NY 10177

EPSTEIN
BECKER
GREEN

Melissa L. Jampol | Bio
{212.351.4760 | f 212.878.8600
MJampol@ebglaw.com

250 Park Avenue | New York, NY 10177
¢ 212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.

[Quoted text hidden]
[Quoted text hidden]

c-\5

https://mail.google.com/mail/u/0?ik=7 1 a2 B537f&view=pt&search=all&permmsgid=msg-1%3A1 6483659646382 16840&simpl=msg-f%3A16483659646... 1/1
Case 1:19-cv-10994-KPF Documenté6 Filed 12/11/19 Page 59 of 142

 

 

 

NCUA LETTER TO FEDERAL CREDIT UNIONS

 

NATIONAL CREDIT UNION ADMINISTRATION
41775 Duke Street, Alexandria, VA. 22314

DATE: July 2005 LETTER NO.: 05-FCU-02
TO: Federal Credit Unions
SUBJ: Tax Consequences of Payment of Travel Expenses

for FCU Volunteer Officials and Their Guests

Dear Board of Directors:

The National Credit Union Administration (NCUA) is issuing guidance on the
possible tax implications of reimbursements of travel expenses to federal credit
union volunteer officials and their guests. NCUA’s rule on reimbursement
permits federal credit unions to reimburse volunteer officials and one guest per
official for reasonable and proper costs incurred in carrying out official
responsibilities. 12 C.F.R. §701.33(b)(2)(i). The reimbursement rule also
requires that payments must be determined to be necessary or appropriate in
carrying out official business and are in accordance with written policies and
procedures, including documentation requirements.

 

While the Federal Credit Union Act authorizes compensation for only one board
officer for service as an officer of the board of directors, the other directors and
volunteer officials of a federal credit union can be reimbursed for reasonable
costs incurred in carrying out their positions. 12 U.S.C. §1761a. NCUA does not
view payment of reasonable travel costs for a federal credit union official and one
guest as compensation to the official or the guest. The reimbursement rule
specifically excludes these payments from the definition of “compensation.” 12
C.F.R. §701.33(b)(2). To comply with the reimbursement rule, a federal credit
union board of directors must adopt a policy to pay the “reasonable and proper
costs” incurred by an official in carrying out the responsibilities of the official’s
position. 12 C.F.R. §701.33(b)(2)(i). These costs may include travel expenses of
an official and one guest to attend credit union related conferences and
meetings.

While NCUA's rule does not address tax matters, federal credit unions must
comply with any applicable Internal Revenue Service (IRS) reporting
requirements. Whether the FCU must issue a Form 1099 or other tax form for
the travel payments, and the resulting tax consequences a federal credit union

C~Ib
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 60 of 142

official or the guest of an official may incur, are matters the IRS regulates.
26 U.S.C. §274; 26 C.F.R. §1.162-2; IRS Publication 463.

Travel payments, while permissible under NCUA’s reimbursement rule,
nevertheless may be taxable income to the recipient. The IRS definition of
taxable income differs from NCUA’s definition of compensation. 26 U.S.C. §63.
Before the 1992 amendment to §701.33, which permitted payment of travel
expenses for “one immediate family member,” NCUA considered travel payments
for an official's guest to be compensation under the Federal Credit Union Act. 57
F.R. 54499 (1992). This policy was based in part on an IRS interpretation that
the payment of travel expenses for a guest of an employee is only deductible as
a business expense under certain circumstances. 57 F.R. 18837 (1992). In
determining to amend the reimbursement rule, NCUA found its policy unduly
restrictive, stating that as long as a federal credit union adopts a written policy
requiring travel reimbursements to be reasonable and proper, NCUA would not
consider the reimbursement of guest travel expenses to be prohibited
compensation under its rule. Id. The most recent amendment to the rule’s
language substituted “a guest” for “one immediate family member” in
§701.33(b)(2)(i). 66 F.R 65628 (2001). NCUA policy to exclude guest travel
reimbursements from the definition of compensation under §701.33, however,
does not affect IRS requirements. Therefore, a federal credit union adopting a
reimbursement policy under §701.33, as well as an official or an official’s guest
who benefits from the policy, should consult tax professionals for advice to
ensure their practices comply with IRS requirements. -

Sincerely,

sil
JoAnn M. Johnson
Chairman

et

rr
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 61 of 142

10/10/2019 Training Reimbursement to Credit Union Officials | National Credit Union Administration

= An official website of the United States government

National Credit
Union Administration

  
   
   

NCUA.gov / Regulation and Supervision / Legal Opinions

11-0152 / March 2011

Training Reimbursement to Credit
Union Officials

Credit Union Executives Society
P.O.Box 14167, Madison, WI 53708-0167
Governance

Dear Mr. Johnson:

This responds to your recent letter requesting clarification of NCUA's position on the authority of federal
credit unions (FCUs) to reimburse training expenses for “associate directors” or similar FCU officials who
occupy volunteer positions established by the board of directors. In short, we agree that for individuals such
as these who provide board designated services and who act in more than an honorary capacity, the
restrictions in the FCU Act against compensation of board and committee members.do not bar
reimbursement or payment of appropriate training expenses and related travel expenses. An explanation
follows.

The FCU Act provides that “no member of the board or of any other committee shall, as such, be

compensated, except that reasonable health, accident, similar insurance protection, and the reimbursement

of reasonable expenses incurred in the execution of the duties of the position shall not be considered
compensation.” 12 U.S.C. 1761(C). The Act also provides that, in addition to the supervisory committee and
credit committee, an FCU’s board of directors may “appoint ...any other committees to which it can delegate
specific functions.” 12 U.S.C. 1761 b(13). Some FCUs.use this authority to establish other committees, such as

a committee of directors emeritus or a committee of individuals being groomed for possible future board
seats (the latter are often referred to as “associate” board members.)

In previous opinions of this office, we have stated that volunteer members of non-voting, advisory
committees, such as emeritus or associate directors, are not eligible to receive expense reimbursement or
insurance benefits. See for example OGC Op. 10-0913 (October 29, 2010). Upon reconsideration, we are of
the opinion that if the individuals in question provide services that are established by the board and that go
beyond merely serving in an honorary capacity, the normal exceptions to the statutory bar on compensation
should apply. This would include reimbursement for training and training-related expenses that are
appropriate to the service being provided. .

httos://www.neua.goviregulation-supervision/legal-opinions/201 1/raining-reimbursement-oredit-union-oficials CE: 1% 4/2
. em
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 62 of 142

10/10/2019 Training Reimbursement to Credit Union Officials | National Credit Union Administration
a EN

om

As you noted, this interpretation is consistent with NCUA's regulations on reimbursement, which provide
that an official includes any member of any volunteer committee established by the board and expressly
authorize “payment (by reimbursement to an official or direct credit union payment to a third party) for
reasonable and proper costs incurred by an official in carrying out the responsibilities of the position to
which that person has been elected or appointed, if the payment

is determined by the board of directors to be necessary or appropriate to carry out the official business of
the credit union, and is in accordance with the written policies and procedures, including documentation
requirements, established by the board of directors.” 12 C.F.R. 701.33 (a) and (b){2)(i). _
So long as the conditions addressed above are met, we agree that reimbursement of volunteer officials,

such as associate board members, who provide board established services to an FCU and act in more than

an honorary capacity is permissible pursuant to the same exceptions to the statutory ban on compensation
applicable to other board and committee members. ,

Thank you for raising this issue, and please let me know if you have any questions.

Sincerely,

/S/

HattieM, Ulan
Associate General Counsel

GC/RMF:bhs

httos://www.ncua.gov/regulation-supervision/legal-opinions/20 11 /training-reimbursement-credit-union-officials a (7 2/2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 63 of 142

      

POLICY MANUAL
Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 64 of 142

MCU a ;

PECTS
Policy Manual

Information regarding specific conferences will be included with the. monthly Board
packets prepared by the Executive Assistant to the Board.

The senior management officials of Municipal Credit Union will identify the professional
associations and organizations recognized as educational resources for the Board of
Directors and Supervisory Committee members

All new Directors and Supervisory Committee members will go through an orientation
period. Within the first six (6) months of his/her election or appointment, each Director
or Supervisory Committee member is expected to attend an outside training session or
conference that will include fiscal report training.

Each Director and Supervisory Committee member is expected to attend at least one (1)
conference and/or training session each year.

Any Director and Supervisory Committee member may attend additional conferences
held outside New York State within the same calendar year expensed within their annual
conference budget. Attendance at Legislative and New York State conferences are
encouraged since good working relations with the credit unions within the state are
beneficial and are not charged against the members’ allocation. Anyone exceeding the

- limits of his/her annual conference budget will bear all costs above the limit.

The Directors and Supervisory Committee members are encouraged to bring
meaningful materials or ideas pack to the Credit Union from the
conference/training attended.

All Directors are encouraged to attend the New York State Credit Union League
Conference and Convention. Attendance at this meeting is important to MCU in its
relations with other New York State credit unions and its voting participation as a
member of the League. Sufficient Directors should attend to satisfy delegate and
alternate delegate requirements.

2.09 BOARD EXPENSE REIMBURSEMENT POLICY

The Expense Reimbursement Policy has been designed to allow the Credit Union to
monitor, control, and reimburse expenses that have been incurred by members of the
Board of Directors and Supervisory Committee members while operating on behalf of the
Credit Union. All reimbursable expense incurred by the Board or Supervisory
Committee members must be reasonable and necessary in nature. .

2.09-1

A. For attendance at conferences and training sessions, the Credit Union shall pay or
reimburse members of the Board of Directors and Supervisory Committee
members for registration fees, hotel room or lodging, meals, necessary expenses
for transportation, standard tipping, business meeting expenses, telephone
Case 1:19-cv-10994-KPF Document 6. Filed 12/11/19 Page 65 of 142

MCU 3

Policy Manual

2.09-2

expenses, business supplies, and out-of-pocket expenses excluding the purchase
of beauty supply, clothes, souvenirs, sporting equipment, gifts, etc.

The expenses: for the annual NYS Credit Union League, Strategic Planning and
Legislature Conferences, and registration fees for other conferences are excluded
from the individual Director’s annual conference allotment.

Personal entertainment expenses are limited to $500 for the entire conference.

Networking expense is considered as a business expense and shall not be charged
against entertainment allocations.

“An immediate family member” shall be defined as the spouse, brother, sister,
child or grandchild, or a significant other of the Director or Supervisory
Committee member.

“Significant other” is defined as an individual or family member who is adversely
affected by the absence of a Director or Supervisory Committee member from the
household.

Friends, business associates and any other individuals not identified within the
definition of family members are prohibited from accompanying Directors and
Supervisory Committee members at credit union expense.

An immediate family member accompanying the Director and Supervisory
Committee member is covered for all of the reimbursements listed in section
2.09-1 which will be charged against the individual Director’s or Supervisory
Committee member’s budget allocation. All expenses (or estimated expenses)
incurred by a family member shall be reported on a separate section of the
expense report by the directors and Supervisory Committee members whereby by
the possible income tax liability can be clearly reflected. It should be noted that
the exempt conference expenses listed in section 2.09-1B are also applied to
expenses incurred by immediate family member(s) accompanying the Director(s) .
and Supervisory Committee members. However, the expenses may be subject to
income tax reporting.

Expenses incurred by the immediate family member which has no apparent
business reasons for the attendance may be subject to income tax and reporting
requirements, except in the case of Directors requiring assistance from the spouse
or traveling companion due to his/her disability/medical condition.

C-2-
Case 1:19-cv-10994-KPF Document6 -Filed 12/11/19 Page 66 of 142

MCU :

Tra rey
Policy Manual

2.09-3 Car rentals must be justifiable and then coordinated through the Executive Assistant
to the Board for approval by the Chair, President/Chief Executive Officer, or
Treasurer prior to the conference or seminar. Obtaining prior approval will assist in
cost control and ensure maximum utilization.

2.09-4
A. Expense reimbursement form consistent with Board policy must be completed |
and filed with the Treasurer or Chief Financial Officer’ within the sixty (60) days
subsequent to a conference or seminar.
B. Documentary evidence must be attached to support expenditure.
C. Expenditures over $50.00 will not be reimbursed without documentary evidence.
dD. Gratuities are exempt from the documentary evidence requirement.

2.09-5 The hierarchy of approval for conference expense reimbursement is as follows:
Expenses incurred by: . Authorization from:
Director Chairman of the Board or Treasurer
Chairman of the Board Treasurer or 1* Vice Chair
Supervisory Committee Chair Chairman of the Board or Treasurer

Supervisory Committee Members Supervisory Committee Chair

Treasurer Chairman of the Board or 1° Vice Chair

CEO Chairman of the Board or Treasurer
2.09-6

A. Corporate credit cards shall be limited to credit union business purposes only. No
expenditure shall exceed the individual budget allocation. The corporate credit
cards have a maximum line of credit of $10,000.

B. Cash advances obtained with the corporate credit card are limited to $600 for each
conference/seminar attended. The cash advance must be included in the expense
report. ,

C. Directors and Supervisory Committee members are responsible to review and
verify the charges reflected on their corporate credit card statements.
Questionable charges should be reported to the CFO immediately. Payments will
not be made by the Accounting Department without the signature of the
cardholder.

C-d3
Case 1:19-cv-10994-KPF Document6 Filed.12/11/19 Page 67 of 142

McU “

Policy Manual

3.09-7 Air travel class can be upgraded from the coach level to business class if flight is
five (5) hours or longer. Various levels of lodging shall be determined by the event
the Director is participating in. It should be noted that the increased travel costs due
to flying business class will be charged against the Director’s allocation. In all other
situations, Directors should seek out reasonable levels of travel and lodging.

a). The individual Director’s conference costs (all inclusive) cannot exceed
$20,000 per annum.

b). Due to the increasing needs for the Chair of the Board to attend conferences,
lobby credit union issues, and represent the Board to attend Director’s
discussion forums, the annual conference/seminar allotment for the Chair
is $25,000.

2.09-8 Out of Pocket expenses for attending board and committee meetings (Board of
Directors and supervisory committee members) are reimbursable. The limits and
types of expenses are set forth as below: Meal allowance shall not exceed $35.

Transportation including vehicle parking costs, estimated mileage, and tolls.

Other out-of-pocket expenses up to $35, such as childcare expenses incurred due
to attendance of meeting

2.09-9 The Administrative Assistant is responsible for:

A. Maintaining a list of all outstanding expense reports within the time frame set
forth in this policy.

B. The submission of a quarterly status report of outstanding expense reports, and
C. Updating the policy.

2.09-10 Regarding all of the above, good judgment should be exercised on all matters
involving the expense reimbursement policy.

A. Extenuating circumstances or exceptions to the policy may arise. Consultation
and approval in advance are required. The Chairman of the Board shall have the
authority to approve exceptions and extraordinary expenses on a case-by-case
basis.

B. The CEO, designated by the Board, shall have the authority to waive immaterial

overages in expenses incurred by the Board and Supervisory Committee members
on a needed basis.

c.-at
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 68 of 142

EXHIBIT D>
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 69 of 142

December 3, 2003

D. Kevin Jones, President/CEO
MidFlorida Federal Credit Union
P.O. Box 8008

Lakeland, Florida 33802-8008 -

Re: Federal Credit Union (FCU) Officials’ Use of Business Equipment.
Dear Mr. Jones:

You have asked if an FCU’s volunteer officials may use FCU-owned computers and cellular phones or
receive reimbursement for personal equipment or Internet access when used to perform their official duties.
Yes, officials may use FCU equipment or receive reimbursement from the FCU when using personal
equipment if they are carrying out the responsibilities of their position and the reimbursed costs are
reasonable and proper for performing their duties.

In the past few years, your FCU has relied on the Internet and cellular phones to communicate with and to
transmit information to the board of directors. Due to the security software and memory needed to conduct
secure transmissions over the Intemet, the FCU has provided FCU-owned computers, printers, and high-
speed transmission lines to board members for their homes. In addition, the FCU recently required all board
members and senior managers to carry cellular phones. The FCU either provides the phone or reimburses
the FCU for the base cost of a personal phone.

No official, other than the designated compensated official, “may receive compensation for performing the
duties or responsibilities of the board or committee position to which the person has been elected or
appointed.” 12 C.F.R. §701.33(b)(1). The term “compensation,” however, excludes:

[P]ayment (by reimbursement to an official or direct credit union payment to a third party) for reasonable
and proper costs incurred by an official in carrying out the responsibilities of the position to which that
person has been elected or appointed, if the payment is determined by the board of directors to be necessary
or appropriate in order to carry out the official business of the credit union, and is in accordance with
written policies and procedures, including documentation requirements, established by the board of
directors.

12 C.F.R. §701.33(b)(2)G). The board of directors, therefore, must determine if the cost of the equipment
provided to officials for use in their homes is necessary or appropriate in carrying out their official duties
and if such costs are reasonable and proper. The board also must have written policies that address the
parameters of any reimbursements to officials.

For additional discussion of the issue of the permissibility of benefits for officials, you may find it helpful to
review previous legal opinion letters available on NCUA’s web site, www.ncua.gov, including the following
letters issued by this office, OGC 91-0215, dated May 1, 1991 (meal reimbursement); OGC 92-0507, dated

- June 10, 1992 (impermissible reimbursement for baby sitting and vacation time); OGC 99-0621, dated
November 8, 1999 (health insurance); and OGC 00-0508, dated May 24, 2000 (safe deposit boxes).

Sincerely,

>I
Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 70 of 142

Sheila A. Albin
Associate General Counsel

OGC/CIL:bhs
03-1053
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 71 of 142

EXHIBIT E
  
 
 
 

  

Case 1:19-cv-10994-KPF Docum

efile GRAPHIC print - DO NOT PROCESS | As Filed Data -

Ol. .
00314;

        

DLN: 934933110

 

 

 

-om990 Return of Organization Exempt From Income Tax OMB No 1845-00387.

orm :

5) Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private 20 4 3
foundations)

 

b Do not enter Social Security numbers on this form as it may be made public By law, the IRS
generally cannot redact the information on the form
Information about Form 990 and its instructions is at www.IRS.gov/form990

A For the 2013 calendar year, or tax year beginning 01-03-2013 2013, and ending 12-34-2013

C Name of organization D Employer identification ni
B Check f applicable  ” wonicipaL CREDIT UNION ployer Identification number
[7 Address change

Department of the Treasuy

Mero) sion seas) Loe
intemal Revenue Service : 4

Inspection: .

    

 

XX-XXXXXXX

 

Doing Business As
[7 Name change

 

[7 tnmat retum

 

 

Number and street (or P O box if mallis not delivered to street address)| Room/suite E
[ temmmatad 22 CORTLANDT ST 26TH FLOOR Telephone number
Suite (212) 238-3336
[7 Amended return City of town, state or province, country, and ZIP or foreign postal code

NEW YORK, NY 10007

 

[7 Apptteation pending G Gross receipts $ 127,165,605

F Name and address of principal officer H{a) Is this a group return for

KAM WONG subordinates? TT Yes 7 No
22 CORTLANDT STREET
NEW YORK,NY 10007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H(b) Are all subordinates f" Yesf” No
included?
1 Tax-exempt status [7 $01(c)(3) [* 504(c) (14) MOnsert no) [~ 4947(a)(1) or [7 527 If"No," attach a list (see instructions)
J Website: * WWW NYMCU ORG H(c) Group exemption number be
K Form of orgamzation i Corporation ~ Trust} Association” Other | : | L- Year of formation 1916 [ M State of legal domicile NY
Summary
1 Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RLATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
8
g
=
= 2 Check this box by ifthe organization discontinued its operations or disposed of more than 25% ofits net assets
om
* 3 Number of voting members of the governing body (Part VI, a 3 18
2 4 Number of independent voting members of the governing body (Part VI,jineib) . . - 6 « 4 18
= 5 Total number of individuals employed in calendar year 2013 (Part, lime 2a) 6 4 8 ee 5 749
g 6 Total number of volunteers (estimate ifnecessary) © + + + © 5 8 © © 8 foes 6 23
7aT otal unrelated business revenue from Part VIII, column (C), line 420,04 6 ee ee 7a 4,620,664
b Net unrelated business taxable income from Form990-T, line 34 ee 7b 1,470,138
Prior Year Current Year
. 8 Contributions and grants (Part VIII, Wme th) ©. + «© 5 4 8 #8 Go 0
2 9 Program service revenue (PartVIiI, fine 2g) 2 6 6 8 ee es 121,581,482 125,983,105
> 40. Investment income (Part VIII, column (A), ines 3,4,and7d) . . + + 1,039,984 1,182,500
we laa Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 118) 0 0
12 Total revenue—add lines 8 through 11 (must equal Part VIIT, column {A}, line
V2) 0 etl 122,621,466 127,165,605
13 Grants and similar amounts paid (Part IX, column (A), lines 3)... 213,141 237,289
14 Benefits paid to or for members (Part IX, column (A), line4) 6 8 6 we 0 0
is Salaries, other compensation, employee benefits (Part 1X, column (A), lines
8 5-10) 54,735,813 $8,803,062
e 46a Professional fundraising fees (Part IX, column (A),linelle) . - . 4 > ° 0
a b total fundraising expenses (Part 1X, column (D), line 25) pO
47° Other expenses (Part IX, column (A), lines {ia-lid,ilf-24e). . .« = 63,126,167 65,082,504
18 Total expenses Add lines 13~17 (must equal Part 1X, column (A), line 25) 118,075,121 124,122,855
19 Revenue less expenses Subtract ine 18 fromline 120.0 + we 4,546,345 3,042,750
so Beginning of Current End of Year
ge Year
aa 20 Totalassets (PartX,line16) 2 6 6 6 8 8 ee tt 1,792,352,887 1,954,679,442
#8 24 Totalhabiities (Part X, line 26) 2. - 6 6 8 8 ee Hs 1,664,451,510 14,825,297,926
Ba 22. Net assets or fund balances Subtractline 21 fromiine20 . + + s+ 127,901,377 129,381,515

 

 

 

  

 

“Par Signature Block

Under penalties of perjury, I declare that I have examined this return, tncluding accompanying schedules and statements, and to the best of
my knowledge and belief, itis true, correct, and complete Declaration of preparer (other than officer) 1s based on all information of which
preparer has any knowledge

 

 

 

 

 

» tetas | 2014-10-15
Si gn Signature of officer Date
Here LINDA LAMBERT VP/ACCOUNTING

Type or pnnt name and ute

 

 

Print/Type preparers name Preparers signature Date Check [7 ip PTEN
Paid MARIE ARRIGO self-employed | 200058583

. Firm's name hk EISNERAMPER LLP Fiem’s EIN be
Preparer

Use Only Firm's address 750 THIRD AVENUE Phone no (212) 238-3334

 

 

 

NEW YORK, NY 100172703
May the IRS discuss this return with the preparer shown above? (see mstructions) . 4 - + 8 ee [|¥ Yes [No

 

For Paperwork Reduction Act Notice, see the separate instructions, Cat No 11282Y Form 990 (2013)

 
     
 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 73 of 142

 

 

rorm ¥90 (2013) . Page 7
CAiaeaes Compensation of Officers, Directors,Trustees, Key Employees, Highest Compensated

Employees, and Independent Contractors

Check if Schedule O contains a response ornote to any ineinthis PartVII . oo. . 0. 0. we so ee oe FO

 

Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
ia Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the organization’s
tax year

@ List all of the organization’s current officers, directors, trustees (whether individuals or organizations), ragardiess of amount
of compensation Enter -Q- in columns (D), (E), and (F) 1f no compensation was paid

@ List all of the organization’s current key employees, ifany See instructions for definition of “key employee "

@ List the organization’s five current highest compensated employees (other than an officer, director, trustee or key employee)
who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations

@ List all of the organization's former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations

List all of the organization's former directors or trustees that received, in the Capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations
List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees, and former such persons
[~ Check this box if neither the organization nor any related organization compensated any current officer, diractor, or trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A) (B) (cy (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation | compensation amount of
week (list person is both an officer from the from related other
any hours and a director/trustee) organization organizations compensation
for related ee Q x lo £1 (W- 2/1099- (We 2/1099- from the

organizations a a)/2 |= 2 26 o MISC} MISC) organization
below z = a1 2 Se 3 and related
a per
dotted line) = 5 3 3 ips “= organizations
3 = 6 5
os a her Ss
2 |= & =
giz] |
te 8 3
& ie
a
(1) MARK S BRANTLEY . 20
, x 2,295 0 0
CHAIRMAN
(2) SYLVIA ASH 20
X 5,237 0 0
AST VICE CHAIR .
(3) C RICHARD WAGNER 20
xX 0 0 0 .
2ND VICE CHAIR
(4) THOMAS E DIANA 20
x 0 0 0 /
DIRECTOR EMERITUS wn
(5) SHIRLEY JENKINS ~ 20 . :
x 0 0 0 Mowe
SECRETARY / 4
6) S NANA OSEI-BONSU
(6) 20 x 5,464 0 6
TREASURER
(7) JOY SCHWARTZ 20
x 1,041 0 0
ASSISTANT SECRETARY
(8) JAMES DURRAH 7 . 20
Xx 0 0 0
ASSISTANT TREASURER .
(9) MARIO MATOS 20
Xx 0 0 Qo
DIRECTOR :
(10) ANGEL AUDIFFRED : 20
: xX 6 0 0
DIRECTOR
(11) BERYL MAJOR 20
x 0 0 0
DIRECTOR
(12) TESSA HACKETT-VIEIRA : 20
x 2,291 0 0
DIRECTOR
(13) LORETTA JONES 20
x 1,597 0 0
DIRECTOR
(14) CAROLL DUNCANSON 20
xX 0 0: 0
3RD VICE CHAIR
(15) GIOVANNI PORCELLI : 20
x 0 0 0
SUPERVISORY CHAIRMAN
(16) KAREN LUCAS 10
x 0 0 0
SUPERVISORY SECRETARY
(17) JOSEPH GAGLIARDO 10
x 0 0 0
SUPERVISORY MEMBER

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2013)

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 74 of 142

 

  

 

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rorm y¥U (2013) Page 8
Part. EL Section A. Officers, Directors, Trusteas, Key Employees, and Highest Compensated Employees (continued)
(A) (B) (¢) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compansation | compensation | amount of other
week (list person ts both an officer from the from related compensation
any hours and a director/trustee) organization organizations from the
for related ost. Q x lo xtIn (W- 2/1099- (W- 2/1099- . organization

organizations | ~ & z |S a2) aa 9 MISC) MISC) and related
below Ss lei lo lSe/2 organizations
ce Faved = = we OTD
dotted {ine} SEIS Dols
S82 ),8 2 iB 9
als} jF| 3
a z
& e
a
(18) CHERYL WRIGHT 10
Xx 0 0 0
SUPERVISORY MEMBER
(19) ALMETA COAXUM : 10
Xx 0! 0) 0
SUPERVISORY MEMBER
.(20} KAM WONG 600
x 4,675,830 0 135,365
PRESIDENT/CEO
(21) ANA PUELLO 600 :
x 498,454 0 143,548
EXECUTIVE VP/CFO
{22) NORMAN KOHN . 400
x 531,833 0 32,000
SvP/CHIEF CREDIT OFFICER
(23) CAROLE PORTER 400
X 340,653 0 133,238
SVP/RETAIL BANKING
(24) RICHARD CASAMASSA 400
x 336,584 Ol 226,780
SVP/MEMBER SERVICE OPERATIONS
(25) THOMAS SICILIANO 400
x 501,626| . 0 155,607
GENERAL COUNSEL
(26) JANET PERKINS 400
x 329,980 0 86,285
VP/CHIEF TECHNOLOGY :
(27) PHILIP VELTRE 400
x. 248,676 0 152,058
DEPUTY GENERAL COUNSEL
(28) AHMED CAMPBELL 400 :
x 222,219 0 76,687
VP/LOAN OPERATIONS
(29) KIM THOMPSON 400
, x 278,526 60,360
VP/HUMAN RESOURCES
(30) AMY KONG 400
x 209,666 130,028
VP/RISK DEPARTMENT
Ib Sub-Total. 2.0. 0. 1 ew ee et -
¢ Total from continuation sheets to Part VII, SectionA . wwe »
d Totai(addlinesibandic) . 1. 0. 6 wk ke ia 5,191,972 0 1,331,956
2 Total number of individuals (including but not limited to those listed above) who received more than
$100,000 of reportabie compensation from the organizationk48
Ves No
3 Did the organization list any former officer, director or trustee, key employee, or highest compensated employee
on line la? If "Yes," complete Schedule J for such individual. .  1 6 we wk ce ek 3 No
4 For any individual listed on line La, is the sum of reportable compensation and other compensation from the
organization and related organizations greater than $150,000? If "Yes," complete Schedule J For such
individual «6 ee ee ee ft | VO
5 Did any person listed on line 1a receive or accrue Compensation from any unrelated organization or individual for
services rendered to the organization? If "Yes," complete Schedule] forsuch person 2. «1 « . «>. «© « 5 No

 

 

 

 

 

Section 8B. Independent Contractors

1 Complete this table for your five highest compensated independent contractors that received more than $100,000 of
compensation from the organization Report compensation for the calendar year ending with or within the organization’s tax year

 

 

 

 

 

 

 

(A) (8B) (c)
Name and business address Description of services Compensation
MAYORE ESTATES LLC, 1177 AVENUE OF THE AMERICAS NEW YORK NY 10036 OFFICE LEASING 4,599,692
OCD MEDIALLC, 8 EAST 36TH STREET NEW YORK NY 10016 ADVERTISING 3,642,405
BROOKLYN BASEBALL COLLC, 1904 SURF AVENUE BROOKLYN NY 11224 OFFICE LEASING 827,471
EYSNERAMPER LLP, 750 THIRD AVENUE NEW YORK NY 10017 AUDITING FIRM 505,015
BROOKLYN RENAISSANCE PLAZA LLC, 118-35 QUEENS BLVD FOREST HILLS NY 11375 OFFICE LEASING 466,361

 

‘2 Total number of independent contractors (including but not limited to those listed above) who received more than
$100,000 of compensation from the organization €28

 

Form 990 (2013)
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 75 of 142

EXHIBIT F
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 76 of 142

  
 
   

fet fb
J. Mark/Danief C. Richenthal
Assistant United States Attorneys

Alona Katz

Special Assistant United States Attorney

Approved;

    

Before: THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge
Southern District of New York

   

pee mam eee nt eee meee x
UNITED STATES OF AMERICA _: SEALED COMPLAINT
-v.- Violations of
18 U.S.C. §§ 371, 657,
JOSEPH GUAGLIARDO, : 1344, 1349, and 2; 21
a/k/a “Joseph Gagliardo,” U.S.C. S§ 841, 846
Defendant. COUNTY OF OFFENSE:
: NEW YORK
oe eee x

SOUTHERN DISTRICT OF NEW YORK, ss.:

LAVALE JACKSON, being duly sworn, deposes' and says that he
is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”), and charges as

follows:

COUNT ONE
(Conspiracy to Embezzle from a Credit Union)

; 1. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit an offense against
the United States, to wit, embezzlement, in violation of Title
18, United States Code, Section 657.

2. It was a part and object of the conspiracy that
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, an
officer, agent and employee of an institution, the accounts of
which are insured by the National Credit Union Administration
Board, would and did embezzle, abstract, purloin and willfully
misapply money, funds, credits, securities, and other things of

-\

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 77 of 142

value belonging to such institution, in violation of Title 18,
United States Code, Section 657, to wit, GUAGLIARDO, then a
Supervisory Committee member of Municipal Credit Union (the
“Credit Union”), agreed to embezzle and willfully misapply money
from the Credit Union by arranging payments to (1) a purported
security company that he controlled (‘Security Company-1”) and
(2) a non-profit organization that he controlled (“Organization-
14”), among other expenditures of Credit Union money for :
GUAGLIARDO's benefit.

overt Act

3. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt act, among
others, was committed in the Southern District of New York:

a. On or about December 7, 2017, JOSEPH
GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, emailed an
invoice on behalf of Security Company-1 to a Vice President of
the Credit Union requesting payment of $10,584 for purported
services inspecting Credit Union ATMs.

(Title 18, United States Code, Section 371.)

COUNT TWO
‘(Rmbezzlement from a Credit Union)

4. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, an officer, agent and
employee of an institution, the accounts of which are insured by
the National. Credit Union Administration Board, embezzled,
abstracted, purloined and willfully misapplied money, funds,
credits, securities, and other things of value belonging to such
institution, to wit, GUAGLIARDO, then a Supervisory Committee
member of the Credit Union, embezzled and willfully misapplied
“money from the Credit Union by arranging payments to Security
Company-1 and Organization-1, among other expenditures of Credit
Union money for GUAGLIARDO’Ss benefit.

(Title 18, United States Code, Sections 657 and 2.)

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 78 of 142

EXHIBIT G
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 79 of 142

nopnoven: YL D bout ) .

Fli vd. Mark/Daniel C. Richenthal
Assistant United States Attorneys

Alona Katz
Special Assistant United States Attorney

Before: THE HONORABLE KEVIN NATHANIEL FOX

‘United States Magistrate Judge { 4
Southern District of New York 4 1

To on x
UNITED STATES OF AMERICA : SEALED COMPLAINT

Violations of
18 U.S.C. §§ 371,
SYLVIA ASH, . : 1512(c), 1519, and 2

~ Vv. 7

Defendant. : COUNTY OF OFFENSE:
NEW YORK

SOUTHERN DISTRICT OF NEW YORK, ss.:

LAVALE JACKSON, being duly sworn, deposes and says that he
is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”), and charges as

follows:

COUNT ONE
(Conspiracy to Obstruct Justice)

1, From at least in or about January 2018, up to and
including at least in or about July 2018, in the Southern
District of New York and elsewhere, SYLVIA ASH, the defendant,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each

other to commit offenses against the United States, to wit,

obstruction of justice, in violation of Title 18, United States
Code, Sections 1519 and 1512 (c).

2. It was a part and object of the conspiracy that
SYLVIA ASH, the defendant, would and did knowingly alter,
destroy, mutilate, conceal, cover up, falsify, and make a false
entry in a record, document, and tangible object with the intent
to impede, obstruct, and influence the investigation and proper
administration of a matter within the jurisdiction of a
department and agency of the United States and in relation to

G-|

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 80 of 142

20. Based on my review of Kam Wong’s text messages,
which were obtained from the Wong Cellphone, I have further
learned that the following day, January 19, 2018, Wong and
SYLVIA ASH, the defendant, exchanged additional text messages.
Specifically:

a. Between 9:03 a.m. and 9:05 a.m., Wong and
ASH exchanged the following text messages: First, Wong texted
ASH, “Hi Sylvia: Are you coming? When you come and if I’m not
here, just wait for me.” Then, at 9:04 a.m., ASH replied, “Just
walking into the building,” and at 9:05 a.m., Wong responded,
“Oh, ok. ao

b. Approximately a half hour later, at 9:33
a.m., Wong texted ASH, “oh, Sylvia: I forgot to tell you the
AirPod which is the Apple’s Bluetooth wireless earphones are
very good!!! I’1l get you one because they go really nice and
work great with the x.” At approximately 10:08 a.m., ASH
replied, “You're the Best”.

21. Based on my review of records from Apple obtained
by a judicially-authorized search warrant and associated with
SYLVIA ASH, the defendant, I have learned that ASH had a
calendar entry, dated January 19, 2018, with the subject “iPhone
x,” and the Location of “MCU.”

22. Based on my review of Kam Wong’s text messages,
‘which were obtained from the Wong Cellphone, I have learned that
the same morning, January 19, 2018, between 9:35 a.m. and 9:43
a.m., after SYLVIA ASH, the defendant, and Kam Wong, had
arranged to meet, Wong exchanged a series of text messages with
a then-current Supervisory Committee member (“Member-1") ,
regarding, in part, Wong’s recent meeting with ASH, and ASH's
willingness to sign an affidavit memorializing a purported prior
conversation Wong and ASH had regarding LTD offset payments. In
particular, Wong and Member-1 exchanged the following messages:

Wong: ~ had a good conversation with Sylvia

Member-1: Good.

Ok. Hopefully I’11 hear from her.
Today. I'd like to give you some peace
of mind

11

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 81 of 142

ASAP .
Wong: Hear fro [sic] Sylvia?
Member~1: ves. Of Course. She’s looking for PBA
~ cards®
Hahahhaha.
Wong: Sylvia remembers our conversation.

She said if anyone asks for an
affidavit for our conversation, she’1l
sign it.

Member~1: It’s all good Kam.

She understands

Wong: I just said to her that someone is
giving me trouble for the LTD insurance
offsets.

Member-1: She and I have a good enough

relationship that if you can’t talk to
her or anyone else.

I'll be able to intervene without a

 

a problem
Member-1: [The Credit Union's outside auditors] |
is also in a good place with this.
Wong: Ok, that’s great.
Member-1: Thank you for the trust. {
6 Based on my review of text messages from a cellphone seized

from Member-1/s residence, pursuant to a judicially-authorized
search warrant, I know that on or about February 5, 2018, SYLVIA
ASH, the defendant, texted Member-1 a photograph of multiple New
York City Police Benevolent Association (“PBA”) cards, and what
appeared to be a parking placard and cards associated with a
certain organization of retired New York City Police Department
officers, for which the placard and cards identified Member~-1 as
its vice president.

12

 
\

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 82 of 142

SYLVIA ASH, the defendant, “Sylvia: I have the AirPods. Do you
want me to send someone to bring that to you???

27. On or about January 23 and 24, 2018, in
Manhattan, Kam Wong provided me with two substantively identical
documents that appeared to have been signed separately by the
Credit Union’s then-current Treasurer and Supervisory Committee
Chair; and on or about the following day, Wong provided me in

“Manhattan with a third substantively identical document that

appeared to have been signed by SYLVIA ASH, the defendant (the
“January Memorandum”) . The January Memorandum was dated January
22, 2018, had the subject “Long Term Disability Insurance for
the CEO,” and was addressed from Wong to ASH. The January
Memorandum recounted a supposed June 2015 meeting during which
ASH purportedly agreed to the payout to Wong of “approximately
$3.7 million (net of applicable taxes)” in order to cancel and
void a provision in Wong’s employment contract that provided
Wong with LTD insurance coverage. The January Memorandum
requested that the recipient (ASH) sign the memorandum if the
memorandum was Yaccurate” and that ASH had “agreed” with the
“payout approach” detailed in the memorandum. ®

28. Based on my review of text messages from a
cellphone issued by the Credit Union to Member-1 and recovered
during a judicially-authorized search of Member-1’s residence
(the “Member-1 Cellphone”), I have learned that between January

25, 2018 -- the date Kam Wong provided me with the January
Memorandum that appeared to have. been signed by SYLVIA ASH, the
defendant -- and May 16, 2018, Member~-1 and ASH exchanged more

‘than 250 text messages, including numerous messages about Wong,

the Credit Union’s internal investigation, and the federal
criminal investigation, including:

\

a. On January 25, 2018, Member-1 texted ASH:
“Gentle reminder I’m on the Pba cards I was just waiting for

 

7 Based on my review of Apple’s website, I know that AirPods
are a wireless headphone compatible with an iPhone X.

8 As noted above, in connection with Kam Wong’s written plea
agreement, Wong admitted to endeavoring to obstruct and impede
and obstructing and impeding the administration of justice with
respect to the criminal investigation into this matter, and
agreeing with one or more others to do the same, including by
supplying me with false and misleading documents.

14

(-

 

 

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 83 of 142

b. Prior to serving the Second Subpoena, the
USAO-SDNY requested in writing that Google preserve the Ash
Gmail Account (the “First Preservation Request”), which, on orf
about June 13, 2018, Google did, preserving both the log-in
information and content as of that date (the “First
Preservation”).

on The Internet Protocol (“IP”) logs for the
Ash Gmail Account indicate that the last log-in made to this
account before the Second Subpoena was on or about June 5, 2018,
and that there were no log-ins to this account again until on or
about June 23, 2018, which was a few days after ASH received the
Second Subpoena, and approximately the same time as when she
contacted Apple regarding wiping her iPhone X.

41. Based on my review of the content of the Ash
Gmail Account, including the First Preservation, and the content
as of the date of the search warrant (the ‘Unpreserved
Content”), I have learned that subsequent to the date of the
First Preservation and subsequent to the Second Subpoena, which
called for, among other things, email messages between SYLVIA
ASH, the defendant, and Member-1, all email messages between ASH
and Member-1 were deleted from the Ash Gmail Account.
Specifically, T have learned that:

a. The Ash Gmail Account and certain email
accounts associated with Member-1 (collectively, the ‘“Member=1
Email Accounts”) exchanged approximately more than 30 messages
From on or about March 1, 2018 through on or about May 23, 2018
(the “Deleted Member-1 Emails”), which were found in the First
Preservation but did not exist in the Unpreserved Content from
the Ash Gmail Account.

b. The Deleted Member-1 Emails included email
messages about the federal investigation, the Credit Union’s
internal investigation, allegations of misconduct against Board
members and the General Counsel, and other topics, none of which
was produced by ASH in response to either of the federal
subpoenas she was sent.

c. Approximately 98 percent of emails between
January 1, 2018 and June 13, 2018 had been deleted subsequent to
the Second Subpoena, whereas less than 30 percent of emails, from
January 1, 2015 through December 31, 2017 had been deleted. For

example:

1. On February 26, 2018, Member-1 sent ASH
an email addressed to “my MCU Famiglia” regarding Kam Wong, the

22

 
C

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 84 of 142

internal investigation and the federal investigation. In the
email, Member-1 stated, among other things, “Had Kam Wong been
given the Counsel he was entitled to at the very beginning, this
would have been over. Had [the Credit Union’s outside counsel]
been a true counsel to all of the volunteers, this would have

been over. . . . Had the [Supervisory Committee] been assigned
this investigation... this would have been over.”
ii. On. March 1, 2018, ASH emailed Member~1,

“PYI: Got a call from the Justice Dept. today. Wants me to come
in to ‘informally’ talk to me.”

iii. On April 2, 2018, ASH emailed Member-1,
“Even though you may be the Lone Ranger in this nightmare
fiasco, on behalf of the Membership you have to remain vigilant
and not give up. I am proud of youll!”

iv. On: April 13, 2018, Member-1 forwarded
to ASH an email, chain from NYS-DFS regarding a planned meeting
with the Supervisory Committee, and wrote to ASH, “Tp]lease
call.“t4

ASH’s Second Interview with the USAO~SDNY

42. On July 9, 2018, at the USAO-SDNY’s offices in
‘Manhattan, in the presence of her counsel, SYLVIA ASH, the
defendant, was interviewed regarding Credit Union-issued Apple
devices she had received from Kam Wong, and her production of
materials to the USAO-SDNY, among other things. During this ,
interview, ASH provided the following information, in substance
and in part:

a. ASH repeated her earlier claim that she
resigned from the Board because she was elevated to be the
presiding judge of the Commercial Division. ASH further stated
that because the Credit Union had foreclosure matters before the
courts, the New York State Office of Court Administration had
advised her to step down.

b. ASH recalled travelling to the Credit Union
to receive the iPhone x from Wong in his office. After
receiving the iPhone X, Wong asked her to sign the January

 

 

il Based on my review of phone records, I have learned that
later that day, April 13, 2018, after this email, the Ash
Cellphone Number and the Member-1 Cellphone participated in at
least one call that Yasted more than 12 minutes.

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 85 of 142

EXHIBIT H
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 86 of 142

6172 . 128 4 7 & 190910 9 PAGE 1 of 3 10 8124 0060 NOO1 O1AA6172

Cardholder Name Account Number ~ Page 1 of 3
KAM WONG KXKKKMIKENXKXK=2360 Vi SA

 

To report a card lost or stalen,
please call 800-449-7728

    
      
 
   
   

   

Save time - and trees - with MCU’s
Free Online Banking with Bill Pay.

Visit nymeu.org

 
     

OASITZAL

Statement Closing Date Previous Balance $2,343.83
Credit Limit : + Payments $2,343.63
Available Credit - Other Credits $0.00
Cash Credithim + Purchases $802.06
Avaliable: + Cash Advances $2,500.00
+ Other Debits ‘ $0.00
+ Fees Charged $0,980
+_Interest Charged $108.15

      
 

New Balance

    

 

Cine Due gate: Minimum Payment Due: $88.15 New Balance:

Late Paymen€Warning: if we do not recelve your minimum payment by the date listed above, you may have fo pay 4 $25.00 late fee.

Minimurn Payident Warning: tf you make only the minimum payment each period, you will pay more in interest and it will take you longer to pay off your
d

  

   
       

 

 

 

 

 

 

 

   

   
    
  

 

$3,408.14

alae. The table is our standard minimum payment and dees not include any past due and overlimit amounts. For example:
soins . ; 2 4 < :
eer Ww nly the minimum payment 12 Years $8,033.00
Seg $120.00 3 Years $4,332.00
er } c (Savings = $1,701.00)
Senile 3 Hyou would IIke information about cledit counseling services, call 1-877-847-2155.
(Remit Payrent to: =F Mali inquiries To: €@ ousations?
MUNICIP, REDDIT UNION CUSTOMER SERVICE PO BOX 31412 TAMPA, FL Call Customer Service: 800-481-7338
PO BOX 37603, PHILADELPHIA, PA 19101-0809 33631-3112 . . Lost or Stolen Card: 800-449-7728
Why use mail? Pay your bill online!
Detach the bollam parilon and return paymant using enclosed envelope to be received no later than by 5:00 p.m. on the due date. Please use blue or black ink, _
Due Date
MUNICIPAL CREDIT UNION
PO BOX 992 PECK SLIP 7 x 7
NEW YORK, NY 10272-0992 Account Number XXXX-KXAX-KXXXX-2360
New Balance $3,408.14
Do not forget to include your , Minimum Payment Due $88.15
account number on your check,
Amount ay

 

  
 

g

i §
New address, phone number or @-malt? 1 osoch bevonnen te
L] Cheek the box to the lett and print changes on back. Enclosed dpaccceedh trnseredhgetereatent terecarh

any,

KAM WONG
VISA 22 CORTLANDT ST
PO BOX 37603 NEW YORK NY 10007-3107
PHILADELPHIA, PA 19101-0603
agfgteyaty fecal yoy yly yee fos] [Erg Daa LALLA pegs Hag tA fegegagte Gado bef Ug al fog ggg eglyeg Hfbgbosed aff fed fag haan gy] efalyy .

4uNb0550005992ab000008815003408413
1

 

g

i —

 
 

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 87 of 142

6172 TZG6 4 7 6 130840 0 PAGE 3 of 3 40 6124 0000 NOG1 OIAAG1T2

Page 3 of 3

  
    

 
     

 

Reference Description moun
Interest Charge on Cash Advances $30.15
TOTAL INTEREST FOR THIS PERIOD
NEW

YORK RESIDENTS MAY CONTACT THE NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES TO OBTAIN A COMPARATIVE LISTING OF
CREDIT CARD RATES, FEES AND GRACE PERIODS.
NEW YORK STATE DEPARTMENT OF FINANCIAL SERVICES
4-877-226-6697 OR hitp:/www.dis.ny.gov

f 3 isiNea
Total fees charged in 2013

Total interest charged in 2013

$105.15

           

$2.07
$378.49

 

  
   
  

  
 
 

 

 

 

nt ulatl

Your Annual Percentage Rate (APR) is the annual interest rate on your account.

   

  

Purchases 12.90%
Gash Advances

$0.00 :
47.90% $30.15 $2,530.15
Days in Billing Cycle: 30
See reverse side of page one for explanation of interest Charge calculation. Credit Purchases calculated using Method G. Cash
Advance Charges calculated using Method A.

  
  

$0.00
$2,050.08

    

 

 

 

 

    

Customer Service:

‘fo View Your Account Gnilie:
(800) 481-7338

WWW. Nyimicl.ore

To Report a Card Lost or Stolen:

New York residents may contact the
(800) 449-7728 (TOLL-FREE)

New York State Banking Department to obtain

a comparative listing of credit card rates, fees,
Please Direct Written Inquiries to: and grace periods by calling 1-800-522-3330.
CUSTOMER SERVICE ;

PO Box 31112, Tampa, FL 33631-3112

  

 

 

 

 

OAGITIAG

  

 

 

H-2
 

y

Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 88 of 142

 

 

  
  
 

       
      

  

 

 

 

     

 

       

   

  
   
    

6172,—*'—‘«~CTRVGD 4 7 & 190910 0 PAGE 2 of 3 10 6124 0000 NOOt O1AAG172
Cardholder Name Account Number VI Ss A Page 2 of 3 | |
KAM WONG XXXX-XXXXAKKK-2360
Post Date | Trans Date | Reference Deseription | Amount
KAM WONG XXXXXKXK-XKXK-2360 . i
O82 08/09 24801666ZLOQB8LAJ7 AROME DELL II NEW YORK NY $20.00 “Gf Setdl-
O82 08/4 74808026Z2NGLMK81 HONG KONG ECONOMIC J C HONG KONG Hix $90.02 oO gO
3224 698.00 344 0.128968481 $0.00
08/13 03/13 F'81240072000PY226 PAYMENT-THANK YOU ~ $2,343,63-
08/14 08/13 24801687 1WGNDS8WZ AROME DELHI NEWYORK NY ~ $17.00
08/14 OB/i3 24801667 1WGND6EY9 AROME DELI II NEW YORK NY $11.98
08/15 o8/14 248016672WGNDG8XE AROME DELI BNEW YORK NY $11.91
08/15 os/is 729211873005PTSNS MCU/Z2 CORTLANDT ST. NEW YORK NY $500.00 ~~ R523
08s 08/14 248016673LQB8LDSX AROME DELI II NEW YORK NY $47.25 .
08/16 08/15 248018673WGNDGEXS AROME DELEH NEW YORK NY $12.80 :
. 08/16 osiié 72921 1874003NGSP5 MCU/22 CORTLANDT ST. NEW YORK NY $600.00— |FO32%
08/18 Osis 248016674WGNDGBXY AROME DELI IINEW YORK NY $25.81
08/19 asi9 72921 '1677003L62R9 MCUI22 CORTLANDT ST. NEW YORK NY $500.00 “" YO32L9
08/20 08g 248016677WGNDGBY1 AROME DELI NEW YORK NY * $25,64
68/20 o8ig 2439121 785SESQ2JL RESTORANT MALAYSIA ING FLUSHING NY 3 bib] $35.15
08/20 08/20 72021 1878003ZFFGS MCU/22 CORTLANDT ST. NEW YORK NY : $500.00 — “ é& 323
08/21 08/21 72921 18790041 BPWP MCU/22 CORTLANDT ST. NEW YORK NY $500.00 SCaL>
08/23 08/24 24801667ALQB8LQTO AROME DELI NEW YORK NY Bb hy om $28.17
08/23 08/21 24388947AKGSFZLB4 _ NYC\DOT PARKING METERS LONG ISLAND C NY $7.00 we] {,, yard do-
98/25 0g/22 24801667 BLOBBLAYY AROME DELI i NEW YORK NY $13.00 Sty foro
08/25 08/23 24906417B02N5SFBPA HLU"HuluPius 54860891 HULU.COM/BILL CA $7.98
08/26 08/23 24801667 DLQBBLESM AROME DEL! II NEW YORK NY $11.87 7 Ue {Gt “Gb
09/08 09/04 24602167 RODG3F2KG MILLENIUM HOTEL 61@40 NEW YORK NY ——-g458.00— 3 ty (OLS
09/08 09/05 {| NEW YORK NY a4
08/12 08/11 FOREIGN TRANSACTION FEE
, ERIOD.
\ HARGE* CASH ADVANCE FEE
08/6 “FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/19 *FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/20 *FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/21 "FINANCE CHARGE* CASH ADVANCE FEE $15.00
09/40 Interest Charge on Purchases $6.00

 

 

 

+.
ay
*

29
3

tl~o7so 2

i
Wot

697-058"

697°05 *
90-02

To99 +
Buea-one 7

y
3
:
- %

we)
S
rT.
g

visit nymcu.org

 

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 89 of 142

ss _ Page 1 of 3

Cardmember Activity

ARDME ER STATEMENT DATED:
08/14/2013 through present

This is not a Billing Statement.

3783-590924-01003 Active

 

 

 

 

 

 

 

 

 

 

 

KAM H WONG
MUNICIPAL CREDIT UN
Asof Thu Sep 05 06:59:57 MST 2013 Total Balance is $27,122.71 ae
Total balance includes all unpaid transactions (billed and unbilled). RESE ARCHER
Balance Summary OK TO PAY, ‘dg/34
. fnneXx te2n5
Opening Total Total Closing “Sie whee
Balance Credits . Debits Balance
$14,589.42 -$14,655.08 $27,320.37 $27,264.71
Billing Details qY / 5, 13
09/03/2013 $132.00 4
ASIAN JEWELS SEAFOOD FLUSHING NY 853535432 USFC11354 09/03/13 aw tol- DIO
08/30/2013 -$65.86 me
BROOKSTONE 203 BROOK MERRIMACK NH REF# 62617970000 603-8809500 -
08/30/13 . Zraioo- -O} ou
Sy
08/30/2013 $417.10 “
AMERICAN.AIRLINES IN ATLANTA GA TKT# 00178029733926 AIRLINE/AIR C
08/30/13 fs «t Q3 102 -Y0o
08/30/2018" wo $36.00, “
REGENT-GARAGE,CORP NEW YORK NY REF# 84988943243 212-732-3399
OB/30/13Eithae J iOR- DUD
. 08/30/2013 S $18.77 | \
Travel Insurance Pol Richmond US REF# 21000103989 INSURANCE SALES
08/30/13 _ P31O2~ OFUD
08/29/2013 $7787
AMAZON.COM AMZN.COM/BILL WA REF# FBFSRFUXL18 MERCHANDISE
08/29/13 . ,
27oU-O110

08/28/2013 $118.00
ASIAN JEWELS SEAFOOD FLUSHING NY 853535432 USFC11354 08/28/13

S 00 $ 3 3101-0110
08/28/2013 23, 92-0 i, $797.80 AT, Rus Qn. fore

VIRGIN AMERICA SAN FRANCISCO CA TKT# 98421363674975 AIRLINE/AIR G

https:/Awww140 ,americanexpress.com/ATWORK/GOPM/en_US/viewstatement1_next.do...

 

£7
9/5/2013

i
|
ul eo
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 90 of 142

- EXHIBITI
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 91 of 142

CHAIRMAN

 

TO: BOARD EXECUTIVE OFFICERS
FROM: MARK S. BRANTLEY |

CC: KAM WONG, THOMAS SICILIANO
SUBJECT: HUMAN RESOURCES POLICY DRAFT

DATE: NOVEMBER 6, 2014

 

- At our recent Strategic Planning (SP) Retreat in Las Vegas, the Board in a closed
session had a discussion regarding the termination of MCU’s Vice-President of
Security and Fraud (VPSF) and the temporary replacement of the same by a
member of the Supervisory Committee (SC). In addition to assuming the duties
of the former VPSF, said SC member had also assumed the title of Vice-
President (see attached memo). At the SP session, the Board agreed: 1) thata
meeting should take place between the President/CEO, SC Chair, and the Board
Chair and 2) the Policy Manuai should be revised to address the concerns of the
Board as it was suggested by a fellow director. The meeting between the
President/CEO, SC Chair, and the Chair (1* Vice-Chair attended in my stead due
to medical reasons) has already taken place. Therefore, it is my hope to assist in
addressing said concerns by the following proposed policy draft and justification.

Banking Law §470 (1) states, “The board of directors of every credit union shall
have the general management of the affairs, funds and records of the
corporation.” There is no doubt that human resources are part of the “affairs” of
the credit union and fall under the Board’s “general management” purview.
Furthermore, MCU Bylaws Art.5, Sec.3 not only restates the above provision of
the Banking Law, but also more specifically grants the Board the power “to fix the
salaries or compensation of all officers and employees including counsel and
attorneys” under Sec.4. Note: the Board has delegated this power to the
President/CEO but has not relinquished this authority.
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 92 of 142

Finally, MCU Policy Sec.14.58, entitled “Human Resources — Salary
Administration’, cites “the policy of the Credit Union to pay wages and salaries
which are based upon the nature of the job performed...”

There is no question that Human Resources fall under the auspices of the
Board’s oversight role in the areas of strategic planning, budgeting, and policy.

To that end, | recommend the following as a draft provision under Section 14
entitled “Human Resources”:

“For the purpose of avoiding any breaches inthe fiduciary duty of loyalty,
conflicts of interests, and/or appearances of impropriety, no volunteer of
the Municipal Credit Union (e.g., director, supervisory committee member,
etc.) is eligible for paid employment (i.e., by wage or compensation) at the
Credit Union, neither is any volunteer eligible to assume the title of any
compensated officer. of the Credit Union unless such volunteer has
resigned from his/her volunteer position for a period of not less than two
(2) years.” This policy provision shall take effect immediately.

Please submit your questions, comments, suggestions, etc., if any regarding the
above and let me know if you are for or against the same.

At this time, this memo is only for eyes of those officers addressed herein.
Therefore, said memo is confidential and should not be forwarded to any other

party.
MSB:

z-2
on

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 93 of 142

 

 

11/7/2019 Gmail - EW:
mM Grail M B <brantleyesq@gmail.com>
FW:
1 message
Mark Brantley <mbrantley@nymcu.org> | Wed, Feb 7, 2018 at 8:16 PM ~

To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>

Mark S. Brantley, Esq.
Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

From: Mark Brantley

Sent: Thursday, November 20, 2014 9:48 AM

To: #Board_of_Directors

Cc: Kam Wong; Thomas G. Siciliano; Monique Smith
Subject:

TO THE BOARD OF DIRECTORS:

Please find attached an updated policy amendment addressing volunteers seeking paid employment at MCU. This policy
revision is in direct response to directors’ concerns and recommendations voiced during the Board's Strategic Planning
retreat. A version of the policy update was originally sent to Executive Officers of the Board who unanimously approved

- the proposed amendment. Note: this final version includes refinements that were made in collaboration with General
Counsel. Please review it for discussion this evening at the Board's Executive Session. Copies of the proposed policy
will be handed out again at the Executive Session. Thank you.

Mark _

Mark S. Brantley, Esq.
Chairman

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007
Mbrantley@nymcu.org
(347)-835-2047

 

i} MCU Human Resources Policy Amendment.doc
23K

r-3

nttps://mail.googie.com/mail/u/07ik=7 1 a216537f&view=pt&search=all&permthid=thread-f%3A1 591801053408061453&simpl=msg-f%3A1591801 0534... 1/1
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 94 of 142

For the purpose of avoiding breaches of fiduciary duty, conflicts of interests, improprieties or
any appearances thereof, Municipal Credit Union volunteers (¢.g., Director, Supervisory
Committee member, Nominating Committee Member, etc.) shall not be eligible for consideration
for paid employment with the Credit Union (even if he or she has the necessary job
qualifications) during the term of such volunteer’s service, and for a period of not less than two |
(2) years after the termination of the volunteer’s service.” Furthermore, no volunteer shall (by
reason of or through his or her volunteer position) assume the title, position or responsibilities of
or represent himself/herself as an operating officer or employee (¢.g., President, Vice-President,

Manager, etc.) of the Credit Union. This policy provision shall take effect immediately.
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 95 of 142
11/7/2019 Gmail - Fwd: MCU Board's Role and Fraud Risk

; “ i Gmail MB <brantleyesq@gmail.com>

 

Fwd: MCU Board's Role and Fraud Risk

 

Mark Brantley <mbrantley@nymcu.org> Thu, Jan 25, 2018 at 8:33 AM
To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>

Sent from my iPad
Begin forwarded message:

From: Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org>>

Date: September 27, 2015 at 2:02:02 PM MST

To: Sylvia Ash <sash@nymcu.org<mailto:sash@nymeu.org?7

Cc: #Board_of_Directors <#Board_of_Directors@nymcu.org<mailto:#Board_of_Directors@nymcu.org>>, Kam Wong
<kwong@nymcu.org<mailto:kwong@nymcu.org>>, "Thomas G. Siciliano" <TSiciliano@nymcu.org<mailto:T
Siciliano@nymcu.org>>, Monique Smith <Mosmith@nymcu.org<mailto:Mosmith@nymcu.org>>

Subject: Board's Role and Fraud Risk —

Hi Madam Chair:

Please find attached an article related to a discussion we had during our Board meeting this past Thursday regarding the
vacancy of the Vice-President of Security and Fraud position. | would like the Board meeting minutes to reflect that
Director Brantley expressed his deep concern that said Security.and Fraud position has been left vacant for over a year
and the same has not been filled by the Supervisory Committee.

In addition, | would like to bring to your attention that MCU's Outlook address book (see below) still lists Michael Rosano
as VP of Security and Fraud as well as a member of the Supervisory Committee also as VP of Security and Fraud.

* Bryant Olaya bolaya 2356 Securityand Fraud Sr. Fraud Analys... MCU
Joseph A. Guagliardo jaguagliardo 3597 Security and Fraud Vice President S.. MCU.
Kevin Aquino -kaquino _ Security and Fraud Admin Assistant MCU
Marcos Otero motero 3515 Security and Fraud Assistant Vice Pp... Municipal Credit...
Matthew Bustamante mbustamante 2398 Securityand Fraud Security and Fra... MCU
_~ Michael Dalmeto mdalmeto 2369 Securityand Fraud Security and Fra... MCU
L Michael Rosano mrosano Security and Fraud VP/Security and... Municipal Credit...

As you well know, MCU is a $2.1 billion asset sized institution and as such is vulnerable to fraud risk internally and
externally if preventive measures are not in place. According to our policy manual (also attached), the President/CEO
delegated security responsibility into the hands of the VP of Security and Fraud as well as the Manager of General
Services (facilities). Presently, we do not have a VP of Security and Fraud; this is the basis of my concern. {have
included on this email the Board, Kam,.and Tom Siciliano. Thank you.

Mark

Mark S. Brantley, Esq.
Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

4 attachments

ara MCU BOARD'S ROLE AND FRAUD RISK.pdf
76K

@) ATT00001.htm -5
1K

https://mail.googie.com/mail/u/07ik=7 ta21 6537faview=pt&search=all&permmsgid=msg-f%3A1 590579099436238676&simpl=msg-f%3A1 5905790994... 1/2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 96 of 142

41/7/2019 Gmail - Fwd: MCU Board's Role and Fraud Risk

6 MCU SECURITY POLICY 2014.pdf
413K

@) ATT00002.htm
” 1K

3-6

nttps://mail.google.com/mail/u/0?ik=7 1 a216537i&view=pt&search=all&permmsgid=msg-f%3A1 590579099436238676&simp!=msg-f%3A15905790994... 2/2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 97 of 142

§ | CUNA MUTUAL GROUP

The Board’s Critical Role in Preventing Internal Fraud

_ By Joette Colletts
Senior Manager, Risk Management
CUNA Mutual Group

For a perfect mini-seminar on how a board of directors can allow internal fraud to sink a credit union, take an hour or
‘ so to peruse the NCUA’s “material loss reviews.” These summarize investigations into why credit unions failed,
resulting in losses to the National Credit Union Share Insurance Fund.

 

Investigators directly link many failures to internal fraud, usually citing “a failure of the Board to perform its duties
related to oversight of the Credit Union.”

Consider the following details from 2014 and 2013 reviews.

in a credit union that “failed primarily due to management fraudulently overstating assets, specifically cash on deposit,
ot, :

and understating shares” :
e Board meeting minutes were missing for some months. The board had not signed off on some minutes and
board discussion notes regarding audit/exam results and follow-up were limited.
e The board didn’t challenge treasurer's financial reports showing large swings in income, projections, and
operating results.
e Norecord of substantive discussion of policy reviews, risk management, or strategy.

in a credit union that failed due to years of allegedly fraudulent over-statement of assets, enabled by “weak
supervisory committee oversight” and “weak board of directors oversight” 0

e The supervisory committee failed to get supervisory committee audits for three consecutive years.
e The board failed to keep complete and accurate minutes or to obtain board packets with sufficient information.

Here are typical results from a few other material loss reviews involving employee fraud:

e Aboard and its supervisory committee didn’t follow up on recommendations from examiners and an external
CPA firm that the credit union needed segregation of duties to prevent fraud.®

e Voluminous board packets were delivered late, giving directors little time to read and understand the details
and trends“

e The board didn’t heed red flags related to acquiring a CUSO run by someone related to a top executive.”

Four lessons to take from loss reviews
4, Attend board meetings and take good minutes

These lessons go together because if board members can’t attend meetings, good minutes will catch them up. it’s not
unusual for board members to miss a meeting occasionally, but a pattern of missing meetings is a red flag.

2. Insist on comprehensive board packets delivered in timely fashion

Packets should include all topics on the next meeting’s agenda, plus the relevant financial statements, minutes from
the previous meetings, and any pertinent news about credit union staff or operations. You should have enough time to
read the packet and make notes to prepare for the meeting.

 

CUNA
C24 | MUTUAL
GROUP “fe

4
fe
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 98 of 142

Fraud is often hidden through doctored financial statements and incomplete reports to the board. Carefully reading
your packet can reveal discrepancies and red flags.

Packets not only keep you informed, they document the board’s oversight and governance practices. This can be
‘critical in establishing liability.

3. Ask questions and follow through until you get complete answers

If you don’t understand something in your packet or something presented at a board meeting, speak up. If the matter
can't be clarified during the meeting, request that the appropriate staff or board member follow up promptly.

4. When necessary, hire outside resources to investigate and advise

A volunteer credit union board may not have the experience and expertise to detect and prevent certain types of
internal fraud. But ignorance doesn’t release your fiduciary duties.

Get the outside help you need to assess your internal controls, look for vulnerabilities in policies and procedures, and
investigate red flags you can’t address internally.

Two important tools: written credit union fraud policy and whistleblower policy

lf your credit union doesn't have a written, up-to-date policy addressing employee dishonesty, your board and
executive team should work with legal counsel to produce one as soon as possible. The policy should spell out the
procedures your credit union will follow to deter, detect, investigate, and punish fraudulent acts.

Require employees to read and sign the policy annually.

Another basic protection a credit union board can establish is a whistleblower policy to protect employees who come
forward with allegations about wrong-doing. tn addition to setting a safe reporting procedure for employees to follow,
the policy should protect whistle-blowers from retaliation.

Credit union board members aren't expected to be professional fraud investigators. But creating a culture of due
diligence, documentation, and zero-tolerance for fraud—from the top down—is one of the most effective methods of

prevention.

 

1 NCUA's Material Loss Review of Taupa Lithuanian Credit Union (record number O1G-14-06), 3/26/14
2 NCUA’s Material Loss Review of G.I.C. Federal Credit Union (OIG-13-13), 12/2/13

3 NCUA's Material Loss Review of El Paso’s Federal Credit Union (OIG-13-09), 8/26/13

4 NICUA’s Material Loss Review of Telesis Community Credit Union (OIG-13-05), 3/15/13

-CUNA Mutual Group is the marketing name for CUNA Mutual Holding Company, a mutual insurance holding company, its subsidiaries and
affillates. Insurance products offered to financial institutions and their affiliates are underwritten by CUMIS Insurance Society, Inc. or CUMIS
Speciality Insurance Company, members of the CUNA Mutual Group. Some coverages may not be available in all states. If a coverage is not
available from one of our member companies, CUNA Mutual Insurance Agency, Inc., our insurance producer affiliate, may assist us in placing
coverage with other insurance carriers in order to serve our customers’ needs. For example, the Workers’ Compensation Policy is underwritten by
non-affiliated admitted carriers. CUMIS Specialty Insurance Company, our excess and surplus lines carrier, underwrites coverages that are not
available in the admitted market. :

 

@CUNA Mutual Group, 2014 All Rights Reserved.
CUPBO-995365.1-0814-0916

CUNA
MUTUAL g

KN GROUP ZI

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 99 of 142
rmcuU -
Policy Manual

SECTION 16
SECURITY AND PRIVACY POLICY

 

16.01_SECURITY POLICY

The President/CEO has delegated the responsibility of security to the Vice President of
Security and Fraud and the Manager of General Services. They are the designated
Security Officers of the Credit Union.

It is the policy of the Credit Union that the security procedures and manual are reviewed
periodically, at least annually. The review shall include a security survey covering all
offices of the Credit Union and the adequacy of the security systems and controls,

Testing of security devices (such as bells, money clips, contract devices, etc.) shall be
performed periodically, and at least semiannually, in conjunction with the firm(s)
providing security services to the Credit Union. Rules and regulations issued by the
regulatory agencies must be reviewed annually, or as modified, to ensure that the Credit
Union’s security policies and procedures remain in compliance. Proposed changes to the
security manual should be presented to the Board of Directors for approval as deemed
appropriate. ,

16.01-1 Opening Branch Policy

Only certain individuals, selected by the Vice President of Branch
Operations/Member Service Operations or designee, are authorized to open or
close an MCU branch. The names of these individuals must be on file with our
outside security company (the ADT Protection Company). At least two of these
individuals must always be present during the opening process. No other |
employees are to have knowledge of alarm codes, vault combinations or access to
duplicate sets of keys. In addition, each branch is required to maintain a daily
record of the opening and closing activity by completing a premises and vault
record.

Important:

If, after opening the branch, the individual charged with opening finds unusual or
suspicious circumstances, that individual should leave immediately and call the
police.

In the event of an emergency, the Vice President or designee will be authorized to
open a particular branch.

* See Branch Operations Procedure Manual for details.
c

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 100 of 142

 

 

41/7/2019 Gmail - Fwd: Board's Role and Fraud Risk
m Gmail M B <brantleyesq@gmail.com>
Ewd: Board's Role and Fraud Risk |
1 message

' Mark Brantley <mbrantley@nymcu.org> Thu, Jan 25, 2018 at 8:36 AM

To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>
Sent from my iPad
Begin forwarded message:

From: Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org>>

Date: September 28, 2015 at 7:28:55 AM MST

To: Joseph Guagliardo <jguagliardo@nymcu.org<mailto:jguagliardo@nymeu.org>>, Richard Wagner
<rwagner@nymcu.org<mailto:rwagner@nymcu,.org>> .

Ce: Sylvia Ash <sash@nymcu.org<mailto:sash@nymcu.org>, #Board_of_Directors <#Board_of_Directors@nymcu.org
<mailto:#Board_of_Directors@nymcu.org>>, Kam Wong <kwong@nymcu.org<mailto:kwong@nymeu.org?>, "Thomas G.
Siciliano" <TSiciliano@nymcu.org<mailto:T Siciliano@nymcu.org>>, Monique Smith <Mosmith@nymcu.org<mailto:Mosm
ith@nymcu.org>>, Almeta Coaxum <acoaxum@nymcu.org<mailto:acoaxum@nymcu.org>>, Cheryl Wright ©
<chwright@nymcu.org<mailto:chwright@nymcu.org>>, Karen Lucas <klucas@nymcu.org<mailto:klucas@nymcu.org>>,
"Karen Lucas (external)" <queenki1 @aol.com<mailto:queenk!1 @aci.com>>

Subject: RE: Board's Role and Fraud Risk

The intent of my email was not an attack, rather to perform a fiduciary duty as follows:

1) Inform my Board colleagues as policymakers their role in helping to mitigate fraud risk (see attached article).
2) Convey to the Chair of the Board my right to have my concern and name noted in the minutes.
3) Bring to the attention of the CEO that the address book for MCU’s Outlook needs to be updated.

| believe | have performed my duty as a director and therefore there is no need to continue further on this issue.
Mark

Mark S. Brantley, Esq.

Director

Municipal Credit Union
22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

From: Joseph Guagliardo

Sent: Monday, September 28, 2015 7:36 AM

To: Richard Wagner | ,

Cc: Mark Brantley; Sylvia Ash; #Board_of_Directors; Kam Wong; Thomas G. Siciliano; Monique Smith; Almeta Coaxum;
Cheryl Wright; Karen Lucas; Karen Lucas (external)

Subject: Re: Board's Role and Fraud Risk

it is sad that all the work the Supervisory Committee is doing is marred by Marks continuous attacks on the sight of my
name.

Every supervisory committee meeting reveals the achievements of the committee in this area. For those board members
that inquire have heard and seen, where we were, where we are and where we are going. As does the CEO, External
Auditors and the Regulators and the employees we come in contact with daily. ,

| pray that the intentions in Puerto Rico are to relay what we are doing and not to be attacked so the work we have done
to build bridges is not again diminished.

The Supervisory Committee makes decisions everyday to keep us "ahead of the curve". Attacks on the committee,

because of an old secret. vendetta, is unfair to the challenges we take on regularly. Many of the committee members have

not only attended meetings and made decisions we have gone the next step of achieving certifications, to serve as a = a
3

https://mail.google.com/mail/u/07ik=7 1 a21 6837f&view=pt&search=all&permthid=thread-f%3A1 590579292917031725&simpl=msg-f%3A15905792929... 1!
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 101 of 142
11/7/2019 Gmail - Fwd: Board’s Role and Fraud Risk

better volunteer.

While we are all volunteers and should be working together as we have. Our responsibilities are of an independent
nature, by law it must be independent. But in past years as in future it should not stop us from alienating each other.

The Committee functions under the watchful eye of the regulators, management and. our own employees. And we are
being attacked for what is in a phone book. Or in a data base. ,

We function in transparency. | can't keep up with what gossip jackals are doing by making phones calls or hiding
conversations in executive session. After 23 years serving MCU members, I'd think I've earned the benefit of the doubt
and the courtesy of transparency.

| ask all volunteers to recognize we are all here for the right reason. Let's please not take this to the gutter. please don't
buy into old baggage, secret meetings and back stabbing.

As Willie James used to say: "that which happens in darkness will come to light"
Let us keep our prayers in our heats and MCU business in the light.

The committee has "justified" the why and how we do what we are doing to regulators, as evidenced by our last report.

We have been and are better then this. What we are achieving should not be tainted by a database that has not been
updated.

A data base security and fraud or the committee had anything to do with.

Respectiully
Joseph
6463411478

Joseph A Guagliardo, Ed.M/CFE/CCEP/CSE/CCD/CFS
' Chair Security & Fraud of the Supervisory Comm.

Municipal Credit

(646) 341-1478<tel:(646)%20341-1478> Cell

(212) 238 -3597<tel:(212)%20238%20-3597> office

(212) 238-2380<tel:(212)%20238-2380> main

(212) 416- 7037<tel:(212)%2044 6-%207037> fax

ntto:/Awww.nymcu.org/index.aspx -

NOTICE: This electronic mail message and any files transmitted with it are.intended exclusively for the individual or entity
to which it is addressed. The message, together with any attachment, may contain confidential and/or. privileged
information. Any unauthorized review, use, printing, saving, copying, disclosure or distribution

is strictly prohibited. If you have received this message in error, please immediately advise the sender by reply email and
delete all copies.

On Sep 28, 2015, at 00:54, Richard Wagner <rwagner@nymcu.org<mailto:rpwagner@nymcu.org><mailto.rwagner@
nymcu.org>> wrote:

| have read MCU's latest examination report, and | saw no comment about concern in the Security & Fraud area. Director
Brantley's concern was heard by the Board and the Chair of the Supervisory Committee. 1 am sure it will be resolved
properly . Richard Wagner

Sent from my iPad

On Sep 27, 2015, at 5:02 PM, Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org><mailto:mbra
ntley@nymcu.org>> wrote:

Hi Madam Chair: . z ) \
Ld
Please find attached an article related to a discussion we had during our Board meeting this past Thursday regarding the
https://mail.google.com/mail/u/0?ik=7 1 a216537faview=pt&search=all&permthid=thread-f%3A1 §90579292917031725&simpl=msg-f%3A1 5905792929... . 2/3
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 102 of 142
11/7/2019 Gmail - Fwd: Board's Role and Fraud Risk

vacancy of the Vice-President of Security and Fraud position. | would like the Board meeting minutes to reflect that
Director Brantley expressed his deep concern that said Security and Fraud position has been left vacant for over a year
and the same has not been filled by the Supervisory Committee.

in addition, | would like to bring to your attention that MCU's Outlook address book (see below) still lists Michael Rosano
as VP of Security and Fraud as well as a member of the Supervisory Committee also as VP of Security and Fraud.

Bryant Olaya bolaya 2356 Securityand Fraud Sr. Fraud Analys... MCU
Joseph A. Guagliardo jaguagliardo 3597 Security and Fraud Vice President S.... MCU
Kevin Aquino kaquino Security and Fraud Admin Assistant MCU
Marcos Otero motero 3515 Securityand Fraud Assistant Vice P... Municipal Credit...
Matthew Bustamante mbustamante 2398 Security and Fraud Security and Fra... MCU
Michael Dalmeto mdalmeto 2369 Security and Fraud Security and Fra... MCU
Michae! Rosano = mrosano Security and Fraud VP/Security and ... Municipal Credit...

As you well know, MCU is a $2.1 billion asset sized institution and as such is vulnerable to fraud risk internally and
externally if preventive measures are not in place. According to our policy manual (also attached), the President/CEO
delegated security responsibility into ihe hands of the VP of Security and Fraud as well as the Manager of General
Services (facilities). Presently, we do not have a VP of Security and Fraud; this is the basis of my concern. | have
included on this email the Board, Kam, and Tom Siciliano. Thank you.

Mark

Mark S. Brantley, Esq.

Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor

New York, N.Y, 10007

(347) 835-2047

<MCU BOARD'S ROLE AND FRAUD RISK.pdf>
<MCU SECURITY POLICY 2014.pdf>

T-14

nitps://mail.google.com/mail/u/07ik=7 1421 6537f&view=pt&search=all&permthid=thread-1%3A1 500579292917031725&simpl=msg-f%3A15905792929... 3/3
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 103 of 142

MCU

MUNICIPAL CREDIT UNION

22 Cortlandt Street
New York, New York 10007-3107

Date: 10/15/2015
To: Janice Simmons, Sr. Manager, Training
Ce: Kim Thompson, SVP, Human Resources Department

Giovanni Porcelli, Chairman of the Supervisory Committee
Philip Veltre, Deputy General Counsel
Marcos Otero, AVP, Security and Fraud
Cecily Moore, BSA Investigator
Juan Morales, Manager, Human Resources Department
. — “

From: Joseph A Guagliardo, VP, Security and Fraud

Timothy Wheeler, BSA Officer

Subject: Bank Secrecy Act / Security& Fraud Training 2014

 

Listed below are the courses that are being administered this year for the annual Bank Secrecy
Act and Security and Fraud Training for 2014. The course and identification number are
listed followed by the departments required to take these training sessions. The time captions the
length of the session.

All training must be completed prior to December 31, 2014, there are no exceptions. If an
employee has vacation scheduled or already know that they will not be present for an
extended period of time (example: maternity leave), they must take the training session
prior to their vacation or leave.

FCRA and FACT Act gamie show (20401C_ 15309)
All MCU Employees
45 Minutes

Member Service: Telephone Excellence (20120C_15309)
All MCU Employees
30 Minutes

Embezzlement: The Inside Story (8538VID_15309)
Assistant Managers and Above
24 Minutes

 

I-13-

BSA/S&F-2014-10 | 1
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 104 of 142

New Account Security (20089C-15309)
New Accounts Department and Member Service Representatives and Business Development
90 Minutes

Check Fraud Prevention (20310_15309)
Tellers, Mail Banking and ATM Proofing
30 Minutes

Elder Financial Abuse: Detection and Prevention (20208C_15309)

Tellers, Member Service Representatives, Contact Center Representatives, and Home Banking
Contact Center Representatives oO
30 Minutes

BSA: Transaction Procedures for Tellers (20204TELC_15309)
Tellers
30 Minutes

BSA: Money Laundering Awareness (1257 VID-15309)
Tellers, Member Service Representatives
24 Minutes

BSA/AML: The Basic (00467500)
All MCU Employees
45 Minutes

We have reviewed many of the previous classes given and find them to be outdated with obsolete
rules and regulations.

We have determined at this point to assign training quarterly to reflect needs of MCU as well as
Compliance issues rather than give classes to fall into compliance. Therefore, we will come out
with the next quarterly training in January 2015, We will be looking for more MCU related
classes and them spread out throughout the year.

ame

BSA/S&F-2014-10
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 105 of 142

EXHIBIT J
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 106 of 142

      

rint - DO NOT PROCESS_| As Filed Data - i

rom9 OO
@

Department of the Treasury
Intemal Revenue Service

foundations)

A For the 2013 calendar year, or tax year beginning 01-01-2013

c Name of organization
B Check if applicable 9” wunictpat CREDIT UNION

[7 Address change

Return of Organization Exempt From Income Tax

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private

Do not enter Social Security numbers on this form as it ma
generally cannot redact the information on the form
Information about Form 990 and its instructions ts at www. JRS.gov/formg9a

DLN: 93493311000314}
OMBNo 1545-0047

2013

Corsy-Pa MxM elif
Inspection

 

y be made public By law, the IRS

           

 

2013, and ending 12-31-2013

D Emptoyer identification number

XX-XXXXXXX

 

Doing Business As
[7 Name change 9

 

 

rr Tratial retum

22 CORTLANDT ST 26TH FLOOR

T Termimated Suite /

Number and street (or PO box if mali ts not delivered to street address)

 

Room/suite

£ Telephone number

(212) 238-3336

 

 

Amended retum City or town, state or province, country, and ZIP or foreign postal code
NEW YORK, NY 10007

T Application pending

G Gross receipts $ 127,165,605

 

 

F Name and address of principal officer
KAM WONG

22 CORTLANDT STREET

NEW YORK,NY 10007

 

H(a) Is this a group return for
subordinates?

[Yes No
ves No

H(b) Are all subordinates
included?

 

{ Tax-exempt status

T~ so1cy(3) [  S0xfc) ( 14) “4 (insert no ) {7 4947(a)(4) or [7 527

If"'No," attach a list (see instructions)

 

3 Website: WWW NYMCU ORG

K Form of organization [7 Corporation 7 trust [~ Association [7 other ®

H(c) Group exemption humber ®

 

i L-Year of formation 1916 | M State of legal domicie NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary
1 Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RLATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
2
£
: 2 Check this box #{~ if the organization discontinued its operations or disposed of more than 25% of its net assets
io
* 3 Number of voting members of the governing body (Part VI, line La) Cee ee 3 18
2 4 Number of independent voting members of the governing body (Part VI, line db). . 2 ee 4 18
= 5 Total number of individuals employed in calendar year 2013 (Part V, line Za). » e © eo 3 5 749
¥ 6 Total number of volunteers (estimate ifnecessary) « « «© «© 8 rr 6 23
7a Total unrelated business revenue from Part VILL, column (C), line 12 er Za 4,620,664
b Net unrelated business taxable income from Form 990-T, line 34 - _ 8 soe oe 7b 1,470,138
Prior Year Current Year
- 8 Contributions and grants (Part VIIT, line Dh) 2 ee ee ee . oe 0 0
2 9 Program service revenue (Part VIlI,line2g) 6. 2 = + = oo 121,581,482 125,983,105
= 10 Investment income (Part VIII, column (A), lines 3,4, and 7d ) oo. 1,039,984 1,182,500
o 11 Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10¢c, and i1e) | o oO
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line
42) ee tl 122,621,466 127,165,605
13 Grants and similar amounts paid (Part IX, column (A), lines 1-3 ) 213,141 237,289
14 Benefits paid to or for members (Part IX, column (A), line 4) - 0 0
45 Salaries, other compensation, employee benefits (Part IX, column (A), lines
8 5-10) 54,735,813 58,803,062
e 46a Professional fundraising fees (Part IX, column {A), line Lie) . : 0 0
a b Total fundraising expenses (Part IX, column (0), line 25) pO
17 Other expenses (Part 1X, column (A), lines tia-ild,11if-24e) . _ 8 63,126,167 65,082,504
18 Total expenses Add lines 13-17 (must equal Part IX, column (A), line 25) 118,075,121 124,122,855
19 Revenue less expenses Subtract line 18 from linei2 . » « + - 8 4,546,345 3,042,750
a Beginning of Current End of Year
98 Year
ao 20 Total assets (Part X, line 16) 6 6 8 ee et oo 1,792,352 ,887 1,954 ,679,441
Se 21 Total lrabilities (Part X, line 26) 2 6 © 2 © 8 ef 8 ot soe 1,664,451,510 1,825,297,926
ai 22 Net assets or fund balances Subtract line 21 fromline20 ©. «© «© «6 «© 127,901,377 129,381,515 |

Signature Block

Under penalties of perjury, 1 declare that] have examined this return, including accompanying schedules and statements, and to the best of
my knowledge and belief, it 1s true, correct, and complete Declaration of preparer (other than officer) Is based on all information of which

preparer has any knowledge

 

 

 

 

 

 

 

 

b date | 2014-10-15
Sign Signature of officer Date
Here LINDA LAMBERT. VP/ACCOUNTING
Type or pnnt name and title
Pnnt/Type preparers name Preparer's signature Date Check i tf PTIN

Paid MARIE ARRIGO self-employed | 200058583

al Fum's name br EISNERAMPER LLP Firm's EIN i
Preparer
Use Only Firm's address ® 750 THIRD AVENUE Phone no (212) 238-3334

NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (sea instructions)

For Paperwork Reduction Act Notice, see the separate instructions.

| Yes [No Ze

Cat No 11282Y Form 990 (2013)

x

eee
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 107 of 142

Form 990 (2013) Page 7
EXaln Compensation of Officers, Directors,Trustees, Key Employees, Highest Compensated
Employees, and Independent Contractors
Check if Schedule O contains a response or note to any line in this Part VII]. 0. 08 ee T
Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
a Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the organization’s

tax year
# List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount

of compensation Enter -0- in columns (D), (BE), and (F)1f no compensation was paid

# List all of the organization's current key employees, ifany See instructions far definition of “key employee "

# List the organization’s five current highest compensated employees (other than an officer, director, trustee or key employee)
who received reportable compensation (Bax 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations

# List all of the organization’s Former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations .

@ List all of the organization’s former directors or trustees that received, in the capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations
List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees, and former such persons
TT Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A) (B) (Cc) (D) (E) (F).

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation | compensation amount of
week (list person is both an officer from the from related other
any hours and a director/trustee) organization organizations compensation
for related esle Q x xla (W- 2/1099- (We 2/1099- from the

organizations o a R a (2 aa gS MISC) MISC) organization
below Z 2|8 i 2 OF |F and related
= ~ une?
dotted line) = & 2 3 ip - n organizations
ey S 2 3
ej a =
@ | = G 3
ae g
q e 8
& %
Qo
(1) MARK S BRANTLEY 20
. x 2,295 0 0
CHAIRMAN
(2) SYLVIA ASH 20
X 5,237 0 0
1ST VICE CHAIR
(3) C RICHARD WAGNER 20
. . x 6 9 0
2ND VICE CHAIR
(4) THOMAS E DIANA 20
Xx 0 0 0
DIRECTOR EMERITUS
(5) SHIRLEY JENKINS ~ 20
xX 0 0 0
SECRETARY
(6) § NANA OSEI-BONSU . 20
' x 5,464 0 0
TREASURER
{7) JOY SCHWARTZ 20
x 1,041 0 0
ASSISTANT SECRETARY
(8) JAMES DURRAH uO : 20
X 0 0 0
ASSISTANT TREASURER .
(9) MARIO MATOS 20
x 0 0 0
DIRECTOR
(10) ANGEL AUDIFFRED 20
x 0 0 0
DIRECTOR
(11) BERYL MAJOR 20
x 0 0 0
DIRECTOR
(12) TESSA HACKETT-VIEIRA . 20 .
Xx 2,291 0 0
DIRECTOR
(13) LORETTA JONES 20
Xx 1,597 0 0
DIRECTOR
(14) CAROLL DUNCANSON 20
Xx 0 0 0
3RD VICE CHAIR
(15) GIOVANNI PORCELLI : 20
Xx 0 0 0
SUPERVISORY CHAIRMAN :
(16) KAREN LUCAS 10
x 0 0 0
SUPERVISORY SECRETARY
(17) JOSEPH GAGLIARDO : 10
x 0 0 0
SUPERVISORY MEMBER

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2013)
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 108 of 142

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (20143) Page 8
Geass Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
(A) (B) (c) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation compensation | amount of other
week (list person Is both an officer from the from related compensation
any hours and a director/trustee) organization organizations from the
for related oslte g x10 L)-—n (W- 2/1099- (W- 2/1099- organization

organizations a a zB = [2 ae 2 MISC) MISC) and related
below z 3 |B |k |e % |F organizations
: = = oa
dotted line) = 5 2 5 |e ; ”
x z 3 Re} 3
e|z| F) 8
@ & 2
% °
a
(18) CHERYL WRIGHT 106
x 0 0
SUPERVISORY MEMBER
(19) ALMETA COAXUM : 1.0
Xx 0 0
SUPERVISORY MEMBER
(20) KAM WONG 600
x 1,675,830 135,365
PRESIDENT/CEO
(21) ANA PUELLO 600 >
xX 498,454 143,548
EXECUTIVE VP/CFO
(22) NORMAN KOHN . 40 0
x 531,833 32,000
SvP/CHIEF CREDIT OFFICER
(23) CAROLE PORTER 400 .
x 340,653 133,238
SVP/RETAIL BANKING
(24) RICHARD CASAMASSA , 400
x 336,584 226,780
SvP/MEMBER SERVICE OPERATIONS
(25) THOMAS SICILIANO 400
: x 501,626 155,607
GENERAL COUNSEL
(26) JANET PERKINS 400
. Xx 329,980 86,285
VP/CHIEF TECHNOLOGY
(27) PHILIP VELTRE 400
x 248,676 0 152,058
DEPUTY GENERAL COUNSEL
(28) AHMED CAMPBELL 400 .
x 222,219 0 76,687
VP/LOAN OPERATIONS
(29) KIM THOMPSON 40 0
. , x 278,526 60,360
vP/HUMAN RESOURCES
(30) AMY KONG 400
. X 209,566 130,028
VP/RISK DEPARTMENT
ib Sub-Total... ee 8 8 8 eh ee ttt =
¢ Total from continuation sheets to Part VII, SectionA . - + »
qd Total(addlinestbanddc). 0. + + + tt * 5,191,972, 0 1,331,956
2 Total number of individuals (including but not limited to those listed above) who received more than
$100,000 of reportable compensation from the organizatione4 8
Yes No
3 Did the organization list any former officer, director or trustee, key employee, or highest compensated employee ,
on line La? Jf “Yes,” complete Scheduled forsuchindividual « 5 we 8 8 8 #8 eH oH No
4 For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the
organization and related organizations greater than $150,000? If "Yes," complete Schedule J for such
individual soe kk eer rm re eee 8 La NGS
5 Did any person listed on line la receive or accrue compensation from any unrelated organization or individual for
services rendered to the organization? If "Yes," complete Schedule] forsuch persom « «© «© s 4 oH HF 5 No
Section B. Independent Contractors
L Complete this table for your five highest compensated independent contractors that received more than $100,000 of
compensation from the organization Report compensation for the calendar year ending with or within the organization's tax year
{A) (B) (c)
Name and business address Description of services Compensation
MAYORE ESTATES LLC, 1177-AVENUE OF THE AMERICAS NEW YORK NY 10036 OFFICE LEASING 4,599,692
OCD MEDIA LLC, 8 EAST 36TH STREET NEW YORK NY 10016 ADVERTISING 3,642,405
BROOKLYN BASEBALL CO LLC, 1904 SURF AVENUE BROOKLYN NY 11224 OFFICE LEASING 827,471
EISNERAMPER LLP, 750 THIRD AVENUE NEW YORK NY 10037 AUDITING FIRM 505,015
BROOKLYN RENAISSANCE PLAZA LLC, 118-35 QUEENS BLVD. FOREST HILLS NY 11375 OFFICE LEASING 466,361
-2 Total number of Independent contractors (including but not limited to those listed above) who received more than
$100,000 of compensation from the organization #28

 

 

Form 990 (2013)

&

ey
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 109 of 142

~ DO NOT PROCESS _| As Filed Data - | DLN: 93493317082205

 

  
   
 

 

 

Return of Organization Exempt From Income Tax JOMB No 1545-0047
Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private 201 4
foundations)

# Do not enter social security numbers on this form as it may be made public

Department of the Treasury
& Information about Form 990 and its instructions is at www JRS.gov/form990

imemat Revenue Service

Open to Public
Inspection

         

A For the 2014 calendar year, or tax year beginning 01-01-2614 _, and ending 12-31-2014

 

 

€ Name of organization D Employer identification number
re Check if applicable B ” simyicrpal CREDIT UNION prey
Address change -
% MUNICIPAL CREDIT UNION XX-XXXXXXX
JT Name change Doing business as

rere att

[7 inital return
E Teleph number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Number and street (or P O box if mail Is not delivered to street address)| Room/surte
[7 return/terminated 22 CORTLANDT ST 26TH FLOOR
[7 Amended return City or town, state or province, country, and ZIP or foreign postal code .
[7 application pending NEW YORK, NY 10007 G Gross receipts $ 133,551,051
F Name and address of principal officer H(a) Is this a group return for
KAM WONG subordinates? TT ves * No
22 CORTLANDT STREET
NEW YORK,NY 10007 H(b) Are all subordinates [" Yes[~ No
included?
J Tax-exempt status [~ 501(c)(3) JM S0t(c) { £4) “W (insert no ) T™ a947(ay(4).or [7 527 If"No," attach a list (see instructions)
J Website: WWWNYMCU ORG H(c) Group exemption number
K Form of organization |¥ corporation [~ Trust I~ Association] Other | L Year of formation 1916 i M State of legal domicile NY
Summary
4 Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
3
g
2 2 Check this box #7 if the organization discontinued tts operations or disposed of more than 25% of its net assets
oS
xs 3 Number of voting members of the governing body (Part VI,linela) 1 2 6 8 8 8 ee 3 17
z 4 Number of independent voting members of the governing body (Part VI, line db). 2 eee 4 17
Z 5 Totat number of individuals employed incalendar year 2014 (PartV, tine 2a) 2 0. 6 6 8 5 794
x 6 Total number of volunteers (estimate ifnecessary) «© + 6 2 © 8 8 ee 8 8 ee 6 22
JaTotal unrelated business revenue from Part VIII, column (C),lnel2 6 6 ee we 7a 4,979,664
b Net unrelated business taxable income from Form 990-T,lme34 2 0. ee ee et 7b 1,516,982
Prior Year Current Year
Contributions and grants (Part VIII, line dh) . + © + © © 6 U8 0 0
g Program service revenue (PartVIIl, fine 2g) «© 5 © 6 © 8 ee 125,983,105} ~ 131,297,513
: 10 Investment income (Part VIII, column (A), lines 3,4,and7d) . «© 2 « 1,182,500 2,253,538
o 11 Other revenue (Part VIII, column (A), fines 5, 6d, 8c, 9c, 10c, and Lie) 0 oO
12 Total revenue—add lines 8 through 412 (must equal Part VIII, column (A), line
42) 0 ee ee i 127,165,605 133,551,051
13 Grants and similar amounts patd (Part 1X, column (A), lines 4~3) « + 237,289 162,319
14 Benefits paid to or for members (Part IX, column (A), line4) 6. 2 2 6 0 O
F 15 eto other compensation, employee benefits (Part IX, column (A), lines 58,803,062 63,135,845
z 46a Professional fundraising fees (Part 1X, column (A), line tle). . + » 0 0
5 b Total fundraising expenses (Part IX, column {D), tine 25) wo
17 Other expenses (Part IX, column (A); lines Lia-iid,iif-24e) . . . . 65,082,504 68,353,331
18 Total expenses Add lines 13-17 (must equal Part IX, column (A), tine 25) 124,122,855 131,651,495
19 Revenue less expenses Subtractline 18 fromlinei2 © se 3,042,750 1,899,556
3 : . Beginning of Current End of Year
as 20 Totalassets (PartX,line16) 6 6 ee ee 8 ee es 1,954,679,441 2,096,409,712
xe 21 Total liabilities (Part X,line 26). ee ee 1,825,297 ,926 1,988,186,866
Bz | 22 Net assets or fund balances Subtract line 21 fromline 20). se st 129,381,515 108,222,846

 

 

 

 

Signature Block

Under penalties of perjury, I declare that 1 have examined this return, including accompanying schedules and statements, and to the best of
my knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) 1s based on all information of which
preparer has any knowledge

 

 

 

 

 

 

 

b iadaihiel i 2015-11-02
Sign Signature of officer Data
Here LINDA LAMBERT SVP/CFO
Type or pint name and title

Print/Type preparers name Preparers signature Date Check [7 if PTIN

Paid MARIE ARRIGO MARIE ARRIGO 2015-11-02 | self-employed _| P00058583
al Firm's name $e EISNERAMPER LLP . Firm's EIN

Preparer

Firm's address 750 THIRD AVENUE Phone no (212) 949-8700
Use Only (242)

NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (see Instructions) 2... ee ee et Yes [7 No
For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form 990 (2014)
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 110 of 142

Additional Data

Software ID:
Software Version:

EIN:

Name:

XX-XXXXXXX

MUNICIPAL CREDIT UNION

Form 990, Part VII - Compensation of Officers, Directors,Trustees, Key Employees, Highest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compensated Employees, and Independent Contractors
(A) (B) (c) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated amount
hours per more than one box, unless compensation compensation of other
week (list person is both an officer from the from related compensation
any hours and a director/trustee) organization (W- organizations (W- from the
for related os _ g x To el 2/1099-MISC) 2/1099-MISC) organization and

organizations | - & Sit 12 [26/9 related
Qe 4 15 Qo |S
below 5 2 Bia g OB |Z organizations
. dotted line & a ol
) Sa |¢ ge Be
™ rt S tg sg
= ~ o >
e jz] [® | 3
© s a
& e
om
(1) MARK $ BRANTLEY . 60
vate “ p desenasnentaesseseteees x 6,824 0 0
CHAIRMAN 00
(1) SYLVIA ASH 60
seeaseavenesevanconeensasenes xX 2,664 0 0
1ST VICE CHAIR
(2) C RICHARD WAGNER
xX 0 0 0
2ND VICE CHAIR :
(3) THOMAS E DIANA
” ere “ x 0 Q 0
00
(4) SHIRLEY JENKINS 60
teen x 0 0 0
SECRETARY, oo
(5) S NANA OSEI-BONSU 60
we seeonaneanaaveorsens x 6,568 0 0
TREASURER 00
(6) JOY SCHWARTZ 60
veassacenscestvacensecuasspanencesegensonagenstoameseat os x 0 0 0
DIRECTOR 00
(7) JAMES DURRAH 60
xX 4,828 0 0
ASSISTANT TREASURER 00
(8) MARIO MATOS 60
ceveonees i" seoens x 0 0 0
ASSISTANT SECRETARY 00
(9) BERYL MAJOR 60
‘ xX 0 0 0
DIRECTOR 00
(10) TESSA HACKETT-VIEIRA 60
dentenevase “ . tasasens x 1,286 0 0
DIRECTOR 00
(11) LORETTA JONES 60
secre x 655 0 o
DIRECTOR 00
(12) CAROLL DUNCANSON 60
censeessecoveacnaancansenseonseenenressansonsoasenees os x 0 0 0
DIRECTOR 00 :
(13) GIOVANNI PORCELLI
” ‘ eesnness x 0 0 0
SUPERVISORY CHAIRMAN
(14) JOSEPH GUAGLIARDO
saensenes we x 0 0 oO
SUPERVISORY MEMBER 09
(15) CHERYL WRIGHT 100
seosnenscavasnsconssensersesaneenasangroanonons —[eeeengngesenvanscasaess x 2,782 0 0
SUPERVISORY MEMBER 00
(16) ALMETA COAXUM 104
on eeastvenseenevseasenay 5 x 0 0 0
SUPERVISORY MEMBER 00
(17) KAREN LUCAS 100
snesves sures x 0 0 0
SUPERVISORY SECRETARY. 00
(18) KAM WONG 600
x 1,864,163 0 127,955
PRESIDENT/CEO
(19) ANA PUELLO
ae . x 253,624 0 13,869
EXECUTIVE VP/CFO
(20) NORMAN KOHN
tenn on x 544,852 0 33,845
SvP/CHIEF CREDIT OFFICER 00
(21) CAROLE PORTER 400
feouaees teu eracuenessnancneestans x 356,462 0 145,118
SVP/RETAIL BANKING 090
(22) RICHARD CASAMASSA 400
x 401,708 9 251,120
SVP/MEMBER SERVICE OPERATIONS 00
(23) THOMAS SICILIANO 400
sestesenaveeeres vanes x 544,745 0 137,889
GENERAL COUNSEL 00
(24) KIM THOMPSON 400
ventuscuacsdeseneessveusaceuanenenstosenssanansneraasenbeneeuseeneey? “ aeoseasenpeneess x 327,499 0 65,482
SVP/HUMAN RESOURCES 00

 

 

 

 

 

 

 

 

 

 

 

+5

wig:
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 111 of 142

[efile GRAPHIC print - DO NOT PROCESS | As Filed Data - |

rom DO
@

Department of the Treasury
Infernal Revenue Sermoe

foundations)

A For the 2015 ca

B Check if applicable
TT Address change

t Name of organization
MUNICIPAL CREDIT UNION

% MUNICIPAL CREDIT UNION

Return of Organization Exempt From Income Tax
Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private

* Do not enter social security numbers on this form as st may be made public
® Information about Form 990 and its instructions 1s at www.IRS.gov/form990

endar year, or tax year beginning 01-01-2015 and ending 12-31-2015

DLN: 9349327801 1086]

OMBNo 1545-0047

2015

Open to Public
Inspection

 

    
       

 

 

D Employer identification number

XX-XXXXXXX

 

J7 Name change Doing business as

[7 Inmal retum

Ln sane Tt

£ Telephone number

 

Final

7 feturryterminated [J 22 CORTLANDT ST 26TH FLOOR

Number and street (or PO box if mail is not delivered to street address)

 

Room/suite

(212) 238-3334

 

City or town, state or province, country, and ZIP or foreign postal code
NEW YORK, NY 10007

[7 Amended retum
[7 Appiication pending

G Gross receipts $ 149,284,312

 

 

FE Name and address of principal officer
KAM WONG

22 CORTLANDT STREET

NEW YORK,NY 10007

 

 

y Tax-exempt status

J Website: * WWWNYMCU ORG

TT 501(¢(3) J 504(c) ( 14 ) 4 {insert no ) [7 4947(a)(1) or [~ 527

 

H(a} Is this a group return for
subordinates?

H(b) Are all subordinates
included?
If"No," attach a list (see instructions)

[ves No.
[yes No

H(c) Group exemption number h

 

K Form of organization [ Corporation [Trust TT Association [~ other
Summary

i L Year of formation 1916 | M State of legal domicile NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Under penalties of perjury,
my knowledge and belief, it ts true, correct, and complete Declaration of preparer

 

 

 

 

 

1Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES : .
g *
g
5
&
5 2 Check this box bf ifthe organization discontinued its operations or disposed of more than 25% of its net assets
z :
x 3 Number of voting members of the governing body (Part VI, line ta). a oe ee 3 1?
2 4 Number of independent voting members of the governing body (PartVI,lineib) . «© 2 2 + 4 17
= 5 Total number of individuals employed in calendar year 2015 (PartV,line2a) . « see 5 846
z 6 Total number of volunteers (estimate ifnecessary) .« + «» + oo ee we 6 23
7a Total unrelated business revenue from Part VIII, column (C), lime i2 . . . 7a 5,135,999
b Net unrelated business taxable income from Form 990-T,line 34 . foe 8 ee 7b 1,569,274
Prior Year Current Year
8 Contributions and grants (Part VIII, line ih) - 6 «© © + + 8 8 0 0
2 9 Program service revenue (Part VIII, line 2g) 2. 6 6 © 8 2 131,297,513 144,589 629
= 10 Investment income (Part VIII, column (A), lines 3,4,and7d) . wee 2,253,538 4,694 683
mo jan Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e) 0 0
12 [iat revenuemadd lines © through 11 (must equal Part VIIT, column (A), line 133,551,051 149,284,312
13 Grants and similar amounts paid (Part IX, column (A), lines 1-3) 2. . | 162,319 136,344
14 Benefits patd to or for members (Part IX, column (A), line 4) 2 6 8 ee 0 0
8 15 aera other compensation, employee benefits (Part 1X, column (A), lines 63,135,845 72,378,508
- 16a Professional fundraising fees (Part IX, column (A line ile). . . « > 0 0
a b Total fundraising expenses (Part IX, column (D), line 25) eo
17 Other expenses (Part IX, column (A), lines Jia-lid,iif-24e) . . . . 68,353,331 731,538,579
18 Total expenses Add lines 13-17 (must equal Part 1X, column (A), line 25) 131,651,495 144,053,431
19 Revenue less expenses Subtract line 18 from {inel2 . «6 « + 2 a 1,899,556 5,230,881
wn
e 3 Beginning of Current Year End of Year
4 .
ga 20 Total assets (PartX,limei6) - 6 6 6 8 8 8 ee ee 2,096 409,712 2,290,023,130
He ai Total abilities (PartX, line 26). 6 6 2 8 ee ees 1,988,186 866 2,177,317 ,922
Re | 22 Net assets or fund balances Subtract line 24 from line 2 eo ea 108,222,846 112,705,208

 

Signature Block

preparer has any knowledge

1 declare that I have examined this return, including accompanying schedules and statements, and to the best of
(other than officer) 1s based on all information of which

 

 

 

 

 

 

 

 

 

 

) terete 2016-09-15
Sign Signature of officer Date
Here LINDA LAMBERT SvP/CFO
Type or print name and ttle
Pant/Type preparer's name Preparers signature Date Check [7 iF PTIN
Paid MARIE ARRIGO MARIE ARRIGO self-employed | P00058583
Firm's name  EISNERAMPER LLP Firm's EIN Be
Preparer
. Firm's address 750 THIRD AVENUE Phone no (212) 949-8700
Use Only
NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (see Instructions} .
For Paperwork Reduction Act Notice, see the sepa rate instructions.

No 11282Y

» P Yes J No

Form990(2015)
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 112 of 142

Additional Data

Software ID:
Software Version:
EIN:

Name:

XX-XXXXXXX

MUNICIPAL CREDIT UNION

Form 990, Part VII - Compensation of Officers, Directors,Trustees, Key Employees, Highest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Compensated Employees, and Independent Contractors
{A) (8) (c) (D) (BE) (F)
Name and Title Average Position (do not check Reportable Reportable Estimated amount
hours per more than one box, unless compensation compensation of other
week (list person is both an officer from the from related compensation
any hours and a director/trustee) organization (W- organizations (W- from the
forrelated 1G > _ g z oxi 2/1099-MISC) 2/1099-M1SC} organization and
organizations | 5B giz 3a /o related
below fe | 818 jo Be z organizations
Se 18 2s
dotted line) & I oa s
52 9 oe De
so 18 fe |S
< = a >
a jz} |] 8
¢ 18 z
& B
© a
a
SYLVIA ASH
deceuvaveennesgteasns anes tansneuacsaneeeseasesnsaVaHesenetereatseseies x 8,779 0 8
CHAIRMAN 00
JAMES DURRAH 100 :
seen soneresenaee x 0 0 o
a0 .
C RICHARD WAGNER 400
uneasapsegentnanoanantacsuevennessa asst eaesqaenmnnr en Bene cceu rene eveererenenscenee x Qo ° a
2ND VICE CHAIR 00
LORETTA JONES 1090
seasenascaarestecee sees rresnseannenneses x 0 0 0
BRD VICE CHAI 00
SHIRLEY JENKINS 100
cteeesceneeseseasseanaenes sesessannenasesenpeseatananenes sone saavenses srepneeeerreaces x 0 0 0
SECRETAR 00
S NANA OSEI-BONSU 106
sansuessarevennes x 1,288 0 0
OO
MARIO MATOS 38 100
nossanases asanencausvescenncasunonenensssuenaernegenseasasdessenseae srerenrenes x 8 ° a
ASSISTANT TREASURER
CAROLL DUNCANSON
saveseanaroneeetaness ver enene x 742 0 0
‘ARY
MARK S BRANTLEY 100
nansaeageveseneacsnsseseucvescnennedebesyucesanstsrdatessannersaneseed sarseunereagneeey x 3,860 0 0
DIRECTOR 06
JOY S SCHWARTZ 100
. vetesusssueapaneresseesocosenatnersestananeonesenessses “ x 0 0 0
00
TESSA I HACKETT-VIEIRA 100
dteneveeeneceanenta renee: aseanieacnne aenesornecnreeee x 893 9 a
DIRECTOR 00
BERYL MAJOR 100 .
cesseasavenonayonsarseanesrenenseaeereas srrseneseees sscsenersaeonens x 0 ° 0
DIRECTOR .
THOMAS & DIANA
snenteees vasenan vecanenaseaenenenensosueye % 8 Qo 0
DIRECTOR EMERITUS
GIOVANNI PORCELL
senscaravouaeseteveasavacasarsenseocaeseserescaasunananunnsensigtanans x 0 0 0
SUPERVISORY CHAIRMAN
KAREN LUCAS 100
ceausaneeusveataneatanees nee . bremereserannenes x 0 0 0
SUPERVISORY SECRE 00
CHERYL WRIGHT 100
seevenseatainers soeatavence tenuous esauyantoseensrssseasencazenesette Jssranesenreseseae x 9 0 a
SUPERVISORY MEMBER oo
JOSEPH GUAGLIARDO 300
vanes eee aseeessvoanscares x 0 0 0
SUPERVIS' 00
ALMETA COAXUM 100
csunsnvesarecescasacsussuusvsucsuecseneeseusavessanegneataen cee yntge sasseneeeanennens x 0 0 oO.
SUPERVISORY MEMBER 00
KAM WONG 600
aenssanssetauseseorseane eneseuneeesreoes x 3,422,403 8 151,789
00
NORMAN KOHN
ceavessceteveseassnesaesesearsesauesseseeveusesaganeesensansanne yee x $80,725 0 40,546
EVP/CHIEF CREDIT OFFICER
RICHARD CASAMASSA
x 442,556 0 40,546
THOMAS SICILIANO 400
sassuaneavenseneneesesesneatarnneasacansvanegugneaters taeanennevenneace x 720,260 0 103,737
GENERAL COUNSEL 00
KIM THOMPSON :
panenevenucenedayeseaniniceesdeseneesesansen nesses seen enenenas sane x 404,030 0 93,241
$VP/CHIEF OFFICER OF HR/LR
‘CAROLE PORTER : :
sonscsnesaneonasenacensnssevenes . x 393,672 0 457,647
SvP/CHIEF RETAIL BANKIN 00
LINDA LAMBERT 500
pesereerenteeee seseeeeeeeeeet devsaceaueeventetes sesneseaeens savaeeas oe one x 308,659 0 84,398
SVP/CHIEF FINANCIAL OFFICER 00

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-10994-KPF Document6_ Filed 12/11/19 _P

 

 

    
        

 

[efile GRAPHIC print - DO NOT PROCESS | As Filed Data - | DLN: 93493311020297
: : . OMB No 1545-
n990 Return of Organization Exempt From Income Tax | OMB No 1545-0087
‘orm
wy) Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private 9) 0 1 6
foundations)

. ‘ » Do not enter social security numbers on this form as it may be made public Fi
Department of the Treasury > Information about Form 990 and its instructions ts at www IRS gov/form990 ie
Internal Res enue Service : Inspection

 

 

 

 

 

A For the 2016 calendar year of tax year beginning 01-01-2016 , and ending 12-31-2016

C Name of organization D Employer identificat: b:
B Check if applicable J” wu tctPAaL CREDIT UNION mployer identification number
(7 Address change 13-$261470

[CJ Name change % MUNICIPAL CREDIT UNION

 

Gl Initial return Doing business as

 

 

Final
Gleturn/terminated Somber and street (or PO box if mail is not delivered to street address) Room/suite & Telephone number

(1 Amended return 22 CORTLANDT ST 26TH FLOOR (242) 238-3334
(J Application pending}

 

 

 

City or town, state or province, country, and ZIP or foreign postal code
NEW YORK, NY 10007

 

G Gross receipts $ 167,229,977

 

 

 

 

 

F Name and address of principal officer H(a) Is this a group return for
KAM WONG
22 CORTLANDT STREET subordinates? [Yes Ino
NEW YORK, NY_10007 HO) Nee Cres Ono
I Tax-exempt status [] 591(c)(3) S0ilc) ( 14 ) (insert no ) F1] 4947(a)(1) or [J 527 if "No," attach a list (see instructions)
J Website: » WWW NYMCU ORG H(c) Group exemption number
K Form of organization Corporation C] trust {1 association C] other » L Year of formation 1916 | M State of legal domicile NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary
L Briefly describe the organization’s mission or most significant activities
e BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND EXCELLENT SERVICES
g
<
&
o
3 2 Check this box » J if the organization discontinued its operations or disposed of more than 25% of its net assets
o 3 Number of voting members of the governing body (Part VI, lineda) 2 6 6 8 8 8 ors 3 18
x ‘ 4 Number of independent voting members of the governing body (Part VI, line ib) .  - 6 + 4 18
2 5 Total number of individuals employed in calendar year 2016 (Part V, ling 2a} 6 6 «© «© * 8 5 845
= 6 Total number of volunteers (estimate ifnecessary) «© 8 6 8 8 8 # fF HoH 8 Fe 6 23
a Ja Total unrelated business revenue from Part VIL, column (C), ine12 6 6 6 © ef rs 7a 5,330,851
b Net unrelated business taxable income from Form 990-T, line 34. 6 8 ee 7b 1,484,602
Prior Year Current Year
© 8 Contributions and grants (Part VIII, line thy 2 6 ee 0 0
z 9 Program service revenue (Part VI, ine 2g) 6 ee 144,589,629 161,444,492
z 10 Investment income (Part VIIL, column (A), ines 3,4,and 7d) - 6 + « 4,694,683 : 5,785,485
Li Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9¢, 10c, and ite) Q 0
12 Total revenue—add lines 8 through 11 (must equal Part VII, column (A), line 12) 149,284,312 167,229,977
43 Grants and similar amounts paid (Part 1X, colurnn (A), fines i-3) . 1 136,344 259,182
14 Benefits paid to or for members (Part IX, column (A), line 4) 2 6 2 8 0 0
g 415 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10) 72,378,508 79,495,727
% | 46a Professional fundraising fees (Part IX, column (A), line ile) . 6 e+ 0 0
© b Total fundraising expenses (Part IX, column (D), line 25) PO
a 47 Other expenses (Part IX, column (A), lines Lla~iid, dif-24e) . 1 8 8 71,538,579 77,776,036
48 Total expenses Add lines 13-17 (must equal Part IX, colurnn (A), line 25) 144,053,431 157,530,945
19 Revenue less expenses Subtract line 18 fromiinei2 2. 6 6 8 8 ee 5,230,881 9,699,032
s 8 Beginning of Current Year End of Year
2g .
ae 20 Total assets (PartX, ne 16). 6 6 e+ 8 8 oh hh hh ht 2,290,023,130 2,482,536,207
zB 24 Total liabilities (Part X, ime 26) 2 6 2 6 5 hh hh Fh 2,177,317,922 2,368,472,943
Zi | 22 Net assets or fund balances Subtract line 21 from lIme20 . 1 «© © 8 . 112,705,208 114,063,264

 

 

 

 

Signature Block
Under penalties of perjury, 1 declare that 1 have examined this return, including accompanying schedules and statements, and to the best of my
knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) is based on all information of which preparer has
any knowledge

 

 

 

 

 

 

 

 

 

 

 

 

 

ak Ra . : 2017-44-15
. Signature of officer Date
Sign mo
Here LINDA LAMBERT SVP/CFO
Type or print name and title
. Print/Type preparer's name Preparers signature Date PTIN
. MARIE ARRIGO MARIE ARRIGO 2017-41-15 | Check (I it | pooosass3 -
Paid self-employed
Preparer [Ene cnet
irm’s address Phone na (212) 949-8700
Use Only nena (212)
NEW YORK, NY 100172703
May the IRS discuss this return with the preparer shown above? (see instructions) . 0s 8 6 oe et Yes | No

 

For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form 990 (2015)
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 114 of 142

 

00

03

YvOLDAYIG

eden meee ee ARE DA SER AUR ENE SOKO NA CRESS RAEUMR ATE RERESSEASAT ISS TEC SECA

ZLYVMHDS S AOC

 

o9e'T

00

Ov

YOLBSYIG

emcee ene U mee DRE RESERTEE RUST TEM TEMES SAR MATER S MTT SARS SET R RAO TETAS ES

ATLINGUE S HUVW

 

TO6

00

x seuescereneaccens

as

AdvLJUdaS LNVLSISSY

Dee REM ES FAME SON HNEL ENTER CCU RSME EMAAR OS AOR DENSE M EATS O SETA R EATS T RENTS

NOSNVONN TIOUWD

 

00
M+ | eeceseancaneraeee

c9

WaUNSVIYL LNVLSISSV

ease meas an men ee TEEN NCAR TEESE EE ESN AR ERSTE UDR SET OMENS ROHS SEA ABS OED

uC SOLYW OLYVW

 

7g2’'Z

00

x seaunsensanereens

os

ysunsvadL

mess eama cee eee sae ee DER RRGSETSEMORNEESSOSATIPL SEN STAeATVeNMaR SOTA EASES

NSNOG-14SO YNVN S

 

00

aannausursseaeias

O€

AdWLayd4s

ameneeeee Ts Rea DU RRO E EE UEM ESE MARTE RA AOR AERTS MRED EA KECK EL ATER ES EEA TES

SNIXNAC ATTHIHS

 

TSv’S

00

Cusenaeuzoreserse

09

MIVHD ADIA GUE

eee auxm ence aman ee RON SER OREN ORAM EEA RSET URRESCRARAESSSEHHERMRITT ASEAN SS

SANOf VLISYO)

 

00

eeteeneaissesnne

09

YIVHD ADIA GNZ

smneneen sss ReOSUPURarseeaa eG En ESREMRARSUEaeIRARR VTE BSRSEHNAR EST SSeS EY

MANOVA GYVHOIY 9

 

605‘

00

Fopesaesdsueaeaun

09

YIVHD SDIA LST

mwesecaeass eee senem esas ars sua ca ewe enewasesaneeusasaeronee AER aS ESS

Hvdund SAWVE

 

€S¢'P

00

soa meneevurnsaeas

OF

NVYWYIVHD

een CM UREA ee eRe NNN SE RENEE ASR EM A EMSRS AMORA FEES RUTTER AKERS ATES LENSE EES

HSV VIATAS

 

 

suoneziueble
peje|a4
pue uoneziuebio
BU} WO1}
" uonesuaeduo02
Jayjo jo yunowe
payeulysy

(4)

 

(JSIW

-660T/Z -M)
suoneziuebio

payejes Wid
uonesusdwcs
ajqeuioday
(a)

 

(OSIW

-660T/2 -M)
uoijeziueBio

BU} Wd
uoijesuadwo0s
ajqeyicday
(a)

 

so
ay
tb

S i

ae =] »

= 2 b

a 3| 2

co. a re o

o a _ 2

= “o Oo -

& | 2 fleas

C3] o o| Gs
am f or — ~ 3S ¢
bypw = ~ = = fi
ei an SE ag] a Sa c=
EjZzal fle] | 2a
~~ ~ -, _ . me 1
oS Se z * c Gl
Leics) <j) S| — | Ss

 

 

 

 

 

 

(aeqsnsy/sopaiip e& pue

Jadyjo Ue YJOG Si Uosied
ssajun ‘xoq auc URL

G4OWW Yayo JOU OP) UOIZISOg

(aul
peop Molaq
suoijeziuebio

pojeja4 10}
sinoy Aue
3S1|) 48OM
dad sunoy
abeieay

al pue swey -

 

 

(9) syo:es

ju07 flepud dapuy pue ‘saako(huia pajyesusedwo5

ysoubip ‘soodojdwg Aoy ‘saoysn4L'sio pod ‘g1991J10 JO UORRSUSdWOD - IIA Hed ‘066 Wi0d.

5-9
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 115 of 142

 

SOL‘OTT

169°C88'S

00

senaneatesnenexes

6 09

O4D/LNIQISSud

Ae OR A REE ARORA NNER MEU RA AAAS RTS SEVERE RES E MAE N ENE U ENE AEA TALS TTR

SNOM WVHA

 

00

of

YSGWAW AYOSIAYNAdNS

WNUK DEAD ASA RMS REE MAN SRASRMS REPEC TRE TI RESTART RUE T KARAM MSR R NRRL TT ECON

WNXV¥OD VLSW1¥

 

00

o€

YAGWAW AYOSIAYSAdAS

LHOTEM TAuSHD

 

00

euvauzarenanaaean

Oe

YAGWAW ANOSIAUSNS

Mase eee LAE RERUN WARE UAE RE EDC MARAE SHEA SAMA ET RDO E SER SURE RNR A ASEM OTE S

OGUVTTOWNS HdsaSOer

 

00

o€

AUVISUDIS AUOSIAUAdNS

 

00

fan emeseenwenanee

Ot

NVWYIVHD AYOSIAYSdNS

MaDe eRe eae RMR ROSE DD PER SEDO C RATE USM A RR SEW REARS EPS ER URE TERIA AEN

TTD eOd INNVAOID

 

00

ae cemaennoamasEED

ot

SNLIYVAWs YOLDAaId

ARR OD MORN UOC RTM N EN ST ATT EAS RTE DER CULM OTSA RMR PKU RE RSS E SMS TET SRS TES

VNVIC 4 SYNOHL

 

co

a€

JopaIp

cane eM Resa Re HUN ER OSA SREP MEMES RRR RUSE SEC UA RT RT ENTRAR SHAE ERO

“‘yelfepge Auo3

SVOM1 NAUV -

 

00

os

YOLISIG

sete eee RMSE RAEN DEMSRSE REN RSE SENET ALANS RETA MR TTU RA RESEDA TDS MRA ETS

YOLYW TAUSS

 

00

veseeunweneecreue

Q9

Wol1gsId

ERE R ERE E RAMAN EE ARONA SERUM TART R EDM T SARC TENET ER REN SRK EROS RR REA

WUISIA-LLAYOVH T WSSAL

 

suoneziuebio
peqejas
pue uoneziuebio
au} WOd
uonesueduios
43yjo jo Junowe
pe}euysy

(4)

 

 

(DSIW

-6601/Z -M)
suoljeziuebie

payejei wos
Uolzesusdiuo0s
ajqeqoday
(3)

(OSIW

~6601/Z -M)
uoneziuesic

DY} WO
uonesuadwos
ajqeyodsay
(a)

 

3
: L

3 i

ip] ~~ ‘3

c 2S h

+ =| 2

a g = | 9?

e |? sig

as

a os 2 ~ -

C3] a 2| Ges
a fw F & - 3 ft
he] ws = = 3 Aa
ol eS] gi dt te et
el, eet al 2 =
— t= La o — w” — Tw
=|) Soe . c TS
wi “C| a = & ct
wep bl] ac] O =o

 

 

 

 

 

(aul
payop mojsq
suoijeziuebio

pales 105

 

 

(aajzsnujy/sopailp @ pue
dad14jo UB Yjoq St Uosied
ssajun ‘xoq auc Ue
BSJOLU YISYD JOU OP) UOIISOd

(3)

sanoy Aue
4s} YBOM
dad sunoy
aheisay

 

sioypel

aL pue suey

 

hu07 Alepue dapuy pue ‘saakoldg pojyesusdwo)

ysoyHip ‘soodojdurg Aay ‘sa01SN411'S10}9941G ‘S439L10 JO uonesusduioD - IIA ld ‘066 Wed
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 116 of 142

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, 00 Wua/dA
£48 OZT OT3’S9z x cereeacanunnsnaes mE URS RE LOT ARENA CANN MURATA SERED TRON SH RSA TA RESSE SEEKER TARR ANTES REE
0 OF ONO ANY
00 LI/dA
peel T6RLLZ x ceauweaunwacanane Race nanny URN CTE RNAS AMEN ET Ra EE MER SERRA BASES RUNS SETA NN TASTES ER AE SSE
0 0b AWMOTOS LYaOu
00 TASNNOD ALAdIG
6S7'62T 86S5‘T6Z x ceemacesunecceaas RU UAP AMEN TREAT EEN R ACO REU DES ERR SR MOREE MALATE RR TEAL ETSOT SHER H LOR AEE SS
GOP AYLTSA dIIHd
00 ¥WAO144IO NOLLWAONNI 431H3/dAS
Epe'ett poz’ loz xX daemeunannensapae eaenemunvecnsecesasRADSEsarkesSESRaweneeeeaeneaaresasneneeeaseasasees
0 0b SNINYAd LANVE
80 WADIA WIONVNIS J3IH3/dAS
6ES‘ETT E7T'6SE x guveaussannncenee eae eReME Eee eRENEMEE LA SUSE TON RRS RASEO REN STE NTA RERAR TEER KET EAB RETR BETES
00S Lusawv1 VaNT]
00 WuadO ONDINVA TIV13e SRIHD/dAS
pee'Szt GpS‘66E x peseunseezunursen meee Rene U NED PERMA AM STE SRM CEN AA AD TERE NSS Aaa AST RMN SERRATE RAE ESS
0 OP YALYOd JIOUVD
90 SNNOD TWYsNa9d
ORT ‘or 609‘TT9 X secuecccunenauean mene nae sss aU Eee ERA a SUN NA RED MERE RTH ARSE TENGE AEM TSE SU EBHORTET OT ELS ELS
00F . ONVITIDIS SYWOHL
00 WH 40 YIDIO 43THI/dAI
£@6'02 359779 xX aeanenscnuenssens ame seam t ACR RRD AS AMAR ERE AMA TTL SRST ANTE SOAR MCRTAE RAST STREAK ETA SES DEA ET
0 Ob NOSdWOHL WD
00 VuadO JDIAWSS YASWAW 43IHO/dAS
98TOr GIL’ €6Pr x peveneausexsussan mec ce mame as esas MAREK KARR ETT T RAEN RRA SRS US LEER KAS AMAT SAE RK ATTRA NTS S
1 YSSVWVSVD GYVHORI
aor
00 WAI AAO LIdaYD ASIHO/dAF
S8T’Or ZT0’SS9 x cpnmuneuennnsenua RRR EDEL OR MMR USE NKE DEORE REEL MAREE SEN ASSERS TEAMS ALTE OEM TU RNAS STE RSS SS
0 OF NHO> NVWHON
¥
8 E
¢ = b
t =| 2
a 4 = | 3
Ee | - sj&
& a) 2 eles
‘bp (ee ~ I=
sis 2] el-| 3) 2a) ou
suoieziuebie &|2<e] 7121 & | 24 | paver moieq
poje|e (DSIW (OSIW S| Se) a EL, Sie . | suojeziuebio -
ue uoeziueBio | - 2 - -6601/2 - yf axis =~ ayefed
P 3 6601/2 -M) 660T/Z -M) payefes 10}
ay} WOW suoijeziuebie uojeziuebio (aaqsnayfJopailp & pue sunoy Aue
uonesuadiuos pajzejai Woly ay} Wo} JBdIJo Ue YJOW Si UOSJed 4St]} YBOM
Jayjo yo junowe | uoljesuadwiod uonesuadwos ssajun ‘xoq suo uel dad sunoy
peyeuiysy ajqepoday ajqeyoday S1OLU YDOYD JOU GP) UONISdd abeisay Sy] pue awen
(a) (a) (a) (9) ssoqoequo>Alepuddapur pue isagnkho(ig poyesuadwog

 

ysoubip ‘soodojdwiy Ady ‘soo}sni L'si0od1g ‘SABIILIO 40 ucesusduicg - ITA Hed ‘066 W0d

t
Mm
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 117 of 142

 

 

 

 

 

 

 

 

 

 

 

 

 

00 YAOVNWW AOL4IO FALLNDIXA
OL0’%9 026°SSZ x sesewwanvenesesae Qo BURSEESERHETERR CEPR RTT E KRESS PT UPOCI OCCU TOOSE CE ICSC CELE LIS
0 OP HLIWS SNOINOW
00 SNOLLVUSdO NYOT 4O dA
ZZE'SCT 7PS'6S72 x cusunnecaususanan RMON RRR CNR AARP TOCA TARAS MME RSET TT KARST REO TRE SSE SEA LAR TE
0 OP TWaddWwy¥D daWHY
%
5 i
a | oF
F =|
ce q | 2
e | 2. els
o ? s 5 <> &
me oh = 7 - :
ylozl El ~| Sl Ba]. Gul
suoijeziueBbio e€| z=) * 2| B | = | panop mojeq
pajyejai (DSIW (DSIW S| oe) a -| = E y | suoneziuebio
6 - - - - wea] <le =" /2|a4 40.
pue uojeziuebio} -660T/Z -M) 6601/Z -M) pezejes 405
au} Wod) sucijeziueBio ucijeziuebio (aajsnujfuopasip e& pue sanou Aue
uonesuaduo02 pojyejes Woy 8} Wody 4@d1JJO UB UJOg Si UOSJad 3sI|) BOM
J9yjo Jo JuNOWe | UoesuadWw0S uonesusdwoo ssajun ‘xoqg suo UeYy . Jad sunoy
poyeuiysy ajqeioday - ajqeyodey BIOL YI9YD JOU OP) UOIISed abaisay SL pue swey
(4) (3) (a) (0) gso;9e.hu0>flopuddapur pue isgaAk0|dlug poyesuadwop

 

 

ysoubip ‘saadojdwg Aay ‘saajzsniL’si070.11q ‘SA3BILIO JO uonesusdwod - LIA Hed ‘066 Wed
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 118 of 142

EXHIBIT K
 

Strong
Trusted
Growing

 

 

Federally insured by NCUA

 

pews:
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 120 of 142

Municipal Credit Union Annual Report 2017 ‘ www.nymcu.org

INDEPENDENT | |
AUDITOR'S REPORT | |

EisnerAmper LLP

750 Third Averiue

New York, MY JOQ17-2703
tT Fi2949 8700

£ PIZ891.4A1O0

CEISNERAMPE

AGEGUNTAHTS & BEVIS aKS “a

R

    

INDEPENDENT AUDITOR’S REPORT

We have audited, in accordance with auditing standards generally accepted in the United States of,
America, the statements of financial condition of Municipal Credit Union (the "Credit Union") as of
December 31, 2017 and 2016, and the related statements of income, comprehensive income,
changes in members’ equity and cash flows for each of the years in the two-year period ended
December 31, 2017 (not presented herein), and have issued our report thereon dated Apri! 11, 2018.

A copy of the Credit Union's financial statements and our report thereon may be obtained
directly from the Credit Union. In our opinion, the financial statements referred to above present
fairly, in all material respects, the financial position of Municipal Credit Union as of December 31,
2017 and 2016, and the results of its operations and its cash flows for each of the years in the
two-year period ended December 31, 2017 in accordance with accounting principles generally
accepted in the United States of America.

Linen /foper. LLP

New York, New York
April 11, 2018

New York | New Jersey | Pennsylvania | California | Cayman Islands
EisnerAmper is an independent member of PKF International Limited ©

 

 
. Case 1:19-cv-10994-KPF Documenté6 Filed 12/11/19 Page 121 of 142

EXHIBIT L
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 122 of 142

 

WHEREAS, as 4 result of exatnination and other supervisory inforination, it has come to
the attention of the New. York State Deparinient of Finandial Services (the “Department”) that

there are severe deficiencies and weaknesses in Municipal Credit Union (MCU”)’s internal

' controls and in its Board of Directors’ (the “Boatd”) oversight of the fHanagement of the affairs,

funds, and records of MCU, ina manner that raises significant concerns regatding the oversight of
MCU’s operations and protection of its membership; and |
WHEREAS, the Superintendent of Financial Setvices of the State of New York (the

“Superintendent’) has determined that prompt: action is necessary to address these significant

: supervisory concerns;

NOW, THEREFORE, IT 1s HEREBY ORDERED that, pursuat to Sections 41 and
14(1)(p) of the New York Banking Law (the “Banking Law”) anid Sections 301 and 303 of the
New York Financial Services Law (the “Binancial Services Law”), the current members of the
Board of MCU are hereby REMOVED for violations of Sections 470 and 4m of the Banking Law.

IT IS FURTHER ORDERED that the removed members of the Board produce to MCU
all items issued by, belonging to, or relating to MCU, including, but not limited to, documents,
data, electronic devices and keys, and shall not discard or destroy any documents or other materials
relating to MCU:

iT IS FURTHER ORDERED that, pursuant to Sections 14(1)(p), 36(1) and 39(5) of the

Banking Law, and Sections 206(c), 301 and 303 of the Financial Services Law, MCU shall

 
: 4 4 wet
tai gt

ee

1

Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 123 of 142

immediately submit to and pay for an. n independent, on-premises administrator of the Department’s
selection (the “ Administrator”) to oversee the general management of the affairs, funds, and books
and tecords of MCU and report to the Superintendent all matters coming before the Adeainistrator .
in such capacity. The Administrator shall perform such duties until the Superintendent determines
that elections for new members of the Boatd of Directors of MCU may be properly airanged
pursuant to the Banking Law and MCU’s By-Laws, and for such time period theréafter 16. ensure

the proper oversight of MCU for the protection of its members,

I hereby designate Stella M. Mendes of FTI Consulting as. Administtator as herein

provided.

This Order. shall remain in effect until stayed, modified, suspended or terminated by the

Superintendent,

 

 

 

Gites, my hand and official seal of the Departinent of Financial Services at the City of New

York, this 2a day of June in 1 the Year two thousand and eighteen.

 

 

Marla T. Vullo
Superintendent of Financial Services

 
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 124 of 142

EXHIBIT M
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 125 of 142

mMcu 7

Uren ara?
Policy Manual
3. Eligible employees who are being considered for layoff due to a reduction.
in work force in their present position or job elimination.

Transferring employees will be placed on three (3) months probation. At the end of three
(3) months, the supervisor will prepare a written evaluation of the employee’s job
performance. The evaluation should include a recommendation granting the employee
regular status. Copies of the evaluation will be forwarded to the department head and the
Human Resources Department. ,

Unsatisfactory performance will be a cause for returning a transferred employee to
his/her former job, if available, or layoff status.

Transferred employees will retain their former job seniority until satisfactorily
completing their probationary period.

An employee transferred to a comparable paying job will continue to receive his/her
existing rate of pay.

An employee transferred to a higher paying job will be paid at the higher rate effective
the official date of the transfer.

An employee transferred to a lower paying job at the initiative of management may
continue to be paid at his/her former job rate.

Involuntary unilateral transfer (transfer directed by management, not including
promotion) of any employee who is unable to perform satisfactorily during or at the end

of their probation period will, if practical, be returned to their original job. If the —
employee’s former position is not available, he/she will be placed in an available
position.

An employee who requests a transfer to a lower paying job will be paid at the lower rate
upon commencing the new job. A three (3) month probation period will be enforced.

Non-exempt job openings which management intends to fill from within will be posted
on the Human Resources Department intranet site.

—

"14.21 NEPOTISM POLICY

 

The Credit Union may employ a relative of an employee, elected official, or appointed
official of the Credit Union, provided the individual possesses the necessary
qualifications for the position available. However, no favoritism will be shown based on
the fact that the individual is a relative of an employee, elected official, or appointed
official: Those persons will not be given work assignments, which require one to direct,
review or process the work of the other.

However, regardless of the above, a prospective applicant will be required to disclose on
his or her employment application, whether or not his or her spouse (or other individual

— er

M-|
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 126 of 142

MCU

°, I in

Policy Manual .

living in the same household in a spousal type relationship), child, father, mother, |
grandparent, grandchild, sister, brother, or spouse. of any of these relatives, is presently an
employee, elected official, or appointed official of MCU..Furthermore, any employee,
elected official, or appointed official of MCU, upon learning that his or her spouse (or
other individual living in the same household in a spousal type relationship), child, father,
mother, grandparent, grandchild, sister, brother, or spouse of any of these relatives, has
applied for employment within, or is employed by, the Credit Union, will immediately
disclose that fact to the Human Resources Department.

Executive Management shall be notified by the Human Resources Department and must
approve of any individuals who fall within the above referred to classes. In the case
where the relationship is to executive management, the Board Secretary shall be notified
by the Human Resources Department and will present such names to the Board at its next
regularly scheduled meeting.

 

LL Any breach of this policy may result in immediate disciplinary action including
termination of employment.

14.22 EMPLOYEE COUNSELING

The Credit Union will provide employees with counseling and referral services to aid
them in career planning, coping with and solving personal problems. All employees
counseling will be confidential.

Personal difficulties such as marital, family, emotional, psychological, interpersonal,
medical, financial, legal, or alcohol and drug abuse, can adversely affect the employee
job performance. Employees experiencing these or similar problems are encouraged to
seek assistance from their supervisors or from the Human Resources Department.

If an employee receives less than satisfactory performance evaluations, the supervisor
will conduct a performance review, which will include counseling the employee as to the
actions required to improve performance.

If an employee is subject to disciplinary action for minor or first time infractions of
Credit Union rules and regulations or standards of conduct, the supervisor will counsel
the employee on the necessary steps to correct the misbehavior.

14.23 GRIEVANCE POLICY

The Credit Union encourages employees to bring to the attention of management their
complaints about work related situations through a formal grievance procedure.

Grievances will be resolved fairly and promptly and will be held in the strictest
confidence.
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 127 of 142

_ EXHIBIT N
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 128 of 142
41/7/2019 NCUA Board Chairman McWatters to Address ACU MA Fall Conference - ACUMA

 

NCUA Board Chairman McWatters to Address ACUMA Fall Conference

August 7,2017 News

NCUA Board Chairman J. Mark McWatters will address a general session of the ACUMA Fall Conference on its >
opening day, Monday, September 25, in Las Vegas. “

McWatters, who has served on the NCUA Board since 2014 and as chairman since earlier this year, will provide
insights into what NCUA's priorities will be as we move into 2018 and beyond.

Previously, McWatters served as the Assistant Dean for Graduate Programs and as a Professor of Practice at
Southern Methodist University’s Dedman School of Law, and as an Adjunct Professor at the university's Cox School

_of Business. He also served on the Governing Board of the Texas Department of Housing and Community Affairs
and the Advisory Committee of the Texas Emerging Technology Fund. ,

 

As announced speakers, J. Mark McWatters joins jessica Lautz, the Director of Survey Research and Communications for the National
Association of Realtors (NAR); Steve Williams, co-founder of Cornerstone Advisors and an expert on banking operations and delivery syst
Kristin Messerli, an expert on developing strategies to recruit and retain young talent; and Luke Williams, one of the world’s leading busi
thinkers on innovation strategy and business disruptors.

The ACUMA Conference will be held at the Bellagio Resort and Casino on the colorful Las Vegas Strip. The event begins with an opening
reception on Sunday night, September 24, and ends its final session about 3 p.m. on Wednesday, September 27. The conference features
“digital” focus on new technology and disruptors to the traditional mortgage pipeline

Conference registration is open. Once registered, you can follow 2
the link to hotel registration for the dates you need. Early
registration assures you of room reservations at the conference
site and allows you to get the best air fares by booking ahead.

REGISTER NOW

ears recn RENN IESNSTILER OOD

EIGER S REND SARTO EG NC

We've just posted the agenda, which features the latest information on critical mortgage-lending topics with nationally known speakers,
as special-events, such as the inaugural Digital Mortgage Showcase where you can learn more about the latest in digital solutions at live

demos. For updated information visit the ACUMA website here.
REGISTRATION REQUEST FORM

fy ACUMA offers a fillable “Request to Attend” the conference document on our website here. It provides details about the conference,
including topics, speakers, dates, location and registration cost. It’s a great way to help your manager understand the benefits the confer

provides.

The ACUMA Conference brings together the nation's top mortgage-lending credit unions and the industry's leading experts for three day:
learning and’ networking. We hope to see you in Las Vegas in September.

Bob Dorsa is the president of ACUMA, the American Credit Union Mortgage Association, Contact him at
bob.dorsa@acuma.org or (877) 442-2862.

 

https:/Avww.acuma.org/news/ncua-chairman-mewatters-acume-fall-conference/ : N id | 1/2
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 129 of 142

41/7/2019 Matz: Aging Membership Challenges Future Of Many CUs
Search Q LOGIN CONTACT US ABODTUS COLLABORATORS  YHE GIG ADVERTISE
THURSDAY SIGN UP FOR FREE!
NOVEMBER 7, 2019 toe veaceive CU Today

Q todd Dally News Bulletins

   
   

Matz: Aging Membership Challenges Future Of Many
CUs

 

10/07/2015 08:45 pm
fi Share Like 0 Share 408 Tweet

ALEXANDRIA, Va.--Credit unions face
many challenges ahead, and board
members need to ask theiy managers
tough questions to make sure they are
ready to face those challenges—so the
CU survives—NCUA Board Chairman

Debbie Matz said Tuesday. y

Speaking to the National Directors
Roundtable Conference in Las Vegas,
Matz said America’s demographics are
changing and younger people are
becoming a larger force in the
economy, so credit unions need to
attract these new consumers in order
to stay in business.

N

as
“¥f the trend of aging credit union -
membership continues,” Matz said,
“many credit unions may have no
future. A credit union cannot survive
without lending, but the average age of
credit union members is over 47. This
is critical, because the peak borrowing
years are between ages 25 and 44,
which means the average member is
already past those peak years.

NCUA Chairman Debbie Matz

“Young demographics are huge potential markets,” Matz said. “Thirty-three
percent of the U.S. population is under age 20, yet young demographics are
underserved by credit unions. Members between ages 18 and 24 account for just
nine percent of credit union membership.”

Offering the latest technology and promoting credit unions through new media are
essential to reaching younger audiences, Matz said, and she posed four questions

www.cutoday.info/Fresh-Today/Matz-Aging-Membership-Challenges-Future-Of-Many-CUs & a 5
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 130 of 142
11/7/2019 NAFCU Annual Conference kicks off in Las Vegas | NAFC

 

€ Back to the Newsroom

JULY 21, 2014

C | NAFCU Annual Conference kicks off in Las Vegas )

July 22, 2014 - Credit unions from around the country have joined association staff at the NAFCU
Annual Conference and Solutions Expo, which begins today at The Venetian Las Vegas Casino,
Hotel & Resort.

\

During this week, credit unions will hear from senior staff at NCUA, including Board Chairman bebe |
Matz: Fannie Mae Senior Vice President and Chief Economist Doug Duncan; and “Waiting for - _
‘Superman" figure Geoffrey Canada.

Today's program also includes a "private conversation" for conference attendees with NAFCU
President and CEO Dan Berger and staff.

"This year's program, with its dynamic speakers and numerous networking opportunities, will help
attendees improve their credit union operations and bottom line," Berger said.

Also today at the conference, attendees will hear from Holly Petraeus, the assistant director of
CEPB's Office of Servicemember Affairs, at the Defense Credit Union Summit. Joyce Raezer, the
executive director of the National Military Family Association and Vice Admiral Norbert Ryan, the
president and CEO of the Military Officers Association of America, will also speak. ;

Tomorrow's speakers include Matz, Duncan, and ProfitStars' Director of Strategic Insight Lee
Wetherington.

NAFCU will keep credit unions updated of the week's activities. For up-to-the-minute information on
the conference, download the NAFCU Annual Conference app.

SHARE THIS woh

hitps://www.nafcu.org/newsroom/nafcu-annual-conference-kicks-las-vegas N ~3 413
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 131 of 142
41/7/2019 NCUA Officials to Keynote AACUC Conference | Credit Union Times

Credit UnionTimes

& Click to print or Select 'Print’ in your browser menu to print this document.

NOT FOR REPRINT

Page Printed f from: fifpsi Uw, cutimes. com/2009/2008/05/1 1/ncua-officials-to- o-keynote-aacuc-conference/

NCUA Officials to Keynote
- AACUC Conference

“Among the speakers at the African American Credit Union Coalition's |
annual conference in August are NCUA Chairman Michael Fryze! and -
NCUA Board Member Gigi Hyland | Le

By Michelle A. Samaad | May 11, 2009

Among the speakers at the African American Credit Union Coalition's annual |
conference in August are NCUA Chairman Michael Fryzel and NCUA Board Member
Gigi Hyland.

Alonzo Swann, NCUA’s s region Ill director, will also © speak. Swann’s region covers

North Carolina, Puerto Rico, Ohio, South Carolina, Tennessee and the Virgin Islands.

women he

[ee AACUC’s conference will take place Aug. 5-8 at the Harrah's Las Vegas Hotel and |
Casino.

Copyright 2019. ALM Media Properties, LLC. All rights reserved.

https:/Avww.cutimes.com/2009/05/11/ncua-officials-to-keynote-aacuc-conference/?printer-friendly N tf 4/4
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 132 of 142

 

| Search the Site... Search |

NCUA Board Member Gigi Hyland Addresses NACUSO
Annual Conference Attendees

paren

— .

"Las Vegas, Nev. (April 29,/2008) — As part of their 2008 Annual Conference held at the Wynn Las Vegas Hotel,
soe y,-April 29, The Na ional Association of Credit Union Service Organizations (NACUSO) convened general.
sessions for the 400-plus attendees highlighted by keynote speakers Gigi Hyland, NCUA Board Member, and
Dennis Dollar, former Chairman of the NCUA Board. Dollar is now principal partner at Dollar Associates, LLC,
Birmingham, Alabama.

 

NACUSO president/CEO Thomas C. Davis opened the morning session by encouraging attendees to focus on the
positive. “There is a need for CUSO members to-drive credit union success,” Davis noted. “That's why we are in
business.”

Summarizing the current projects, activities, and focus of NACUSO’s National Center for Collaboration and
innovation, Davis highlighted NACUSO’s enhanced Web site featuring its new blog. “The National Center continues
to serve as a primary resource of information for connecting credit unions and CUSOs to help you collaborate,
“Davis said. “Our online NACUSOMatch Directory of CUSOs and the new blog journal are two current resources
available to anyone interested in collaboration, or considering CUSO solutions to fill a credit union need.”

Speaking next at the morning general session, NCUA Board Member Gigi Hyland addressed key regulatory issues,
including the NCUA’s letter on third-party relationship evaluation. Hyland related the letter as saying, in effect,
there's no doubt credit unions need third-party vendors to deliver products and services to members; the reality is
to focus on what your credit union needs to meet strategic goals when using third-parties. She also encouraged
credit unions to improve strategic planning, ensure balance in third-party contracts and to perform due diligence,
along with ongoing reviews and monitoring. As for CUSOs, Hyland recommended they create a working process of
knowledge for regulators to understand both what CUSOs do, and perhaps more importantly, what CUSOs don’t do
for credit unions. :

Capping the morning general assembly, keynote speaker Dennis Dollar, who is also working with NACUSO to
develop a political action agenda and regulatory advocacy program, provided insights into where he believes the
credit union industry will be in the year 2020. Looking into the future, Dollar predicts that credit unions will be the
dominant community-based financial institutions, in most communities, because bank merger mania will create
more nationwide “mega-banks” leading to an increased disconnect with local citizens who seek a more personal
touch. Credit unions, specifically those with geographic FOMs, will fill the gaps and meet the needs of the
community. -

A-5
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 133 of 142

EXHIBIT O
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 134 of 142

August 18, 2011

Patricia O’ Connell
Quartararo & Lois, PLLC
4399 Route 52, Suite 107
Fishkill, NY 12524

Re: Hudson Valley FCU Volunteer Service Award Policy
Dear Ms. O'Connell:

Thank you for your letter to the General Counsel of July 23, 2011, seeking our opinion on
whether Hudson Valley FCU’s policy of giving a Volunteer Service Award of a $250 Visa
gift card is permissible under NCUA’s rule limiting compensation of officials, 12 C.F.R.
701.33 (“the Rule”). The policy provides for such awards “at the end of each five-year
period of service” to volunteers who may include members of the credit union’s board of
directors (“BOD”) and committees. As explained below, our opinion is that a Volunteer
Service Award recognizing an individual director's or committee member's substantial
length of service is permissible under the Rule so long as the award is nominal in value
in proportion to the period of service it covers.

The Rule provides that “only one board officer, if any, may be compensated as an officer
of the board” and that “[nlo other official may receive compensation for performing the
duties or responsibilities of the board or committee position” he or she holds. /d.
§701.33(b)(1); 12 U.S.C. 176 1a. The Rule defines an “official” as a member of the BOD,
credit committee or supervisory committee, or other volunteer committee established by
the BOD. 12 C.F.R. 701.33(a). “Compensation” excludes reimbursement of necessary
and appropriate costs of official business (e.g., travel expenses) and reasonable health,
accident and related personal insurance; it does not expressly address or exclude
awards. Id. §701.33(b)(2).

Our view is that a monetary award to individually recognize an official’s multiple years of
volunteer service—as opposed to an award periodically given (e.g., annually or bi-
annually) to all volunteers or to a class of volunteers (e@.g., all directors) then-serving—
would constitute an incentive to volunteerism, rather than proscribed “compensation,”
provided that the amount per year of service is nominal. Based on our prior opinions,”
Case 1:19-cv-10994-KPF Document 6 Filed 12/11/19 Page 135 of 142

Patricia O’ Connell
August 18, 2011
Page 2

and adjusted for inflation, we would consider a maximum of $50 per year of service to be
“nominal.”
Sincerely,
/s/

Hattie M. Ulan
Associate General Counsel

OGC/SWW: bhs
OGC No. 11-0805
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 136 of 142

EXHIBIT P
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 137 of 142
41/7/2019 . A $480 dinner, $45 whisky: Political appointee, aide ring up the expenses ~ The Washington Post

The Washington Post

Democracy Dies in Darkness

A $450 dinner, $45 whisky: Political appointee,
aide ring up the expenses
By Robert O'Harrow Jr.

Jan. 19, 2019 at 12:33 p.m. MST

They are federal financial regulators who filed for expenses like corporate CEOs,

seeking reimbursement for limos, deluxe air travel and meais in posh restaurants.

There was an UberBlack ride from the District to neighboring Alexandria, Va., for
$250, according to internal records obtained by The Washington Post. Two airline
tickets to a meeting in Vienna came in at more than $11,000 each, even as a staffer
found a way to the same event for a fraction of the price. A meal for three at Joe’s
Seafood near the White House cost $450 — including $45 for a dish of Dover sole

and $43 for halibut, according to receipts for the meal.

J. Mark McWatters, head of the National Credit Union Administration, and his

chief of staff, Sarah Vega, and their guests also showed a fondness for wine and top-
shelf liquor, including, in one instance, a $45 glass of 18-year-old single-malt
whisky, records show. In 2016 and 2017, they expensed more than $2,500 worth

of alcoholic beverages — most of it under Vega’s account — despite a written policy

prohibiting reimbursement for the purchase of alcohol.

P- |

https:/Avww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1.... 1/12
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 138 of 142
4117/2019 A $450 dinner, $45 whisky: Political appointee, aide ring up the expenses - The Washington Post

“AD

“They have expensive taste,” John Kutchey, deputy executive director of the NCUA,

explained to agency investigators who asked about the spending last year.

The expense reports might have never come to light had an anonymous
whistleblower not complained to the agency’s inspector general about “extravagant”
spending, triggering a months-long investigation in 2017 and last year, according to
investigative reports and other records obtained through Freedom of Information

Act requests.

The investigation, which has not been previously reported, offers an unusually
detailed look at a federal regulator’s expense account and serves as a reminder that
perquisites far beyond the reach of most Americans are an accepted part of

governance in some quarters of the nation’s capital.

AD

2-9

https:/Avww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1... 2/12
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 139 of 142
11/7/2019 A $450 dinner, $45 whisky: Political appointee, aide ring up the expenses - The Washington Post

The NCUA is an independent agency that oversees and insures the deposits of
credit unions, which operate as nonprofit financial institutions owned by members.
There are more than.5,500 federally insured credit unions, with 111 million

members.

NCUA operations.are funded by fees from credit unions, and the agency’s board is
made up of members appointed from both political parties. Because the agency
does not receive appropriations from Congress, it has many of its own rules for

operations. It has remained open during the government shutdown.

Lavish as it appears on paper, most of the spending by McWatters and Vega
appears to be permitted under its rules, according to agency officials and the
inspector general’s probe. That includes more than $60,000 in additional funding
that was moved from one account to another in 2017 to cover McWatters’s travel,

lodging and per-diem expenses, the records show.

AD

The NCUA issued statements to The Post strongly defending the pair, saying
McWatters and Vega did nothing wrong.

P-3

https:/ww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1... 3/12
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 140 of 142
11/7/2019 A $450 dinner, $45 whisky: Political appointee, aide ring up the expenses - The Washington Post

“The claims for reimbursement were within the parameters of agency policy,” the
agency said. “There being no violation of the law, rule or regulation, no disciplinary

action was warranted.”

McWatters, Vega, Kutchey and other NCUA officials did not respond to interview

requests. A White House spokeswoman declined to comment.

But the IG investigators raised serious questions about the reimbursements for

alcoholic beverages.

“Kutchey said that he has told McWatters and Vega and prior Board chairs and
their staff at different times that the NCUA cannot pay for alcohol, and that they

_ should make sure not to claim for alcohol,” the report said.

AD

Last March, the inspector general passed on the findings about McWatters to the
White House for review and referred both cases to the Justice Department's U.S.
attorney for the Eastern District of Virginia, alleging “unauthorized receipt of

expenses,” according to the investigative reports.

PH

https:/Awww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4~-1461-1..,. 4/12
Case 1:19-cv-10994-KPF Document6 Filed 12/11/19 Page 141 of 142

MARK S. BRANTLEY
4880 S Robins Way
Chandler, AZ 85249

480-869-4914

December 6, 2019

Pro Se Intake Unit

40 Foley Square

Room 105

New York, New York 10007

Re: Amended Civil Complaint
Mark S. Brantley v. Municipal Credit Union, et al. “ -
Civil Case No.: 1:19-ev-10994 ( K PF)

To Whom It May Concern:
Please find enclosed an Amended Original Complaint and two (2) copies for the pro se filing of a

civil complaint. This amended complaint is to replace the one previously filed. The filing fee
was already submitted with the prior document.

Thank you in advance.

 

 

Enclosures [) E G E | W E

DEC 112019

_ |PRO SE OFFICE

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLAT RATE BOX

ANY WEIGHT

   

MALL *

FROM: »

Maan § Baan
4D s ROBINS |
Cianytee AZ '

 

          

Ea UNITED Tee Retai Py
US POSTAGE PAID : M
Origin: g5248
$44.35 seers |*
PRIORITY MAIL 2-DAY ©
‘ 5 Lb ‘2.60 Oz
4004
ad EXPECTED DELIVERY DAY: 42/10/18
~€
o
E (oor
Q SHIP '
Qa TO: i
40 FOLEY SQ
a NEW YORK NY 49007-1502 |
x
3 ®NUMBER
+ To schedule free Package Pi
age P
Es scan the QR coue. rokup,
-®@
©
O

TO: .
Pao Ne Extn
US )rsrater (>
Up Eoigy Savake

: New YorK NY

/

 

FOR DOMESTIC

 

Label #28. March 2016
